                                                                                                  r ct cfi: ii t ii"i   i!
f'




                                             "-!t        l-?*r
                                             ':- '' i "" t""- i "i

        STATE OF NOR,TH CAROLI$UT i:iJi] ?:] iIWi''$& GSNERAL COURT OF JUSTICP
                                                         i ' r' SUPERIOR COURT DMSIoN
                                               r\ r'r,ir v
                                    \ !,,,ii:. i.1
        couNfy oF NEw HANovEfi ir;ii;r]'i('                      FILE No. lg-cvs-
                               iiY "" " '-
        NEI GTTBORHO OD NET\4/O RKS                    )
        PUBLISHING,INC. and N2                        )
        FRANCHISING, LLC,                             )
                              Plaintiffs              )
                                                               YERIFIED COMPI,AINT AND MOTIONS
                                                      )
                                                                 r.OR I'EMPORARY RESTRAI NING
                              v                       )
                                                                    ORDER AND PRELIMINARY
                                                      )                    INJUNOTION
        JACQUELINE M{RI-E LYLES and                   )
        LIFESTYLE PUBLICATIONS, LLC,                  )
                              Defendants              )
                                                      )


                      Neighborhsod Networks Publishing, Inc. and N2 Franchising, LLC
     (collectively,
                  "N2"),
                         by and through their attorneys, complain against Jacqr.lelinb
     Marie Lyles (l'Lyles").and Lihstyle Publications, LLC ('il,ifestyle") asfoliows:
                                     NATURE qA THs.pAsE
                      1.    Neighborhood Notworks Publishing, Inc. ("N2 Publishing") owns
     and publiehes magazines, inier olro, designed to focus on communities and
     neighborhoods. N2 Franehising, LLC ("N2 Franchising") franchises the opportunity
     to publish these publications, Lyles was.an N2 franchisee, commonly called an
     "AreA Dilector," operating in the Atlanta, Georgia, area. $he and N2 were parties
     to a Franehise Agreement. The Franchise Agreeme-nt gave Lyles access to certain
     confidential and proprietary information provided by N2 to its Area Directors. In
     exchange for this. infbrnration, Lyles agreed to not cornpete with N2 and to not
     solicit N2's customers fot 24 months after the expiration, termination, or transfer of
     her Franchise Agreement. Notwithstanding this plohibition, Lyles tran$ferred her
     franchise and then began working for Lifestyle in an identical role and in the same
     communit!.       She began using knowledge gained               in her role with N2 to compete with
     N2 and solicit its customers in the area where she previously had worked.
                                                                 A TRUE COPY
                                                                            CLERK OF SUPERIOR COURT
                                                                              NEW HANOVER COUNTY
                                                                             av: Cfigrhtte"n'     Wnsl
                                                                             DnPulY Clgrk of Supttior Court



         Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 1 of 82
                2.    In her role as Area Director, Lyies had access.to two of N2's
confideirtial and proprietary software systems: N2 Portal and PubManager. N2
Portaf is the eloud-trased software system N?!s Area Directors use to, arnong other
thiRgs, mapage advertiser contact information, advertising contracts and orders,
and advertiser payment information. N2's PubManagor is the cloud-based software
system that fu'ea Directors use, among qthef reasons, to upload and manage files
containing articles and eustomer,qdveltisdments for publication in N2ls magazines.
PubManager is hosted on N2's servers locatod in Raleigh, North Carolina. Access to
both N2 Portal arrd PubManager require'a unique username and password, which
Lyles had as an Area Director. Once Lyles transferred her franchise; the Franchise
Agreement obligated her to halt use.of N2 Portal ancl PubManager. Even so, Lyles
repeatedly irsed her unigue uselname and her password to access both N2 Portal
atrrl PubManagel' to, intetr olio, review client contact records, client payment
r.ecords, and N2 content. Upon information and     belie{ Lyles did so to steal clients
and content from N2 for Lifestyle's benefit'
               31     In this Cpmpleint, N2 alleges claims for bveach of contract,
,misappropriation of trade secrete, unfair and deceptive trade practices, conetructive
tllgt,   computer trespass, fraudulen! misrept:Qsentation and concealment, and
injunctive relief.
                           PARTIES ANp      JV&I$qIgrroN
               4.     NZ Publishing and N2 Franchising are alfiliated Delaware
entities authorized to do business in Nofth Carolina, with their corporate
headquart€rs,&rid principal places of btrsiness located in Wilmington, North
Carolina.
               b.    N? Publishing owns and publishes, as relevant here, cpmmunity
and neighborhood magazinee circulated acioss the country ("N2 Publications"). One
of the N2 Pubiicalions is a community magazine circulated in Atlanta, Georgia's
Peaclrtree Battle neighborhood entitled Pesehtree Battle Liuing.


                                            2



    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 2 of 82
              6.         Upon information and belie{ Lyles is a citizen and tesident.of
Atlanta, Georgia. Between gn or about February 1,20]'6, and August 31, 2018;
Lyles was an Area Director.
              7.         Lyles' relationship with N2 was governed by a Franchise
Agreement. The Franchise Agreernent set out Lyles' rights and obligations related
to Atlanfais Peachtree Battle community. A true and accurate copy of the
Franchise Agreement is attached to ihis Complaint as              Exhibit A and incorporaied
herein by'reference.
              8.        Upon informatioti and belief, Lifestyle is a Missouri limited
liability company that conducts business in the State of North Carolina.
              9.         Lifosty'le   is-   engaged in the community publication business aird

competes directly with N2.
              10.       Lifestyle's website indicates that Lifesty-le ptrblishes magazines
in the, North Carolina communities of Asheville, Charlotte, Cary, and Greensboro.
              11. This Court has both jurisdiction over the eubject matter of and
parties to this action,
              L2.       Venue ig proper in New Hanover County.
                                  FASruAt AI*FqAII0NS
                        N2 Operates in a Nptignal. Competitiue Market
              13.       The residential community publication business is competitive
ahd operates on hoth the local and national level for cOmpanies:like N2.
              1,4.      N2 currently owns and publishes around 900 different
community publications, which are published in 4? states.
              f   5.    N2 currently has about 800 Arra Directors who facilitate
publication of N2 Publications and sell advertising for those publications.
              l'6'      Businesses advertise in N2 Publications because the}'effectively
talget residents   of   lffluent neighborhoods and communities'



                                                     J



    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 3 of 82
                17,   NZ strategically   re*uits Area Directors throughout the United
Statee. It has successfully attracted and retdined these Area Ditectorg basod on thg
Compan!'s success, support, and sl1orrg compen3atipn.
               .L8.   N2 invests considerable time and resources developing its A^red
Directors. N2 provides theee Area Directors with extensive and commercially
valqable tr:4ining, which is key to its dperations and continued growth.
               19.    N2 requires Area Directors to enter into, among other things,
confidentiality and non-competiiion covenants befqre N2 witl provide training or
share infogmation about its upique business model. These covenants ale necessaly
to ensure and maintail the sa.fety of N?s confidestial, proprietary, and
qo.gruercially valuable business information.
               20.    N2's confidential, proprietary, and commercially valuable

business iuformation includes, among other things: publication rates, costs, and
pricing methodslogy; advertising targets, rates, and pricing methodologyi sales and
marketi4g stratggies; publication management strategies, including editing, iayout,
and supply-chain managemont; strategic plans for growth into new territories; and
compilation of business information (coilectively, "Confidential Information and
Tradg $eqr;ets'l).
               21.    N2 also requires Area Directors to enter into non-solicitation
covenants.
               22.    Area Directors receive extensive training on establishing and
fostering social communities, and communicating with local businesses to eell
advertising, N? providee Area Diqectors with'lscripts" hr marketing N2
Publications advegising options to local businesses. N2 also provides information
on neighborhoods that it has already identified as targets'
               23.    N2 gives its Area Directors access to multiple electronic sy$tems,
which N2 uses to conduct business.
               24.    Two such systems are "N2 Portal" and "PubManager"l'


                                             t+




    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 4 of 82
                 25.     N2 Portal is a cloud-based software system that Area Diiectors
use to rnanage and process customer adverttising contracts and. orders, as well ae tp
store and process payment information (such as e-checks and credit cards) for N2's
advertising custonters.
                 26.     PubManager is the cloud-based software system that Area
Dirpctors use, among other reasons, to upload aud manage files containing aftjcles
and customer advertiserhents for publication in NZ's magazines; PubManager is
hosted on N2ls seftdrs located in Raleigh, North Carolina. Any accese or use of
PuliManager from any electronic device, regardless of the user'$ physical iocation,
necessarily takes place within the servor located in Raleigh, North Carolina.
                 27.     Both N2 Portal aud PubManagel require Area Directors to use a
unique iogin and secure password to access and use the system, and both systems
aiso contain infotinatibn, data, and records that constitute Confideritial Information
and Trade Secrets, As an Area birector, Lyles had accoss to the N2 Por:tal and
FqbManager.
                                   Lyles.as qn Area Director
                 28.     Beginning 9n or about Fobr:uary L, 2016, Lyles was an N2 Area
Director in Atlanta's Peachtree Battle community, Using NZ's training, know-how,
and software systems, Lyles was responsible for facilitating the publication o{ and
selling advertiSingfot, Peachtree Battle Living. Lyles' assigned ferritoly is
described more particulality in Attachment B to the Franchise Agreement (;he
'iTerritory").   (See   Dxhibit A p 28.)
                 Zg.     As an Area Director, Lyles eirlered into a confidentiaiity and
non-competition covenant. (See Exhibit A, $ ? A and        B')   For a period of 24 mbnths

after the Franchise Agreemenf,e expiration, termination, or transfer'(the "Non-
Compete Period"), Lyles. agreed to not compete-directly or indirectly*wit'h N2 or
to engagq in any capacity in a "Competitive Business," a.{ defiped under the
Franchise Agreement, within the Territory, within a 15 mile radius around tho.


                                               5



    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 5 of 82
perimeter of the Territory; or within a l5-mile radius around the perimeter of the
terr'itory of any othgp Area Director.
              30.   Lyles also agreed to a non-solicitation agreement. (See Exhibit
A, $ ? C:) The non-aolicitation agreernent was effective fot 24 months following the
expiration, termination, 0r transfer of the Franchise Agreemeni. It prchibited
Lyles from soliciting busiriess, directly or indirectly, from N2tg customqrs or clients
(including :residential communities a nd advertisers)'
             31,    Under the Franchise Agreements, N2 paid Lyles a gronthly
commission,.which wae calculated, in paft, based on the amount of revenue aptually
received by N2 frorn busineeses that had purchased advertising in Peachtree Battle
Liuing.
              gZ,   In her role   aF 4n   Area Director, Lyles was responsible for'using
the N2 Porta} to enter billing   and.   payment infor'mhtion for N2 advertisers that lrad
purclrased advertising in Pes,chtree Battle Liuing. She aiso used PubManager to
upload content for publication in Psachtree- Battle Liuing'
                          Lyles Ends     Her nelatier,l'ship-tqith N2
             AB,    On or about August 31, 2018, Lyles eold her franchise to William
Craig O'Neal (,'OlNeal"). A true and ccr:iect copy of f,he Transfer Agreement and
Consent ('lTrahsfer Agreemont") is attached to thie Complaint de Exhibit B, and
NZ incorporates i{ bY reference.
             g4,    NZi as the franchis-or, qonsented to the Transfer Agreement.
             85.    As a result of the Transfer Agreement, O'Neal became the Area
Diregtor for the TerritorY.
             36.    Despite no longer being an Area Direcior, Lyles n'orked with

O'Neal from approximately Septemher 2018 to November 2018 to aesist in t'he
publication of Peachtrge Buttle Living.
              37.   Since November 2018, Lyles has uot worked with O'Neal or
Peochtree Battle Liuing   in any capacity'


                                               6



    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 6 of 82
                            {lles-elai&pJaifu.stytre to Conlpete with   N2
                    38.   Despite transfemiug her Franchise Agleomont, Lyle-g reqrained
bouud by the con{identiality aod non-ccrmpetition covenants, as well as the non-
solicitation agreement.
                39.       Notwithstanding these restrictionn, after ending her affiliation
with N2, Lyles began employment with Lifestyle. Lifestyle actively competes with
NP throughout tho United States generally, North Carolina, and in the Territory
more specifically.
                40.       Lyles now solicits advertisements f<rr several Lifestyle
magazines, including BuehHaven Lifestyle, Perirceter North Lifestyle, Joh'ns Creek
Lifestyle,   and,   Alp:haretta Lifestyle (collectively, "Lifestyle Publications"): Upon
infsrmatign and belie{ each Lifestyle Publication targets af{Iueni neighborhoods in
the Atlanta metropolitan area.
                    41.   Upon information and belief, one or more Lifestyle Prrblications
serVices thg Te-rritory, As a result, Lyles competos with and solicits customers of N2
within the Territory.
             42. In addition, since November 2018, up tc and incitrcling March
27, ZOL1, Lyles made unauthorized access"to and use of N2 Portal and PubManager
on multipie occaeions,
                    4g,   Lyles used N2 Portal to view, arnong other things, the identity of
certain of N2's clients, the nature of the ads that those clients were running, the
contact information for certain of NZ's clients, and tho identity of certain N? clients
who had not yot paid N2 for the perigd of January to April 2019'
                44,       For example, during the period frorn on or about Februrary 23;
2019, up to and.including March 27,}Alg,Lyles used N2 Portal to view the identity
of 11 of NZ'.s clients ancl the ads that those clients were running.




                                                 ,|




    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 7 of 82
                 48.   Lyles accessed N2 Portal to gather information about NZ's
curient clients. Upon inforrnation dnd beliei it was her goal to ta.rgo-t those clients
and to solicit their business away f'rom N2 for the benefit of Lifestyle.
                 46.   Lyles used PubManager to, inter ulia, *earch for and view
content qnd proofs related to,multiple N2 publicatione circulated in Buckhead and
Peachtree Battle areas of Atlanta.
                 47.   Lyles accessed PubManager to gather information about N2!s
cgrrent clieqts and publications. Upon information and belief, it was her goal to
target those cliehts and to solicit their business away from N2 for the benefit of
Lifestyle.
                 48.   Upon learning of Lyles' repeated, unautlrorized use of N2 Portal
and PubManager, N2 terminated Lyies' 4ccess.
              49.      After March 27, 20t9, Lyles has tried multiple times to log in to
N2 Portal.
             50.       On or about March 28, 2019, Lylee used her personal email
addregs (not her Lifestyle omail address) to contact NZ's Field Support team, which
is responsible for providing support services to N2 Area Directors, requesting a copy
of.an advertisement that N2 had designed and created for one of its advertisers;
Cunn-ingham Associates, As part of that request; Lyles stated "I used to work fol n2
and'retired'receritly." She did not notiff or ptherwise inform N2 that she was in
fact working with Lifestyle at the time of her request. Attached and incorporated
hetsin by reference as Exhibit C is the Affidavit of I{ate Silberfeld, a lead person
for N2's Field Support team, which Affid,avit includes the communication fiom Lyles
requesting the advertising copy for Cunningbam Associates.
             bl.       Lyles was acting as an employee and/or authorized agent of
Lifestyle when she made unauthofized use of NZ's Portal and PubManager as
alleged above.




                                             I

    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 8 of 82
                                FIRST CLAIM FOR.ruTLIEF
                           (Breach af Contraet aB to Defend.ant l;ylea)
               62.    N2 incorporates the precedin$ paragraphs by reference.
               53.    At all relevant times, Lyles was subject to ihe terms of the
Franchise Agreement. (See Exhibit A.)
               54,    In the Franchise Agreement, Lyles agreed and acknowledged
that:
                      a.       N2's Cohfidential lnformation, ae de{ined in the
Franchise Agreement; is proprietary to and a valuable trade secret of N2 and that
N2 would suffer irreparable loss and harm as a result of any disclosure or
unauthorizt*   o*t'
                      o.       The unauthorized use of N2's conrirrential Infoqnation
woulrl constitute an unfair metliod of competition and cause N2 irreparable havm;
                      c.       $be wquld receive valuable Confidential Information
beyond her lhsn;pr€sent skills and experience and that' such information provided a
gompetitive advantago;
                      d,       She would not use or disclose NZ'e   Confidential
Informatirln fof any purpose otber than those permitted by the Franchise
Agreemenl;
                      e.       For the Z4-month Non'Compete PBriod she would not
compete with NZ (1) within the Territory, (2) within a 15 mile radius around the
perime{er of the Territory; or (3) within a 15-mile radius around the perimeter of
the territory of any other Area Director;
                      f.       She would not, directly or indirectly, soiicit business from

NZ's customers or cliente (including residential communities and advertisers), nor
engage in any busindss activities that are the same or similar to those of the
company which is or intended to be located within the Tenitory;
                      g.       She would comply    with the Franshise Agreementl's
confidentiality and non-compete covenants, as well as the.Franehigg Agreement's

                                               I

    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 9 of 82
r-ron,qolicitation plovision, after the Franchise Agreement's expiration, terminhtion,
or traSrsfer; and
                      h.    Pay N2 all damages, co€ts, and expenses, including
reasonable attorney's fees, incurred by N2 after to the Franchise Agreerient's
oxpiration, termination, br trhusfer in qbtaining injunctive or other relief for the
enforcement of the above-identifi e d provisions.
                55.   After executipg the Franchise Agreement, Lylos received and
|enefiteci from NZ's standard training,and Confidential Information and Trads
Secrets.
                56,   N2 wpuld not have provided such training or. information
without tyles having first signed the Franchise Agreoment'
             67, The Franchise Agneement is a uaiid, binding and eqforceable
contract between N2 and Lyles.
                58.   The non-cornpetition covenant with Lyles was entered into    as.

part of a cofitr.act for her t0 act as fi'anchisee, and N2 prnvided consideration to
Lyles fqr euch coveRant.
                i9,   N2 provides Bublication services to customers and advertisers in
the 'lTerritory" identified in Attachment B to the Franchise Agreement, which is
generally the community of Peachtree Battle.
                60,   Lyles' above'identified.oQn'comPgtitioncovenantwithN2
protects N2's lei;itimate and important business interests, including N2's eustomer
relatiqnqhips, Con{idential Information and Trade Secrets, and its businees and
competitive intelests in the marketplace.
                61.   Lyles breached the Franchise Agreement by:
                      &;    Taking and usi.ng, without NZ's authorization, N2fs
eonfidential Information and Trade $ecr.ets for her own use and benefit in
furtherance of publishing community magazines that compete directly with N2
Publications;


                                            l0


   Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 10 of 82
                      b.     Promoting and publishing; and/or working to promote and
publish, competing cgmmunity magazines in violation of the Franchise Agreementls
non-competition covenant;
                      c.     Communicating with an existing N2 advertising customer
fot the.prrrpose of soliciting advertising business from that N2 custpmor.
               62.    As a direct atrd proximate result of Lyles' breach of the
Franchise Agr:eement, N2 is entitied to monetary damages in excess of $25,000:00
aqd the injunctive relief prayed for below.
              63.     Beginning August 31, 2018, Lyles also was subject to the terms
of the Transfer Agreenrent. (See Exhibit B.)
              64.     As pa_rt of the Transfer Agreement, Lyles agreed that, following
the transfer: of her franchise, she would honor "the post-termination obligations set
forth in seetion 11" of the FYanchise Agreement. (,see Exhibit B p 1.)
              65.     Under $ection    1"1   of the Franchiee Agreement, Lyles was

required to "[p]lomptly discontinue all use of [NZ's] Marks, Copyrighted Materials,
and Oonfidential Information[.]" (Exhibit A p 19,) NZ's "Confidential Information'i
included d'softwafe." (Exhibit A p 26.)
              66.     Lyles breached the Torminatioh Agr'eement by failiug to
discontinue her use of N2ls confideritial and pruprietary software system, N2 Fortal.
On at ledst two separate occasions betwoen November 2019 and March 2019, Lyles
accbssed N2 Portal.
              G7,     As a direct and proximate resrrlt of Lyles' breach of the Transfer
Agreement, N2 is entitled to.monetary damages in excess of $25,000'00 and the
injunctive relief prayett for below'
                            sEcoNp CLAI-!4 roB,. RELTEF
                           (Nlisappropriation of Trade,Secrefs)
              68.     N2 ineorporates the preceding paragraphs by reference.
              69.   In the course of her work with N2, Lyies was provided access to
N21s Confidential Information and Trade SecrotF. N2 owns this information; it is of

                                                II


    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 11 of 82
commdt'cial and competitive value to N2; and           it is critical in conducting NZ's
business.
                  '70,   N2 took reasonable preceutions under the eircumstances to
maintain the secrecy of its Confidential Informirtion and Trade Secrets. Those
reasonable efforts include, among other things, requiring Lyles to enter into a
confidentiality covenant and shadng the information only on a need-to-know basis.
                   7L.   The Confidential Information and Trade $ecretg derives.
independegt ecgnomic value from being generally uiiknown to, and not being
readily ascertainabie by proper medns by, other persons who can obtain economic
'value from'the disclosure of N?rs Qonfidential Information and Trade Secrets.
                  72.    The information described above constitutes trade secrets of N2,
Lyles knew or should have known that the inforrnation described above, including
NZ's Oonfidential Information ahd Trade Secrets, conetitute trade socrets due to
Lylgs1 exeeution o{ the Franchise Agreement.

                  73.    N2 ailowed Lyles acsess to and use of the coirfidential
Infoimation.4nd. Tfede Secreis while promoting NZ's interests as franchisee subjeet
to the Frenphise Agreement, and under SuCh circgmstances as to make it
inequitable and unjust to disclose it to others or to make use of it hersell all to N2's
p r'ej   trdice a nd competitive disadvanta ge-
                  74.    Lylee has usqd, and upon'information and belief is currently
using, N2's Confidential Information and Trade Secrets without N2!s express or
implied ar.rthority or consenu.
                  76.    Upon information and belief, tyles has disclosed N2's
Confidential Information and Trade Secrets to Lifestyle and/or has used N2ls
Confidential Information and Trade Secrets for Lifestyle's benefit in publication of
her new -magazine with LifestYle.
            76. Upon information and belief, Lifestyle has u$ed N2's
Confidential Inforrnation and Trade Secrets either independently or by and thlough


                                                  17




         Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 12 of 82
Lyles, which use hae bene{ited Lifestyle and which us€ was without any consent or
authority given from N2.
              77.   The conduct described herein with regard to Nz's Confidential
Inforndtion and Trade    Secrets constitutee the misappropriation and threatened

misappr;opriation of NZ's Con{idential Information and Trade $ecrets, and has and
will proximately cause d.amage   to NZ for   which it is entitled to recover under the
North Caroliria Trade Secrets Protection Act, N.C' Gen. Stat. $ 66'152 et     seq., and'

cotnmon   law. Such damagos are to be measured by the economic        loss suffered by

N2 or the. unjust enrichment to Lyles andl/or Lifestyle resulting from their
misappropriation of N2's Trade Secrets, whichever is greater'
              7g.   The conduct describecl herein with regard to Nz's Confidential
Information and Tyatle Secrets is wrongful, willful and malicious, Accordingly, N2
is entitled to recovet punitive damages, iir adrlition to actual damages and
6ttorney's fees, pursuant to applicable statutes, which is appropriate to vindicafe
the public interest in making an oxample of Lyles and/or Lifestyle and in doterring
similar wrongful acts.
             7g.    As a direct and proximate result of these aciions, N2 is ent-itled
to monetary damages in excess of Twenty-Five Thousand and No/100 Dollars
($25;0-00.00) and the injunctive reliof prayed for below.
                          THI.BD CL,AIM.-FQ& B,.SIJP A
        (com.p\ter Trespass, N.C. Gen, Siof. $ 14-458, as to both Defewdants)
            $0. N2 incorporates the preceding paragrapirs by referenco.
             81.    Lyles was authorized to access and use NZ's software.systems
and records in her roles as Area Director.
             82.    Between Novembor ?018 and l\{arch 2019, Lyles, both
ifrdividually and in her capacity as an agent of Lifestyle, improperly used her N2
passwords, ace6uni login information, and access eodes to access NZ'o computer
network$, s6rver$i systoms, and data to vieW, among other things, the identity of
eertain of N2ts clien{s, the nature of the ads that those clients were rtrnning, the

                                             l3


    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 13 of 82
contact informatipn for certain of NZ's clients, and the identity of certain of N2's
clients who had not yet paid N2 for the period of January to April2019. Such
conduct was unauthorized and was for: an improper purpos€'
             83,    LyleS had no author.iry to accsss NZ's computer networks,
sgrvers, systems, and data. IIer access thus was fOr an improper purpose and
exceeded Lyleg' rights.
             84.    Lyles actions, as fully described above, co4stitute computer
trespass in violation of N.C. Gen. Stat. $ 14-453, et seq., in that she accessed a
cotnpntef or computer network wiihout authority (wilhout right or permission of
N?) and for the purpoee of: (1) devising oi e*e0uting a scheme or aftifice to defraud;
and/or (2) obtaining propertY.
             85.    Lyles' actiqns in violation of N.c. Gen. stat. $ 14-453, et seq.,
have c4used N2 damages, including but not limited to, lost profits.
             86.    Pursuant to N.C. Gen. Stat. $$ 14'458 and 1'539'2A, N2 is
entitled to all damages that are a direct and proximate result of the aetions of Lyles
and Lifestyle in an amount to be proven at trial, as well as the costs of this action.
                          FOURTH PI,AIM TO&REI+ISE
                 (Tortious Interference with Con'tract as to Lifestyle)
             87.    N2 incorporates the precedilrg p4ragraphs by r:efe}ence'
             88.    The Franchise Agreement was a valid contract between N2, on
the one hand, ancl Lyles, on the oth€r. The Franchise Agteement contained, ainong
other things, a valid non-solicitation agfeement and a valici non'competition
agreement'
             89.    Lifeatyles was aware of the non-solicitation agree$eut botween
N2 and Lyles when Lyles began woiking for Lifestyle in or around November 201'8'
            go. Notwithstanding its knowledge, Lifestyle induced Lyles to
bleach the non-solicitation agreement by assigning her to the Territory and
requiring her to solicit N2's advertising customers.



                                           t4


    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 14 of 82
                91.   Lifestyle's interferenee with the non-solicitation agreement
between N2 and Lyles wae not justified.
                92.   Lifestyle was aware of the non'competition agreement between
N? afrd Lylee when Lyles began working for Lifestyle in or around Noverirber 2018.
                93.   Notwithstanding its knowledge, Lifestyle induced Lyles to
breach the non.sompetition agleement by assigning her to the Terr:itory and
eqgaglng her to publish a community magazine.
                94.   Lifestyle'g interferdnce wjth the Franchise Agreement between
Nl and Lyles was not justified.
                95.   As a resrilt of Lifestyle's interference, N2 is entitled to monetary
relief in an amount in excess of Twenty-Five Thousand Dollars and 001100
($25,000.00) and the injunctive relief prayed for below.
                          FTFTII CLAIM FOS,&SLIEq
  (tlnfair.and Deceptive Fractices, N.C. Gen' Stai S 7'5'1..1, as to both, Defendants)
                96.   N2 incorporates the preceding paragraphs by reference'
                gV.   Under N.C. Gen. Stat' $ 75'7'1, Defendants' conduct, as
d.escribedin this Oomplaint, constitutes unfair methods of competition and unfaii ol'
deceptive acts or practices in and affecting cotnmerce! which have and will injure
N2,
                98.   Defendants'conduct possessed the tendency or capacity to
mislead and created the likelihood of deception'
                gg.   Dcfendants'conduct was (and is) "in or affecting commerce,'! a6
that phrase is defined by N.C. Gen' Stat. $ ?5-1.1.
             100. Ae a proxima0e result of Defeirdants' unfair or deceptive
competitive conduct in and affecting commeree, N2 has suffered actuai injury and ig
entitled to recovei compensdtory damages against Defendants, iointly and
severaily, in an amount in excgss Tbenty-Five ?housand and No/100 Dollars
($25,000:00).



                                            r5



      Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 15 of 82
              101.   N2 is entitled to recover against Defendants, jointly and
severdlly, treble its compensatory damages pursuant to N.C. Gen. Stat. 575'16.
              102.   N2 is entitled to recover its cogts and attorney fees pursuant to
N.C. Gen. Stat. $?5-16.1, in that Defendants conduct was willful and due to their
unwaryanted refusal to fully resolve the matter prior to litigation.
                            sutrH CLAIM   FOR RELIEF
                    (Constructiue Tlust as to both Defend,ants)
              103, N2 incorporates the preeeding paragraphs by reference-
              104.   Defendants iinpropeily and unjustly came into possession or
control of the property, assets; funds and business opportunities of'N2 by'using
Lyles'position as a former N2 fratlchisee.
              10b,   Defendants would be unjustly enriched if permitted to retain
posseseion or control of the assets, funcls,     ploperty and brrsiness opportunities
appropriated hy them.
              106.   Defgndants' wrongful posses$ion and control of N2's assets;
fUndsi property, and business opportunities have deprived N2 of a beneficial
,interest in fhose assetg, funds, prgpelty, and business opportunities to which       it is
entitled.
              10?, Equity requires the imposition         of a constructive trust on the,

aesets of Defendants that were acquired through the wrongful conduct aileged
                    limited to, tbe use of NZ's CoAfid,ential Information and Trade
aboVe, inclUdingi not

Secrets. The constructive trust is required to prevent Defendants ftom being
unjustly enriched by their unfair, anti-competitive and deceptive conduct'
              108. N2 is entitleci to a constructive trust or equitabie lien on all
assetq of Defendants generated by         their diversion and misappropriation of N2's
assets, funds, properti, and business opportunities.
                          sEltpN?H CLArM FOB RELIEF
              (Fraud,ulent Mi,srep   re   sentation / Fraudulent   C oneealment)

              109.   N2 incorporates the precedingparagraphs by reference.


                                                l6


   Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 16 of 82
              110.    Ae set forth   fully above, Lyles   acgossed the N2   Portal and
PubManager without disclosing her involvement with Lifestyle.
              111. Lyles never informed Nithather work with            OlNeal concluded in

.November 2018 or that she had star'ted working with Lifestyle.
              1l2',   As set forth fuliy above, L51les informed N2 that she was
"retired" ftom N? when she requested advertieement copy for an N2 client, and
Lyles intentionally omitted her involvoment with Lifeetyle in her request to N2 for
a copy of the Cunningham Associates advertisement.
              113. In her March 2019 communication to N2, Lyles stated that
Cunningharn Associates had requested a copy of its advertisement with N2. Upon
infqlm4tion and belief, Lylee knew ai the time of this representation to N2 that the
representatioir Was false, In the aiternative, tb the extent a court of competent
jurisdiction determines that Cunningham Associates had requested such
advertisement, which is denied, N2 is informq.d and believes that the iepreeentatibn
was frautlulent in its concealment in that Cunningham Associates tlnly wanted the
advertiserhent for use in Defendantsi publications through Lifestylei a fact which
Defendants intentionally omitted in Lyles'rgpresentation to N2.
              ll4.    Upon infqrmation and belief, Lyles took the actions described
above, including, but not limited to, Lyles request for thp Cunningham Associates
advertisgrnent, to assist in the publipalisn. of a Lifestyle magazine or to bring one or
more advertising cuetomers to Lifestyle, such that Lyles was acting for and on
behalf of Lifestyle'when Lyles took the actions doscribed heroin'
             115. Despite knowing that Lyles was engaged            by Lifestylo in a

competing business, Defendants concealed this information to N2 and, upon
infsrmation and beliel intentionally nrisled N2 by suggesting Lyleg lacked
involvement irr the publishing business by virtue of being "retired" and by omitting
her. involvgment   with LifeetYle.




                                              t7



    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 17 of 82
             1'16. The misrepresentations descritted herein thgrt Defendants madq
to N2 were false and were providert ifith the intention of d.eceiving N2, and did
deceive N2.
              11?.     The representations.and concealmeirts of Defendents werg made
for the purpose of inducing and did'induce, N2 to rely on them'
              118. N2 reasonably relied upon the misrepresentations      and

concealments and was indgcqd to provide the Cunningham Associates
advertisement to Lyles after Lyles was locked 6ut of the N2 Portal and
PublVIanager.
              119. N2 was unable to determine the truth      of Lyles' representations

because Lyles withheld and did not provide the information to make N2 aware that
Lyles was engaged with a cornpetitor.
                LaA. As a direct and proximate resuit of Lyles' ftaudulent
mi'srepresentations,:deceit, and concealment, N2 hae suffered financial logs and
damage, including, but not limited to, the loss of expected and anticipated'revenue
from advertisdrs that have been diverted to Lifestyleis publications'
                lZL.   On account of'the fraudulent misrepresentation; deceit, and
concealment, NZ is eniitled to tecover damages from Defendants,
                                                                jointly and

eeverally, in an amount to be proved at the trial of this action.
                         EIGHTII C.LAI\4 FOR RELTEn
                                 (Punitiue Damages)
              LZZ. NZ incorporates the preceding paragr:aphs by referencb.
              L1g. As set forth fully above, Defendants acted intentionally,
willfully, wantonly, and in recklees disregard of their duties to N2, including
defrauding N2 for thb purpose of personal gain'
            LZ . These actions warryant the imposition of punitive damages
                                                                       punitive
against Defendanls, and N2 ig entitled to have and recover an award of
damages'in any amou-nt this Court deerhs just and proper"



                                            r8



    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 18 of 82
       TSUPPRARY RESTBAINING ORDER AND INJUNCTIVE REL.IET
              125. N2 incorporates the preeeding paragraphs by reference.
              126. Under North Carolina Rule of Civil.Procedure 65(b) and Section
1,485 of the General Statutes, N2 is entiiled to a ternporary restraining order
(,'TRO"), preliminary injunction, and permanent injunction.
  '           L27,   N2 moves the Court for a TRO and injunction prohibiting Lyles
from: (1) violating her confidentiality and non-competition covenants, including
from conducting, opgrating; or otherwise pa;ticipating in the business of publishing
community mrigazines.or selling adverti*ements for such publicatioirs within the
Territory and (2) vioiating her non'solicitation agreement'
              128.   N2 furtber moves the Court for a TRO and injunction
prohibiting Defendants fi'otu: (1) disclosirig or copying NZ's Conlidential
Information and Trade Secrets; (2) destroying, removing, transferring or altering
any doqu.ments or tangible things, including corpputer files and other electronic
data, relevant to the subject mattef of this Complaint; and (3) transfeming or
disposing of aiiy fund.s, assets or property, whether tangible or intangible, belonging
to N2 under law or equity which Defendants unlawfully diverted from N2.
             I2g, By virtue of the foregoing, N2 has demonstrated a iikelihood of
success on the merits, and that a balancing of the equities favors the i'.qsuance of an

!1$unction against all Defendants.
             130.    N2 will be irreparably harmed if Defendants are not
preliininarily and permanently enjoined from violating the covenants not to
cornpete set forth in the Franchiee,{greements, frorn using N2's Confidential
Information and Trade secrets, from destroying documents or tangible things
rdlevant to the Subject matter of this Complaint, and from using, transferring or
destroyingfunds'to which N2 was enti{,led'




                                          l9


      Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 19 of 82
              131. N2 has no adequate    renrpdy at law, and a temporari restraining
order and a pr.eliminary injunction aro neceesary to preserve its rights and the
staius quo during the pendency of this action.


             N2 hereby dsmands a trial by jury on all issues so triable'
             WHEREFORE, N2 prays unto the Court:
              L     That the Corrrt onter a TRO-, preliminary injunction, and
perrhanent injunction on the ter.ms outlined above.
             2,     That N2 have and recover compensatory damages in an amount
in excoss of Twenty-Five Thousand and Nol100 Dollars     ($25'00.0.00).

             3.     That the Court treble N?'s damages, where ailowed by law.        'See

N.C. Gen. Stat, $ 75"16.
             4,    That the Court award prrnitive damages in an amount in qxcese
of Twenty-Five.Thousand and Noi100 Dollars ($25,000.00) to vindicate the public
inter:est in making an exa4ple of Lyles and./or Lifestyle and in deteiring similar
wrongful aqts, N.C. Gen. Stat. $566'154' et seq.
       '
            5. Tbat the Court inipose a constructive trust for the benefit of N2
on those assets oi funds owned, controlled by, or in the custody of Defendants that
were progured from N2 pr fo.r NZ's benefit'
             6,   Thai the court peryinanently enjoin rnisappropriation of N2's
Confidentiallnformation and Trade Secrets on the terms outlined above,
             7,     That the Court tax the cost of this action, including N2is
reasonable attorney'$ fees and expenses, to DefendanLs as allowecl by law; and
            8, Tliat the Court award N2 such other and further relief as it may
deem juBt arrd proper.




                                          20



    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 20 of 82
                                              ,t
       Respectfully submittetl, this the 23   d.ay   of   2019.




                                       c.
                          N.C. State Bar I.D. No.: 028191
                          email acd@ryardandgtgith.com
                          Christopher S. Edwards
                          N.C.,State Bar LD. No.: 48385
                          e mail cse dward s@wa.rdar,I-dqmith,Qoln
                          Ward and Smith, P.A.
                          For the firm of
                          Ward and Smith, P.A.
                          Post Office Box 7068
                          Wilmington, NC 28406-7068
                          Telephone: 91 0.794.4800
                          Facsimile: 9I0j94/877
                          Attorneys for Plaintiffs




                                  2t



Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 21 of 82
                                           VERTT'ICATION
STATE OF MICHIGA}I
COUNTY OF KENT

                MICHAET MASON, being duly sworn, deposes and says that he is an
Agent of NEIGHBORIIOOD NETWORI$ PUBLISHING, INC., and ae such is
authorized to make this verificationi that he has read the foregoing VERIFIED
COMPLAINI, and the same is true of his own knowledge, except as to those
matters and things stated on information and beliet and, as to those, he believes
them to be tfue,


                This the     &au, ot




  KaNl{               couNrY
                                     T    \4ltn\crc,r-trr


Swor:n to (or   affirmed aird       eubscr{bed before me    this ilay by


ftype/pint name of signet)

Date
          Ll-     1L,r   " l"l
                                                      Signature of Notary Publis
                                                      My commission expires:   /o -21-- LdZL-l

                AMYAH JAI'IAE CLARK
                NOTARYPUBUC
                Llvlno h KentCounty' Ml
                                                 fi8ifr'"lildf,3w-
                eaini n Pgd{:r:Wl')":
                               coun'l
                MY Cbmm. ExPtraa
                                                 hHffifr"ffih,,s,",




   Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 22 of 82
                                       N2 FRANCHISINC, LLC
                                      FRANCHISE AGRETMT:NT




                           J             Marie Lyles
                                         Nrnib of Franchises

                               Wes     Drive NW
                                             $treet Address
                           Atlanta, GA 30305
                                  1                           ::    '    --   '
                                      Clty        State       ZiP Code

                           (404) e36-0499

                                               Telephone




                                        Franchisee ID Ngn ber




Form datod: April 5,2017
FDD dated: April 5, 201?




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 23 of 82
                                   N2 FRANCT{ISTNG, LLC
                                  FRANCHISE.AGREEMENT
                                    TABLE OF CONTENTS


L
a     TERM AND RENEWAL
3.
4.                                                                                 ..,,...'..'''.'..,.'...   3


6.
7.
8.
o
10,
ll.
t2.
15.
I4.
r5.


STATE SFECITIC AMENDMENTS

ATTACHMENTS
AttaclFent A       Definitions
Attachment    B    Teritory and Publication Deadline
AtJaihment    C    Principals' Undertaking
Attaohment    D    Confidentiality Agreement.and Ancillnry Covenants Not lo Cotnpete
Auachment     F:   Statement of Ownership lntercsts.and Mmagement Informatioir
Atiachnrent   F    Electronic Funds Transtbr Authgrization




                                               -t-




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 24 of 82
                                         N2 FRANCHISING, LLC
                                        FRANCHISE AGREEMtrNT

         THIS FRANCHISE AGREBMENT ('Agrecrnent"), is entered into by and between N?
Franchising, LLC, aDelaware iimitgd liability company ("Frsnehisor:'), and .tatqueline Marle Lytes
an Individual ("Franchisee"), on 9ctoberl.8,2017 4nd will be effectjve when signed by Franclrisor
("Effectfve Date'), Capitalized terms qsed in this Agreement are defined in Atlachment A, hereto, unless
othcrwisc dpfi ncd herein,
                                                  RECITALS
          Franchisor's affiliate operates a business that publishes nragazinEs, nervslelters, and/or directories
{"N2 Publicatiqns") forrcddential communitics, sities, lgwnsn.and villages {recipients of N2 Publications,
"Community(les)"),
         Franchisor has the.right to use ar.rd licgnse thc use of a system ("System") for the establish.rnent and
operation of franchised buslnessps that seli advertising for, and facilitate the pubiishing of, N2 Fublicaiions
and that develop Community relationships, atl under the Maiks ("Franchtsed Buslness'). The System is
identified by certriin trade names, service marks; trsdemarks, logos, emblems and indicia of origin,
including, but not"litrtired to, the mark "N2 Publishing" and sush other trade names, setvice .tll4.{ks,
trademaiks, logos, erhblems, and indicia of origin as arc now designated, and may hercafier be designated
by Franchisor in wriling, for uso iu connection with the System ("lVIarks").
          Thedistinguishing characteristics of thc System include, without Iimjtation, specifications, policies
and procedures for opsrations; quatity of the prbducts and scrvices offered; procedures for sales,
management, and finnncial control; customei service; training olrd assistanpe,; and advertisigg -and
promitional programsr all of rvhich may be changed, improvcd, and furthcr developcd by Franchisor fiom
time to tirpe.
        Franchisee wishes to obtain the rigirt to sstablish and gperate a Franchised Business in- the ron'
elclusive geographic alea ("Teritory") identified in AitachJfp:U.B 10 this Agreemcnt,,using the Marks
and the System.

          Franchisor is willing to grant Franchisee a franchise to operate a Franchised Business in accordanse
with.the terms a.nd cohdhions of this Agreem0nt in rsliansc on Franchiscc's 4pplication and Franohisee's
ropresentations nade jr! this Agreement.
        NOW, TI{nREFORE, in consideration of the mntiJal undertakings and commitments set forth
herein, ancl for other good and valuable consideratiott, the receipt and sufficiency of which arri hcrcby
acknowledged, the parties agree as follows:
                                                AGRTTEMENT

I.       CRANT
         A.      Grant qf Riqhts. Franchisor hereby grants Franchisee the non-exc.lusive iight and license,
and Franchisee hereby accepts the right and obligatiort, to establish and operile the Franchised Busihoss'
Franchisee acknowledges and agretr that lhis Agrecment grants Fianchisec the righi to operate only the
Irranchised Business aid to solicit only Communitips located wiihin the Tenitor'y set forth in.$try4m€S!
B. Franchisee tnust nolsolicit any Community that iF not within Franchisee's Territory withoul Franchisor's
                                                                      advertiser (regardless of its logation)
Fj;;ili;;;-;onirnl, nooirionatty, rranchisee must not solicit any5.D.(.1))    with-Franchisor gr 4py of ils
that is already under an Adverrising  Contract (<lefined in Seclion
jffrtiutrr.
         Franchisee may, howover, sell advertising to any advertiser fol a-ny N2 Publicgtlo.n as long as
such advertiser is not already under an Adve4ising Contractr regardless ofwhere the advertisbr is locarcd'

         B.      Reservetl Rights-. The rightq granted to Franchisee under this Agreemcnt 3ie nonexclusive,
and Franshisee ls notgranrca aftitenitorial rights or other prolection. Aocordirgly; Franchisor, its
                                                                                                     affiliates,




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 25 of 82
and any other ruthorized person or entify will, without limitation, have the right (i) to develop and establish
other business systeins (including systems that distribute products or services similar to those offered by
the Franchised Business) using the Marks, or other namss otmark$,.and to grant licenses to use those
systehs at any location without providing any rights to Franchlspe, (ii) to adveftise and promote the N2
Publishing business snyrvhere, (iii) to oper*te, and liccnsc othcn !o operflte, any N2 Publishing busin0ss or
any publishing business of any of Franchisof's afTiliatpq anywheie, including locations that are inside,
adjacent to, or sqrroupded by Franchisee 's Territory, and (iv) to engage, directly or indire,ctly, at wholesale,
rpiail, or o.tiorwiso, in theprodugtion, diitributidn, licerise, and sale of all forms (including electronic forms)
of magazincs; newsle$ers, adveitising, or other services and products, under the Marks, or'under other
names or.inari<s, at any locition, including in the Teritory, through any method of distribution, iltcluding,
but not limired io; mall order catalogs and the lnternel, regardtess of the proximily to, or the conrpeiitive
impact on, the Franchised Business.
        C,          Cross-publication Advprtising. Notwithstanding anything                  to tlre contrary her€in,
Franchisse acknorvledges and agrees that            otler   persohs or entifies may sell advertising for Franchisee'S N2
Publieation(s), provided that such sgles coiiply with the restiictions rolafing to existing Advertising
Contracts set ldth in $ggtigl{.Pqrsons or entjties ihat make sucli sales will be paid a commission in the
anount of the Cross-setl-iiiC fet, nnd Frarchjsee's aggregate Commission paymS! yit]"9" reduced by 1!ie
amoun! of the Cross.selling Fee, .F'urther, if Franchisep sells advertising for an N2 Publicatiorr that ii the
responsibilily gf qnother N2 Publishing franchisee, then.Franchisee will be eligible to reeeive a commission
payment for such sSle(t, as set forth in the Administraiion Manual.

2.      TEaMANpRENEWAL
        A,      Term: Orenine l)4rq. The term of this Agreentenr wilt begin on the Eflectivc Daip and will
continue'until     yearc *o$ihe Effective Date ("Terrn"), unless terminated earlier in accordance with
                   t*o
this Agrbement, Fianchisee must commence business with the public no later than 60 days after the
Effective Dale, unless Franchisee obtains a wrihen cxtcnsion of such timc period from N2'
        B.          R-e.!lewal. 'l"his Agreement and the       rights granied by this Agreemenl are nol renewable,   aruJ

Franchisee ha$ no expeclation ofany right to cxtsnd or renOlv the Term'

3.      gEns
        A.                                                                            fee of $570' If this is
                lnitiat Franchise Fee. Franchisor hereby waives the initial franshise
the second    aaliiionat f.**trir. ugreement Franchisee is entoring into, Franchisec is not rcquired to pay
             o1.
Flanchisor an initial franohisc fee.
        B, Addilibnal Samplbs Fqe, Frarrchisor will provide Franchisee a dOfined number of
Franchisee:s NZ pubF.ations each month to bc used.os samples. If Francbisee rqquest$ additioral samplos,
the cost Franchisor or its affiliate incurs to prorJuce suqh 4dditional s-amples will be
                                                                                            dcducted from
Frauchisee 's next Commission payment'

        C,          Adju.s"tnrenl Fee,   After Franchisor receivcs from Franchisee thc conlent to be included in
each of Franchisscff2 iubticgtions, franchisor          or.its affiliate will provido Franchisee rl prpqf copy olthc
NZ puUlicalion{s).  IfFranchisee requests that Franchisor make any changes to the layout or content ofthe
                 'Franchisee
proof cppy; then              must pay Franchisor or its afl'iliate the then.current adjustmen! fee assesssd to
1nukr stt"ir changes,  in accordpnce with Franchisor's thsn'cllnent adjustm€nt policy, as set forth in the
Adninistration Manual, which Franchisor may change from time to time in its sole discretion.
                                                                                     jts
        D.      Mised Deadline lrw. If Franchisee fails to submit io Franchjsor or. effiliate the content
reciuired fo puUtistt utry of Franchisee's N2 Publications    by the applicable  dqadline oornnluniqAtgd tp
Franchirre by Frunchisor or its    affiliate, then Franchisor rescrves the right lo require Franchisce pay
Franc.hisor or lts affiliate thg then+urrent missed deadline fee, as set forth in the Administration Manual,
which Franchisor may change from time to timc in its sole discretion'



                                                z




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 26 of 82
4.       qp.MMrssroNs
        A. Commission Pavments, Franchisor will salculate Cornmissions on an N2 Publioation'by-
N2 Publication basis and will pay Franclrisee a rhonthly Commission based on the aggregate of all monthly
Commissione earned for cach of Frsnchisce'e N2 Publications (if Franchiseo nranage$ morc than one N2
Publication), unless ihe calculation of the Commission equals a Negative Commission, in whic.h case,
Franchisee will not receive a Com4ission in sugh month, and thp amount of the Nggaiive.Commission will
coniinue to be due and will be deducted'from Cash Received in Subsequent non!h(s) aS pan of the
Commission(s) calculation for such subsequsnf month(s). Fralchisor ieserve! the i'ight to nrako
Commission p.aymen$ based upon estirnates of pa.lments it or its affiliate will receive in connestion with
Publication and Advertising Contracts (defrned bqlow), and it and its affiliate ressrve the right to refiind,
for. any reason, payments nlade by adyertisers. Commission payments will be accompanied by a
Cqmmissions accouqtiirg and reconpiliation reportr If the Commissions report reflects that Franchisee has
been paid a Commission in an anouht that is more than.Franchisee,is due, thcn Franchisee must reiurn io
Ffanphisof the amount of overliayrnent ("Re!urnable CQmmissions")'
         B; Sptlrmsble Commissigns..Franchisee and Principals nre jointly and severally liabls for, and
will return all Returnable Commissions to, Franchisor, Franchisor nay deduct lhp amount of any Rctufnable
Cornmissions from fuiure Commissions payable to Franchilee hereunder. Aft9; tlre terminatjon or
oxpiiation of this Agreement, Franchisor will noti$ Franchisee and Frincipals of any Returnable
Commissions, and Franchisge -apd P.rincipals will have 15 days to return such lteturnable Commissions to
Franchisor. Franghisce and Priqlcipals acknowledge that any failule by Franchisee ot Principals to return
any Returnable Cpmmissions to Franchisor within 15 days after any such nolice is a breaqh of this
Agrcemeirt for which Franchisor may pursue all legal and cquitable remedies ihat mgy be availablg tP il,
irrctuailg tgrmination of this Agreement. If Pranchiseg fails to pay Relufllable Commissions as required
hprein, and Franchisor elects, in its sole.discretion, to pursue Payment of any Rcturnable Commissions in
collectign, then Frarrchisee nnd Principals agree to pay such colloction coSts in addition to the Returnable
Cominissions owed. This Section 4.8. will survjve the expiration- or termination of this Agreeme nt'
        C:       Conten! gpb,mis,sigp Pepdlines and CoBllission P-ly$enl.Dpfes. Upon execution of this
Agreement,  Francltisor wiil;.in its sole:djscretion, assign Franchisee a m919ly deadline fbr advertising and
co-nt9nt submiision. The dsadline will be set forth in.AitaohrlepLl,.and Cbmrnigsions, if any, will be.paid
to Franchisee wlthin 30 days foilowing Franshisee's assigned deadline.
        D.      Eleitronic Funds Transfer. At Franchisor's request; Franchisee will execute At!.+chrnent F
to ihjs Agreement and all other documents necessary to permit Franchisor to credit or debit funds into
FrancirisJc:s designatcd benk account by electronlc funds transfer ("EFT") in the amount of the
Commission payments described in Sbctibn 4.A. and any othcr amounts due underthis Agreement et thc
time such amounr: become due and payable under the.termg of this Agreement, Upon rv.ritten notice to
Fr-an.chisee, Franchisor may designate anothet'method    of payrnent.

        E.        T{xes. Franchisee and Franc[isor agrge that Franchisor will not withhold' deduct, or pay
income tax, social security, or any other payrbll or other taxes or amounls fo.r Franchiseers benefit or fo-r
the benefit of gny and aii personnel hired by Franchisee, including but not limitgd to, gmployees'
qontractgrs, subcontractols, oi agents ("fndependent Stalf'). Franc.hisee is solely responsible for filing all
tax retprng, tax dsclarations,.and tax schbdules, and for the paymenl ofall taxes as required by law, including
withoqt iiioi13tion, local, state, and, federal incbme taxes, Social Sbcurity taxes, Medicare t&'(es,
unemplqvment compensation taxcs, and any bther federaf st$gi or l-gcal taxes, fees, or withholdings due
for franirisee, Franchisce is responsible for witlrhqlding, accruing, and paying all income, Social Security,
Merlicare; unemploymelt compensation [axes, and any other federal, state, or' local taxes, fees, or
withholdings relating to ell Inclipcndent Staff, if any, ag weli as all statutoty insurance and olher bcncfits
required ty latu ior Franchiseeand Independent Staffand all othor benotits promised to the Independ€nt
Stpff by Franchisee, if any.




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 27 of 82
         F.,     Nbtional.Ads. Franchisor has the right, bul nst the obligation, 1o place national or regionai
gdverriserilents or advertising,insbrts thai have been solieited and obtsined by Franchisof or a third par{y,
 wilhout Franchisec's involvement, in cach N2 Pubiicstion in thc sizc and format as deiermlned by
Franchisoi in its sole discretion and at Franchisor's sole expense ("Natiqnal Ads"), Franchisee has no right
to review andlor approve thc form or contgnt ofsuch National Ads. Franchisgr may, but is not required t9,
pay Francltisee a comnission with respect to any National Ad. lf Fraachisor elects to pay Franchi.sce a
sonrmission for any partiaulal National Ad, su..ch commission vill be paid in accordance with Franc.hisor's
theil,curr€nt National Ad commission. policy; a$ s.et fotth ifl the Adrnini,rtration M6nual, a.1d the amount of
such commission may be caloulated in a clifferent manner than the calculation of Commissions i.nder
Section 4.A., in. Franchisorls sole discletion. If any additjorql incremental expenses are incurrod by
Franchisor due to thg placement of Nafional Adf , and Franchisor does not pay Franchisee a commission for
such plagements, the additional incremental expenses resulting from the National Ad(s) in suclt. N2
Publiiation will not be included in Publication Hxpenses fbr purposes of oalculating Franchises's
comtnissiorr.

s.       pRANCIIISEE'SOpI,IGATIONS.RES.REpENTATIONS.ANDIUARRANTIES
         A. Stqndards go$nlianqp.. To ptotecf $e reputalion and goodwill of Franchisor and to
inaintain the high standards of operation undpr the Mark.s, Franchisee must.conduct its businsss in
acc.or.dance with the Adrninisrration Manual, othcr writtEn directjves whioh Franchisor may issue to
Franchisee from time to tlmo, and any other manuals and materials created or approved for use in the
opcration ofttre Franchised Business. Irranchisee ackoowledges and agrees that following System stand.atds
and .maintaining uniformlty among alt N2 Puilishing businesses is important. Franchiseg. fu.fiher
gcknowledges and agreet that local conditions or other special circurnstances may warrant a devialion froih
System staidards, arid Franclrisor may, in its reasongble jgdgmenl, allorry sitch deviation'
         B.      AppfgygilJtpdupts a$d Sgyices. Franchisee nlust offer only thc products and services
                                                                                                       that
have been e*prrisiy approved for sale in ivritingbt Franchisor; I?ronchisee Inust disconfinue offering any
products or servic.es which Franchilol may, in its sole discretion, disapprove in writing at any time; and
Fianchisep must refrain from dcviating from Frunchisor's stlndards and spccifications without Franchisor's
prior written consent.
         C.        Aoprove.d gupltligfp. Franchisee must cornply with all of Franchisor's req1f93.cnts
relating to the purctrrsu sfpt"ducts, sgppliesi and/6r qgrvices used or offsrecl by Franchisee's N2 Publishing
busineis and iirequired, must purclrase such items and/or strvices from suppliers approved by Franchisor,
;ncluding without lirnitagion payrotl processing- and insurers. Franchisee gcknowledges and agrees that
Franchis-or may change the number of approved supplicrs or distributors $t any time and may dcsiggatg
itqelfi qn affiliite, or a third party as the exclusive source for any or all itents or $ervices. lf Franchisee
desires to purchase; leasc, oi use any products, sewices, or other items frorn an unapproved supplier,
                                                                guch approva!, or must t'oguest the supplier itself
Franchisee.must $ubmit to Fanchisor a.wriltcn rsquesi for
to make such   request.  Franchisee must  nolprirchase or.lease.  from any supplier until and unless such supplier
                                                                                                                 be
has been approved in wr.iting by Franchisor. Franclrisor has the right to require that its representatives.
permitted io inspgt tho supplier's business      premises   and  {hat samples  frorn the-supplier  be deliveted;  if
applicable, either   to ?'ranchisor or to an independent   laboratory   designafed  by F'ranchjiori for testihg'  A
citutg", not to exceed the cbst of the inspection and of the test (including Franchisor's administrbtive costs
attridutable to botb), must be paid by Franclrisee or thc supplier. Franchisor ieserves the right, at its option;
to re-inspect'ftom timg to time the business premises and products of any such approved supptier and to
revoke iis approvnl upon the supplier's faiture to continuc to me€t any ofFranchisor's ihen-cunent crireria.
Notlring in-'the.foregoi4g wilf be constiued to requiib Franchisor to spprove any particular supplier.
Fruhchisee's failu-p i9 comply with the provisions of this Section 5.C. will be dcemed a material br,each
under this Agreement.




                                            4




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 28 of 82
           D.     Trainine.
                  (l)     Frnnchisee rnust success{ully complete, as Franchisor detennines,. Franchisorts
initial iraining progru* prior to cornmencing opeiaiior,rs of the Franchised Business. Franchisee a1d any
other pgrsgnnel of Franchi.see whom Fianclrisor may designate (for purposes of brand standards compliance
and oommprli6etiqrts),.must attend and complete.any remedial or additional training that Franchisor may
from time to time require, Initial training is pruvidcd a no additional charge to Pranchisee, but Franchisee
|s rbsponsible for all other costs, such as kansportation, lodging; mea:s, wages, and other trav'el'related
expenses.

                  (?)     lfFranchisbr requires, or if Franchisee requ.csls additioiriil or remedial training,
attendees of additionat or rernedial fraining may be required to pay Franchisor's thsn'current r4te foi stich
additional or remedial training or tuition/attendnncs fees charged by other tlrird-paity providers of such
training. Franchisee is responsible for all of its cqsfls agio.ciated with trainihg, including without limitation
thnspcrtation, lodging, other trayel-related costsi and wtges. Training wili be conducted at locations and
using the methods designatgd by Franphisor.
           E.     Mqnassryerit ?nd. Proinotion of the Fi;anchised Bg$i&e$, The Principal named in.
Attashmenr E, irercio, muit personally sup€rvise and devotq full-tims altention to the day'to'day opqralions
und *anagemQnt bf ths Franohised Business. Franchisee must diligently promote the sale of, and stirnulsite
interest ill qdverlising in the N2 Publication that Franchisee msnaget, howpver Franchisec musl not agree,
represent, or wsnant to any advertiser that such advertiser will havc any exclusive advefising rights and/or
                                                                                         must:
trorectlon from competiqg advertisers. ln promoting the N2 Publication(s), Franchisee
                  (l)     So1icil contractb       for N2 Publications within Franchisee's Territory (r'Publictttion
Contfaits") and for adverlising in such N2 Publications from adv.ertisers ("Adverlisjng Contracts")
(publioition Cortracls and Adverising. Contracts, collectivcly, '!Publication nnd Advcrlising
ilontracts'1), qupti$g.prices and terms set by Franchisor oritsaffiliate (or.o!]0etwise ap4ov:d by-Franchisor
in writing), an6 uriii the form c.ontrasts provided by-_Franchigor or its affiliate. To the fullest extenl
pemritteJ by applicable iaw, Franchisor and/or its effiliate resetve rhe right to establish maximum,
*ini*u*, o. otiter pricing requiremei"its with respect to Publication and Advertising Contracts. AII
publication pnd Advi*isirU Contracts must be bplwECn Franchisor or its affiliate and the Community 0r
advertiser, as applicable, aid Franchisee will not be 4 p4rty to, oi a third.pany beneficiary_ofi any such
publication or Aivertising Conhsci. Addiljonally, all fees and amounts payable under lhe Publication qrtd
Advertising Contracts must b9 paid dilectly to franchisor or its'affiliate or their designoq, 4s applicable, i.r.r
accordaneiwith lhe terms thercof, and Franchisee must not sccept any peyments frOm an.V. a-dri'brtiser or
Community, nqr Will Frar.rchisee make payments on behalf of any Comtnunity or advertiser for any reason.
Franqhisor may tcrminate this Agreement for Franchises's failure to comply with the requitelnents set forth
in this   lsslistLlL(l)
               (2) Forward to Franchisor or its affiliale all Publication and Adverlising Contracts
which hqvg'been'exacuted by.the Cotnmunity or advertissr, as applicable, for review, appj'oval, and
execution by Franchisor or its affiliate no later than 30 days after such Publication and Advertising
Contracts have o-een executed by tho Community or advertiser, as applicable, and enter all Publication
AdvertisingCoritrads into the aciounting system (Portal) designated by Franchisor wiihin seven days from
thc date ofs*le; and
                  (3)     For each Canpaign, and for each N2 Publication lhat Franchisec. nanage$:
                                                                      Comrnission paymenl of at least $3.,000;
{a) complete'at liast three Qualified Sales or nrainlain an average
                                           include the nurnber of neighborhoo{-spccific  articles required in the
bi for eurf1 month of   each  Campajgn,
.eiministrarion Manual; a.nd (pj rponsot thc number of networking eventi roquirbd in the Administration
ftf.rrrf . A ,,Carn paignit ir u iour.inonth period starting in January of eech yeai, and a "Q_ualified Sale" is
t5e sale.of a new riOVirtising contract *iaf has a term of at teasi 12 months and gbnerates Cash
                                                                                                    Received of
at lsasl $ 150  pqr month.



                                              5




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 29 of 82
          .F.     Participation I,n Strategiq ParEgr Arrangements, Fianchisor              or other N2    Publishing
franchisses ray, irotn iime ro time, csfBblish one or more nationtl or regionat uccounts with N2 Publishing
advertisers thst may be located in, or have of,fices, branches, or some other presence iir Franchisee's
Tenitory ("strategic Partners").:Franchisor may, at its dissretion, permit Franchisec. to call on Strategic
Partnea in an effort to sell adrtertising to Stiirtegic Pdrtners in Franchisse's N2 Publishing publications, If
Franchisee aite$pts to selt 4dvertising to I Stratcgic Partnei, Franchisee must strictly comply with all of
Frarrchisgril oi its affiUat€'s requirements relating to such.relatiqnships, including ho:roring any priging
arranggllent agreed to,between Fninchiqor or its .affiliate and each Stralcgic Partngr. Franchisor reseryes
the right to designate, at any time, any off;ranchiseers adverXisen as a Strategic Partner.
          C.      Partipinaligr   i.p   Gonfefsnqgq, Fianchisor may, but is not required to, offer, hQst; or arrangc
for.national and/or,regional c.onfefedcsp to be lleld one or more times cach year. lf-Franchisor reguires
Franshisce's attendance at such qpgfeqqlgeg, theq Franchisee            will   attend and pay all related travel and
aitendance costs, which may iriclude an attendarce fee'
          H.      gffiig: Equiptnent.   Franchisee rnay opernte'the Franchised Business from.any-facility it
chooses, which may bc Franchisee's lrome. Franchisoc's       offics must be locnted within a fdiui of 50 milqs
*om the pprimetai of Franchisee's Tcrritory, Franchisor docs not provide Franchisec any arsisiance in
locating an office, Franchigep must acquire and use any computer (including tablets) a-ttd software for the
operatiln of the Franchised Business tlat Franchisor requires, inchrding a1y enhancerileilts, additions,
su.bstitutions, modifications, upgrades, and specific models or vqrsions ("I)cvices")' Franchisor may also
require Frahchisee lo license from Franchisor, or others Frarclrisor dcsignates, ani/ computer softwat'e
Fr4.r.rchisor develops or acquires for use ,in connection with thb Franchised Business and
                                                                                             pay the associated
fee. lf   Franchisoi provides Franchiscb with any'Device(s), Franchisor rpserves the right to maintain
complete *oa"rr, ai all times, to such Devices without Franshis'ee's permission, and !:ianchisEe musl
provide Frrnshisor all passwords snd qther login credontioh at Franchisor's request,
          I.     Disclosure and Franbhiseg's Investisation of tllis Frarrcbise'
                 (l)      Franchisee acknowl.edge,* having receivcd a cotnplctc copy of ihis Agreement and
ali..relatcd attaohments and exhibits a4.d a complete gopy of Franchisor's franchisg disClosure-docsmsnt
required by th'e,Federal Trade Co:nmissionrs Frarichise Trade Regulation Rule (16 C'F'R, Parl 436)wilhin
itre time ieriod required by applicable liiw before Franchisee execuled this Agreerlent or paid. any
consideraiion to Franchisor. Francliisee ackriowledges that it did not rcly on any promises, repicsenlations,
or agreemenls abOut thg Fy{tem, busin0ss, ot franchise not expres$ly cont4inqd in this Agreenent or
Franchitor's,frenchise Oisitosure documeni in making its dec.ision to sign this Agreemsnt' Franchisee
ackr,towledges that lininchisor and its representatives have not made any pronrises, {epresgntations,
                                                                                                           or
qgregmertt{ oral or written, €xcept as expressly contained iir thiS Agreemont and the franchise.disclosure
Ji"u*ent. Franchisce furthcr aclpowledges.that Frsnchisee has read this -A.gieement'and lrranchi$or's
franchise disctosuis documenr and that Fianehisce understands ths terms of tfrris {grqe191t a1d accepts
them as beitrg reasorrably necessary for Franchisor to nraihtain the uniformity of N2 Publishiilg businesses
and to proteclthe goodwill of the Marks and thp integrily of the System'
                 (?)      Franchisee hat, conducled            an   independent investigation     of tha business
conromplated    trytils egreement atrl recognizes that ah investrnent in the Franchised      Businpss involvcs
businesi risks; that Franlhisee's sucoess i$ Taigety dependent oh Franchfsec's sbilities and efforts; and
                                                                                                            that
tlrc"nature ofthe Franchis0d Businegs nray change     over iime.  Franchisee has  not received or falied on any
guaralty Or flssoI?rcg; express    or  implied,  8s  to the   reienues,  profit5, pr  success  of tlO  business
conlemplated bY this Agreement'
                 (3)    Franchisee understands and a!,rees thbt Franchisor may oPerats and change the
                                                                                       prohibited by this
System and.fraicirisor's business in any mahner that is not expressly and specifically
                                                           acknowledges that fhe products and sst'vioes to
Aggr*.n,. Withour linritation of the forigoing, FranchiSee



                                                6




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 30 of 82
 be offered by Franchisee may be supplemcnted, improvcd, or otherwise ntodified from thnc to tinle by
'l'ranchisor.

                   (4) Whenevcr Franchisor has expressly reservod in this Agrecmenl, or is deented to
havJ, e  rjght endlor{iscretion 1o take or withhqld an action, or to grant or deeline to grant Ftanchisee a right
 to t4ke or qhhbold an action, ihen except as otherwise expressly and specifically provided in ihis
 Agreement, Francbisor may make its decision or cxeriisc.its right and/or discretion on lhe basis of
 Franchisor's judgment of what is in Pranchisor's best inlergsts, including, without limitation, Franchisor's
judgment of whai is in the best interests of Franchisor's franchise network at the timp Franchisor's dpcision
lliaAr or Franchisor's right or discretion is exercised, wiihout regard to whelhqr: (a) other reasonabie
 alternative decisions pr actions gould have been made by Franchisor; (b) Fianchisor's decieion or the- aclion
 FranEhisor takos promotes.its finanqisl or olhpr individual interesti (c) Franchisor's decision or ths action
Fiauchisor takes applies differently to Franchisee and.qn€ or tnors other franchisees or Franchisor'1s
company-owed operations; or (d) Franchisor's decisjon or ths sxercise of Franchisorls:riqht or discretion
is adverse to.Franchiseels jnterssts. In ths absence ofan applicablb stdtuts, Franchisor will have no liability
tO Franchisee for any such decision or action, Franchisor and Franchisee intEnd that the exercise of
Frsnihisor's.right or discretio-n Will noi be subjecl to limitation or review.. If applicable low implies 4
cournunt of-good fajtb and fgir dealing in this Agreement, Franchisor and Franchisee agree that such
rovenant rlil[nolirnply or impute any rights or obligations ttrat are inconsistent with a fair gonslr.uclion of
rhe ter$t.qf.this Agreement and that this Agrocmeot grants Franchisor the right to mal(e dQgisions' take
actions, and/or. refrain from talcing actiols not inconsistent with FrAnchisoc's rights and obiigations
hereunder.
        J. ;Oreapizatio.r.l. If Franchisse ii a corporaliou, partnership, limited liability company, or olhgr
legal entity, ttranchisee represents and warrants the tbllowing:
                   (l) Franchisee is tluly organized and validly eiisting under lhe laws of the state of its
formaiion;
                  (?)       Franchisee is duly gualified and is aulhofized to do business in eachjurisdiction in
rr'hish its business activities or the nature ofthe properties owned by it reguire such qualiftcation;
                  (3)       Franchisec's corporatq chafier or written pannership or limitcd liabi-lity company
agreement wilt ui utt ti*e"provlOe ttrat ttri ectivities of Franchisee are confinld cxcluSiveiy to lhe operation
of the Fianchisctl Btrsincssi
                (4) The exesution of this Agreement and the perfonnance of the transactions
contemplated  hereby   arp within Franchiseer.s corporale power, if ltranchisec is a corporation, or if
                                   .limitsd liability compsny, are permitted under Franchisce's writlcn
Franchiseg is a partne6hip or a
pann€rship or limited liabiiity company agreement and have been duly authorized by Franchisee: and
                  (i)     Franchisee has provided to Franchisor prior to the execution of this Agreement'
ani will from timeio time {uring the Term of this Agrecment  at Fianchisor's request provide to Franchisor'
           Franchisee's srticles of incorporation and bylaws oi, as applicabls, Franchisee's written
          oi
"opier
paitnership or limited liribility company agrecmenl, other g'ov€rning documents, any atnendments to them,
rasolutions authorizing Franihisee;s entry into and performance of this Agrecinenl Bnd any certificates'
buyrssll agrciments, or othor documentr restricting the sale or transfer- of Franchiscels stock or oiher
ownership interests and any other docUments that F'ranchisor nay reasoiably request.
          K.     Ownership:Principals'tindertaking,
                 (l)       IflFrnnchisee is a corporation, partnership, limited liabiiity conpany, or other legal
entity, thc or"nurrhip  intgrests  in Franchjsec are accurately and completely dcsuibed in Atpc:hng*& If
frrneirisee  is a.corplration,  Franchisee  will riraint?in at all limes a cunsnt list of all qwlbii of repord snd
                                                                                                           limited
all bencficial owners of any'class of voting securiiies in Franchisee or, if Franchisee is a partnership,




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 31 of 82
Itab-ility company, or other form of legal entity, Franchisee will maintain at all timcs a current list of all
riwneri of an-interest in the partnership, limitecl liobility company, oi other entity. Flanchisee rvill make its
list ofowners available to Franchisor uport request.
                  (2>        If Frauchisee is a corporation, Franchisee will maintain stop-fansfer inslructiotls
against.thq transfqf ot i..tF recgrdq of any of.its equity securitiqs and each stock cartificale.reprcsenting stoc!
oflhe corporatiqn will have conspiquously endorsed upon it a statemetrt in a fonn satisfactory to Franchisot
rhar'it is iieid Subjbct t6,all restrictions imposed upon assignments by.this Agreement. If Franchised is a
partnership or limied li{rbility company, its written partntrthip o. limited liability company alrecmsnt will
providc tha! owlorship of an interesl in the partnership or !imited liability company. is held suUect 1o all
iestrictions imposed upon assigrrmonts by this Agreement'
                  (3)   The Principals that Franchisor design4tas are set forlh in Attachment E and must
sign the Principal's Underraking, 4ltlac-b&g:$"C to this Agreement.
          L" Lcgal Conlol,iPlcg, ln addition to cornplying with lrranchisor's obligations under this
 Agfoemont, fr"ancfrisii will conrply with all applicable federal, state, and local laws, rules, regulatigns,
orlinunr"r, and orders. Such laws, rules, regulations, ordinances, and orders vary frorn.iurisdictjon tq
jurisdiction and may be amended or implementcd or interpreted in a different manner from timo t0 time. It
ls Franchjsce's solerasponsibility to apprise itsetf ctf the existetice and reqqirements of all such laws,.rules,
regu.tations, 6rdinances, and orders and to adherc to thcm at all tinpf during-the Terrn of this Agreemcnt.
 W-itlioui liiiriting the'foregoing, Francliisee certifles that neithgr Ffanchiseo nor any of Franchisee's
 piingipals, employees,Or anyone associatEd with Franchisce is listed in conncetion with any Anti-Te.norism
                     -but
Law (including,           not limifed to, tle Annex to Executive Order 13224 (The Annex is availab.le 4!
 (http://www.trJasury.govlresource-ce4ter/sanotions/Programs/Pages/Programs'aspx), aId. Fpnchisee
 ug.i6 not to hire oi have any dealings with a person so listed, Franchisee furthsr certifies that Franchisee
tris no. knowledge or informalion tbat, if g-onerhlly known, would result in Franchisce, Franphi$ee's
principals, enrplolees., or anyotrc associated with Franchisse bcing so listed. Franchisee agrees to comply
with and/or asiisipranchisoi to the hrllcst extent pOssible in Franchisor's effoits to cAinplt with the Anti-
Termrism Laws aqd, in connectiorr with such compliancc, Franchjsec rcPresgnts and waffants that none of
n.anctrises's. ptoperty or interests ile sublect to being "blocked" under any ofthe Anti'Tenorism
                                                                                                       Laws and
lhat Frenchisie.qr.ld Franchisee's Principals     arg not otherwiso   in violation of aly of thc Anti-Tenoriqm
 Lawi. Franshisee is rolely responrible for asc.ertailring which actions it must take to comply with 8ll Anli'
i.rrorir* Laws, and hrunrhi.., specifioally acknowledges anci agrees that iis' inrlemnification
iesponsibiliiies as provided in this Agreement pertain to its obligatibns under this $eCtiq4 5:!. Any
miirepresentation by Franchisee under thi$ S0ction 5.L. or any violation of the Anli'Tcrorism Laws by
 ii"hrit6"u, its Principals, or employees rvill constitute grounds for immediate t9mlinatjon of this
Agrr.r.ni.nd any othq iereer{rpnt Fiunchisee ha: entered into with Franchisor orany of iis affiliates'
         M.        powcrs of A.ttorney. Franchisee hereby appoinls Franchisor as.Frbnchisee's tr$e ard lawful
                                                                                                                 or
attorney-in-faot, t"itt futt po*er and authority to assign to Frahchisor upon the termination. expiratiol,
transfei of this Agrermeni all rights to any te lephono number(s) and any businesq.lis$ngs rqlatod
                                                                                                              to or
                                                                                                  or, ternrin4tion
associate4 with thl Franc?iised Business. Such powor of attorney will survive the etpiration
of this Agree*rnt, rind .Franchisee      agrees to execute such  forms  and   dosumenls   as Franchisor     d.eems

ngr.rrury-io appoint Franchisor as Franchisee's $ue and lawful attorney-irr'fact with full power and
autbqrity for th; foregoing purposes. Franchisor will not aqsriine any obligations for costs or expenses
retatea io such telepltone-numbcr(s) that accrued irrior to the datc or which Franchisor 'acquired
                                                                                                                the
telephone   numbor(s).

        N.         Nq Coryrpeti{rg Jntergsts. Franchisee warants and rcpleserlts that ncither Franphisee nor
                                                                                                irl any business
any of its affitiutes noi Filnsipal$ o*n, opprate, or have any financial ot bencfioial interest
that is the salne as or similar in olr NZ Publishing business; nor are bounti by any confidentiality,




                                            I




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 32 of 82
non-disclosurc, non-compelitiorr, andlor non-solicitation agreement(s) sueh thal entering into this
Agreerhent ivitl violate such a$reem€ni(s),
         O,     Continuing Obligations. Franchisec and Franchiscc:s Principals makc the forcgoing
reprssontations, rvarranfies, and covenants understanding thtt .such representations, wari'anties, arid
covenants are continuing obligalions. l.'ranchjsee dgrees to cooperate with l"ranchisor to Vefify Franchiseels
and Franchiseels Principals' continuing conrpliance with suclt representation$, warisntie$, and covenants.
Any failure to comply with tlrese replcsentatioilS, warrarities, and covenants will cortstitute a nraterial event
of default und-gr this Agreement,
         P,       Per{onnance by Delegate. Franchisee ocknowledges and agrecs that.any rights or duties of
Franchisor may be exercised and/or performed by any of Franchisor's affiliates, dcsigrlOcd, qients (who rhay
be.an unaf{iliated third party), or employegs.

         Q,    Submission Qf In{ofmatio4. Franchisee must provide Franchisor information relBting to the
Franchised Business as Frarchisor may reasoiiably require and in lhe matlner Franchisor requires'

6.       FRANCHISOR'S OBLIGATIONS
         Franchisor agrsss to provide, or cause to be provided; the following to Fralrctrjs.ee:
         A.       Admlgisr.rytjoLlvtarlual. During the initial training Progrem and for thc Term          of   this
Agreement, acce$s to the Adminislration Minrial, either in paper andlor eleotronic form'
         B.      So{twari Programs. For'a reasonable fee, any Software Programs that F.ranchiso4 acquires
or <lgvelops tor GT-]ilifF.rlrovidqd, thai Franchisoi is under no obligation to develop or acquire
such Sofiware Programs.
          C. Ontfeliqnhl Advice. Ongbing advice and written materials, as Franchisor deems necessaly
in its sole discrction, congorning techiriqucs for managing and operating the Franchised Business'
         D.       .Applovgd-Prod$cts. Services, andsgppliers. From titne to tinle, as F'ranchisor decms
appropriale, a:list ofbpproved products, sorvices, ond suppliers'
        E. Trainine. An initial training prograq for Franchisee and additioual training as determinsd
by Franchisor.

1.       cp,N,$pIrNrl{LITY: N9||'9OJYIPEJITIONT NoN-soLIctTArIO}l
         A. NohiDi$closure of ConfideTtial Int'gr$gtjga. Franchisee and Principals agre€ that the
 Confidential tntormatiotrilsutely owned by Franchi.sor and tltis Agr-eemenl does rrot grant to Franchisee or
 any principal any rights in or to the Confidenlial lnfopplioh. Franchisee and Principals further agree that the
 ure or duplication of any.of thg Conf:dential Information in any other business would constitole an unfair
 method of competiiion. f'tun.irir." and Piihcipals ncknowledge that Franchisor dcsires tp maintgin- the
 confideltiality qitie QonfiiJentiol lriformation and is paking it available to Franchisee for the sole purpos€ of
 planghisee qiingtheConfidential krformation in connectior with the opcration of the Fnnchised Business
.rrnOet tlte tcrrns-ancl conditions of this Agreement, Franchisee and Principals further scknowledge and agree
 tirat the Confidentia! Informatjon is proprietary to and a valuable trade secret of Frqnchisor and that any
 disclosure or unauthorized use theroof will oause irreparatle loss and harm to Franchisor. In consideralion of
 the oppornrnigy to obtain gccess to the.Confidential lnformatio& Franchisee and eaph Principal hercby agrec
as [ollows;
                 (l)       Not to use thc Confidential Information for thcir oLn us9 or for any other purpose
except to carry out rhe obligatibns of Franchisee punlant to the terms this Agreernent and not tb disclose the
Confiaenfiui'iniorration, Jxcept (a) as may be iequiretl by larv, gr (b) to counsel, accoulants, and other
professiolraliepresentativcs ofFranchisee or Princip.als. In tlte event Franchisee, any Principal' or any person$
*ho **r. disilossd the Confidential Informalibn become logaliy coinpelled (by deposition, interrogatory,
request for documents, subpoena, civil in.restignlive denrand, or similar process) to disclose any
                                                                                                           of the


                                           I




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 33 of 82
Confidential Information, Fnnchisce and Principals will provide Franchisor with pmmpt prior written notice
ofsuch requirement so that Franchisor may seek a protective otder or other appropriate rentedy and/or r,vaive
compliance with the terms herebf. In the eVent that such ptotective ordor or cther rcmedy is not obtained, or
ihat Franchisor waives compliancq with the provisions hereof, Franchisee and Frincipals agree lo furnish only
that porlion of the Con{idenlial tnformation which Franchisee and/or Principals are advioed by written opinion
of coUnsel is legally required and exercise best efforts to obtain.assuancc that confidEntial treatment will be
acgorded such Con{idenlial Information;
                  (2)     To ensure that alt counsel, accountants; and otherJepresentativps ofFraiictisee and/or
Principals who are  giten  access lo ttr.e Confidentia! Inforrnation on b-ehalf of FfanebiSee o.r Principals comply
with the confidentiiiity provisions of this Agreement. Franchigps aId cach Principal are, jointly and severally,
f-ully rrsponsible for-any breach of this Agreemgnt by qny person to whom access to the Confidential
Information is given by Franchisee, Principals, or theil representativcsi
                  (3)     f{ot to makc copica of the Confidcntial lnformation; and
                  (4)    Upon termination or expiration of this Agreement, Promptly rgtuln to Franchisor all
Contidential Information and all copies thereof.

         B,       Noncomqetitlon. Franchisce and Principals represent that they arc not currently working
with oi for, and that they are not currently engaged in arty capacity, by any individual, organization, o1
company lhqt sonducts a husiness similar to oi comietitive with any N2 Publishing business that is the
satns asir similar to any rype of N2 Publicotion thot piovides infornrational publications to rreighborhoods,
r,csidential communities, ho-"o*n*6' assodiations (HOAt),.and other similal groqps or informationhl
publicaligns to.any specific comtnercial or professional industry or group (co,ll*:l]Y:ll' "Consumers"),
including any businesi or group thatprovides newsletlers, magazines, peri0dicals, Wdbsites, or any Similar
nedja to any Consumer ('iCompetitlvc Busipess':). Franchisee and each Principal specifically
asknowledgi ttrat they will receive valuable Ccnfidentiir! Information beyond their present skills and
expe$ence:and that such Confidential lnformation providgs a compotilive advantago' In consideration for
gaining accus.'to such Confidential Informalion, Franchisee and Principal agree thatl
                 (l) Dulirrg ge Telm of 0ris Agreement, neither.Franchjsee nor.any Principal will
engage in any capapity, by       individual, organization, or companyt in any Competitive Business at any
                            "ni
toc-attn within the United Siates, its'tenitories or commo.nweallhs, or any otiler country, province, state, or
geographic Area.in which Franchisor or its affiliater have used, sought registration of, or registered the
il4aiks or similar.marks or'operated or granted others the right to operate a busines* (includini other NZ
Publishing fibnchisees) under the Marks or similar marks; and
                  (2) For a period of 24 months immedibtely following the exPjratio.n, Je{inxi9n, or
transfer of this Aglegment   1*1rion-. om pete Peilbd"), neither Franchisee nor any Principal
                                                                                                   will conipete,
directly or i$directly, with Franchisof (or ils successoru a.nd sssigns) or eng&ge in any capacity' by any
inAiu;juof, oiganirdiion, or compaiy, in any Competitive Businsss within the 1'erritory; within a lS;mile
                                                                                                         tc.rritory
rsdius arouldihe perlmeter of the Territory; or vrithin e l,\-mjls radius oround ths perimeter of the
;?;;;;ih;t Nt'irurirrring franchisee, directly or indilcctly, through any type of sales person ornora€enl'
Wiihout limiting the foregoing whatsoever, during lhp Non-Compete Period, neither Franchiige                   any
principal will, firectty oilttdiresrly, solicit business frorn Consumers, Communities, clients (includiitg
advertisers) oi Francllisor or of any otlier N2 Publishing franchisee (within the geography defined above),
nor ung"g. Ir aLry business activities that are the same ns or similar lo those of Franchisor or itS franchise0s.
         C. Non-solicitation. During the 'l'erm of this Agreement, and for a period of 24 rnonths
immediatply follo*ing thu€*pi*tion, termination, or kansf* of this Agleement, Franchisee and Principal6
                                                                                                          gont{act
will not, directly or indirectly, cmplpy or seek to.enploy, aly persqn lvho is employed by or undor
with I ranchisoi ot uny of its affillates or by any Ni tuUl*ling franchjsee, or directly    or indire ctly induce
ar.ry such person to leave his or her employment or    position witltout first obtaining ths writtcn  consent   of



                                            l0




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 34 of 82
Franchisor irr such other employer, Likewise, du:'ing the Term olthis Agreernent and lbr a period of 24
rhonths irnrnediately following expiration, terrnination, or transfer of this Agreemerrt, Franchise0 and
Principals will not havc direci.or indirect communications for the purpose of soliciting advertising with any
NZ Ru'UIishing customers that Franchisee has obtained as a result of Franchisor's Confidential Infolm4tion,
           D.      Rea3ohabloness of CoyeJrants.. Franohisee and Principals agree that the preceding
 coyeflantB cdntain  reasonablc limitations as to time, geographical ar.ea, alid scope of activify to be restrained
 and d. r.rot'imposg a gfeapirestraint tlran is necessiry to protect the goodwill or other business iqterests of
 Franchisqr. Each of.thp cbvbnants hercin will be construed as independent of any other covenant or
provision of this Agreement. lf all orany portion of a'covenant in this Section 7. is heldunreasonable or
unenforceable by a court or agency having valid jurisdiction in an unappealed final decision to which
Fianghisor is a parql; Franchisee and Principals expressly agree to be bound by any lesspr covenart
subsumed wirhin the lerms of such covenant that imposes the maximum duty permiltecl by law, as if the
resulting covenart were separately stat€d in and nade a part of this Sstiggl.Franchisec and Princip4ls
further understand and agree tbat Franchisor will have the right, in its sole discretion, to reduce the scope
of any covenant sct forth in this Sqptign 7,, oI ar.ry portion thereof, without Franchisee's or Principals'
consent, effrictive immediately upon nolice to'Franghisce or Principals, and Franchisee and Principals agree
thar: they will proynptly cornply with any q.oyplant as so modified. The time periods set forth in this Section
?. will be tollecl for any period of noncompliance.

           E.     Imploveinsnts.   If   Fralchisee, Francbisee's employees, or Principals develop 4ry trew
c6ncept, iirocess,    or   improvement     in the operation or      promotion    of the Franchised Business
("lmprovcment'),      Franchisoc agrces     to promptly noiify Franshisor and providc Franchisor with          alt
necessqy r.glated: irilornatibn, withcut compensrtion. Any such ltrrproypmg.rlt will becone Franchisor's
sole property, and Franchisor will be the sole olvner ofali related pttentt, patent applications, and.olher
inteliectiral p.operty rightr. Franghisee and Franchi$ee's Pti.pcipals hereby assign to Franchisor any right$
Frarrchisee or they may have or acquire in the hnpiovements, including the right to rnodily the
improvcment, and waive and/or release all rights of restraint and ntoral rights thcrein and theipto'
Franchisee and Franchisee's Principals agree to assist Francfrisor in obraining and enforcing the intellecrual
properly rjgbts to any sush lmprovement in any and all countries and frrrther agrce to execute end provide
Frenshisortwith all necessary documdntaiion for obtaining and enfbrcing suc[r rigA.6, FianchiSee and
Fra.nchisce's Principals hareby irrevocably designate and appojni Frutnchisor as Franchisee's and their agent
and ailorney-iu-faci to execrie and file any such documgtltatiol.r and to do all other lawlul acts to further
thq prosscution aod issuancs ofpatents or other intpllcctual propeii1'right related to any such Improvemcnl.
11 thc svcnt that thg foregoing p'rovlsions of this Sebtioh ?.8, are found to be invalid or otherwise
unenforcsable, Franchisce and Franchisee's Prihcipals hereby grant to Franchisor a worldwide, perpetual;
non.exclusivc, fully"paiO license to use and subliconse tlre usc ofthe Improvenent lo the extent slch use
of sublicense Wouid, abse,nt this Agreemen:, direc.tly or indirectly, ilrfrjngg Franchisco's oi their rights
therein.
           F.     Remedies. Franchisee and Principals agree that ttre obligations in this Section 7, ars
neaessary and reasonable in order to piotect Franchisor and cxpressly agree that monetary damages wquld
bc inadeqgate to conpeasate Fianchisor for any brpach of any covenant or agreanen! set forth hercini
Accoidingly, Franchisie and Principals agree and acknowledge thst iiny such violation or thrbatened violation
wil! cause incparable injury to Franchisor for which no adeqgate rem-edy at law may be available and that'
in addition to any olher.r$rnedies that may be available, in law, in equity, or otherwise, Franchisor is entitla:d
to bituin ir{r"*jve relief and spocific perforuance against Franchiiee and/or Principals for the tkeatened
breach ol thls Section ?, or the cpntinuation'of any sirch breach, without proof of actual damages and wiihout
theposting of,any bond. Franohisee and Principals.further agree to pay all court costs and reasonable
atlonieys' iees incnned by Franohisor in contrection with the enf:orcement of this $ectio,n ?., including
payment of all costs and expenses for obtaining injurrctive relief or any otber remedy available tg
Frinchisor fgr any violation of th.erequirements of this Section ?'



                                            ll




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 35 of 82
         G,        Executip{r of Cove.nonts bJ Franchisee's.Princip,als and Managg{neu!. Fralchisee 4grees to
require and   obtain the execution of covenants similar to those:set forth in $gctio,ns 7,A'. ts.* alt-d C. from all
of Franchisee's Principals not signing the Principa.ls' Undct'tnking, and, at Franchisor's requeot, any other
of l.lranchisee's personnel. TheiE coyqnanli $USt be substantially in the form set fonh in Attaphne$ F.;
6owever, Franchjsor reserves the i.igh!; in Fiznchisor's sole discrction, to decrease the scope of the
noncompe-tition.covenant set forth in Atfaqhment D or.elirninate such noncompetjtion covenatt altogether
for any persol thai is required to exeeute such agreemenl'

s,       usE oF MARKS AND COPY.RIGHTED MATERIALS
         Frsnchisor hereby grants Frunchisee a linited iicenEs to use the Marks and Copyrighted Materjals
designated by.Franchisor, solely ibr the purpole of ciperating, idvertising, and promotitrg the Franchised
Busiiess, as tontemplate<t by this Agrcemcnt. Due to the nalure:of the relationship betwecn the parties and
for theirhulual benefit, the license is granted royalty'free. Franchisee further expressly agrees that:

         A.       Franchisor is the larvful owncr of lhe Marks and the Copyrighted Materials. Franchisec's
intercst in lhe Marks and the Copyrighted Materials is solely that of a licensee, and all goodwill attributable
to the use of the Maiks rvith respect to the Franchised Business will accrue to the benefit of Francliisor.
Franchisee riisclaims any proprietary intsrest in any of the Marks and the Copyqighted Materials.
          B. Franchireo will notusp        tho name of any N2 Publicuion or sny of Franchisor's Marks or
                                     *N2lior 'iN2 Ptiblishing", or any abbreviaiion, abronym, or variation of
_trade namesrincluding the Mafks
-those
       wrlrds as part of Franchiseg-'s nams or that of any bus'iness enlity in which Francltises owns or holds
 an inteiest, Franchisee must submit to Franchisor for, approval, in writing, Franchi.see's proposed entity
 name,,alld Franchisee will not name its entity using any name that is not approved by Franchisor,
         C.     Franchiiee must use the Marks in lhe precise form that Franchisor prescribes and tnusl
                                                                                                  qse,
observe Franchisbr's directions rogarding thc presentaiion, display, and use of the Marks and the
copying, and disbibution oftho' Copyrightcd Maierials

         D. Without Franchisol'g prior written approvol, which Franchisor may give or withhold in
Franchisor's sple discretibn, Franchisee may not develop, create, generats, own, or otherwise use or
ptrticipate in any computer and/oi electronic rnedia (inclucting but not limited to the lnternet, bulletin
Loards, social networiing sites (e.g,, Facebook), news groups, and discountinglcouponing sites) in
coiinsction with the Franchised Busirress. IlFranchisor grant$ approYal for Fralchisqe'g dse ofan lnterhel
Website, FranChisee acknorvledges that the form, content, and appealange of ant Internet Website
FunchiJee uses must comply with the System staldgrds etd must be approved by Franchisor in writing
before being Used. A.ccordingly, Franchisee agrees that Ffanchisee has no authority to, and Frandhisee will
not, es-tablish ?ny wsbsite that cfcatss a4y associ4tion with the Marks or the- system, ol post any
advqrtisglnenls oi material on the Internet ih6t depict or display the Marks.or suligest an association with
the System, without Franchisof's express prior writlen consent. .Without limitafion of the foregoing, if
F:ranJhisoi feciuires; any lnicrnet Website sioated by or for Fronchiseb nrust coritain a liypertext link to
Franchisor's.lnternef Website in the form Franchigor requiles,4ird no other hypertext links to third-party
lntcrnci Websites unless previously apptove{ in ivriting by Franchisor. Notwithstanding Franchisor's
approval of a Website, Franchisor re.qqrves the right to revoke Franchisor's approval at any time such
Websitc fails tp cpnrinue tg,rnget Franchisor's standards, and Franchisee sgrees that upon Suph rev;ooation;
Franchisge:will immediately discontinue use of the Wcbsite.
         E, Franchispe acknowledgel that Franchisor has established and maintairis an lnterngt
Wqb-sitg that provides information aboit the N2 Publishing business. Franchilor has sole discretion and
controt over rie Website's maintenance, desigl, snd cpntents. Franchisee acknowledges thai Franchisor is
the lawful, rightful, and. sole o*ns1 sf,the. tnternet domain namc, www;n2pub.com, and unconditionally
disclains any:ownership intetest in srrch or any colorably sirnilal lnternet dornain nane. Franchisee tYill
not registei any lnternet dornain narne. in any class oI category that contains the name of any N2 Pub'lication




                                           l2




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 36 of 82
              t'N2'l or                       abbreviation, acronyln, or variation of those words. Additionally,
or..the ,words          "publishing" or any
Irranohisor lnayi in its sole discretion, provide Franchisee wittr a                           email address' lll
Franchisor provides Franchisee such embil address, Franchisee must use such eniail address in conneciion
                                                                      --@n2pub.com
rvith tlre Franchised Business and as otherryise directed in the Administration Mahual. lf Franchisee
requests additionnl  erhail bddresses  usirrg the n2pub.com  domain,  Franchisee  must pay Franchisor the lhen.
cufrent fep for each such additional address.
         F,       Franchisee nrust obtain Franchisorrs prior approval for all advcrtising and promotional
plans and maleriais that Franchisce desires to use to protnote Franchisee's N2 Publishing business and that
havs not been prepared or previously appr'ovbd by"Franchisor. Fnnchisee must submit such unapproved
plans and rnpteiig.tr to Fran;hisor (by pelsonal delivery;-by facsimile, through the mail, or by e-mail using
ilie e-mail address reqqired by Franchisor), and Franchisor will approve or disapprove sugh plans dnd
mateiials within 14 days from the date of receipt by Franchisor, and Eranchisor reservqq the right to
disapprovg previorSly approved plans and materials at any time, in Franchisor's sote discrerion' Franghisee
wilt'not uso suctr plans oi materlals until approved by lrrancl.riilor. Franchiseo mu$t promptly discontinue
usg,of any piomotional oi.advprtising plans or materials upon ttotige from Franchisor to do so.
         G.       Franchisqe must npriry Franchisor imrnediately         of any apparent infringement of, or
chalenge ro, Franciriscers use of any Maik and of any ciaim by any person of any right5 iJr any Mqlk or
any Coiyriglrle{. Mat'erials. Franchisee and Principals mtrst not communicats with any person other t-]i4n
Frnnchi.sor,-irs af{itiates; their counsel, arid Franchisee's counsel in connection q,ith any slch lngarent
infringcmenti cliatlenge, oi claim. Franchisor will have complcte .discrction to tako any actioti it deetns
approiriate in c6nnec]lon with any infringement of, or.challenge or clahn t9' any Malk or Copyrighted
fufit.ii"t and the right to conlrol oxclusively, or to delegate control of, any scttlement,.litigation, Patent
and tiademark Offi;, or othel proceeding arising out of my Such alleged ittfringement, thallenge,
                                                                                                       or claim
or  othsrwise    relating to  any  Mark or  topyrighted-   Materials, Franchisee   agrecs  to executc  all such
instnrmEnts and Cocunrqnts, ,gnder such asiiitenot" and tlo such acis <lr things as may. in tho opinion
                                                                                                              of
Franchisor, reasonably be ne'cessary or advisable    lo protect and maintain the interests of Franchisor ol a1y
affiliate in the Marks or Copylighted Materials'
9;       TRANSTE4AND,.{SSIG.!M$NT
         A.      Bv Franchisor,

                 tl   )    'Franchisor has the right to transfer or assign this Agreernen! and a.ll pr any parl of
ifs rights or obligations herein to any person or iegal entity rtithout prior.notice to-, or consrnt of, Franchisee,
      -upon
and          suqh-iranlfer or assignmint, the transferee or assignee wiil be solely rcsponsible for all of
Franciisorrs obligations arising bereunder subsequcnt to the transfei or assignrnent.
                 (2)      If Frar:chisor transfei's or assigns tliis Agreement to an unaffilialpd-third-party
purchaser in connectiop with the sale of the entlre N2 Publishing busineqs, and ifi as of tho date of such
irens.ft1' or asslgnment, thc remaining Tcrm of this Agreenrent is lsss tlrah 540 days, then,
                                                                                                    pdor to or
conlbmporaneoisly with the closing oisuch lransfer or assignment, Franchisoi will, at Franchisce'3 option;
ellter inio an arnendment'lo thi$ Agreement with Franchisee pursuant to which the then-exibting Term
                                                                                                             of
                                                                   which is 540 days     ,.!u  glp.sing date of
this Agreement will bs extendod    so th4t  it elpires on ihe date                       1"*
such tiansfer orassigrrment. Nothing.in this Section-9.A.(2) limits or otherwiso affects Franshisor's
                                                                                                          iight
to trarsf€r or assign this Agru.*"nt a! provided in Qeption 9'ACI)'
         B,        By franchisee, Frandhisee will not transfet or assign this Agreement without Franchisor's
prior wriftep coffiJtry plrrport€d assignmgnt or trarsfer, by operalion ol'lsrv or otherwise, rnade in
violafion o-f thls Agrpgrnent witiUe nutt anO void and willcoistltutc a rngterial breach 11d.9r this Agrcement'
                                                                                                                 if
fiF a""ft;Sur *isties to transfer all or part of its interest in the Frarrchised.Business or this Agreement; orJhe
itun;f,ir"g .or any Principat wishesito transfer any ownership          interest in-sranchisee, transferol. atd
propoqed transfeiee mustapply fo Franchisor for its consent. Franchisor will not unrpasonably wilhhqld its



                                            t3




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 37 of 82
cons€nt to a lransfcr of a.ny intefest in Franchisee, in the Franchised Business, or !n this Agreement but may
require aay or all of thc foilowing as conditions of its consenl:
                  (l)   Franchisee and its affiliates are not in default of this Agreement, or any other
agl'eement with Franchisor or its afTltiates, an{ havc.gubstarttially and tirnely complied wiih all the tetms
aid conditions of suclr agreements dming their rcspectivg terms; including bul not limited to paid all
amounts due;
                  (Z)      The transferor and its principals, ifappliceble, have execuled a general relea.se, in
a fotm satisfactory to Franshisor; of any and all claims against liranchisor and ils affiliates, their r.espective
officers, dircolors, shareholders, partners, mernbers, sgents! ieprsscnlatives, indtpe4dgnt,eontractors,
s€rvants, and empioyeos, past and present, in their corporate and individual capaci.ties, including, without
limitation, claimi arising under thii Agreement and any other agreemcnt with Frarichisoi or its affiliates,
and under federal, state;6r local laws, rules; and rqgulations or orders;
                  (.3)     The transfgree demonstratos to Irranchisor's satisfaction lhat it meets Franchisol's
rh€n-ourrent quaiificatiorls, and, at the transfefee's expen$e, trstrsferee and any of it oyncrs yqryy- $hot
personnel required by Franchisor complete any training progralns then               in effect for N? ?ublishing
franchisecs upon such terms and conditions as Franchisor may require;
                  (4)    The transferee must enter into a. rvritten agleement, in a fortn satisfactory to
Franohisor, assuming full, unconditional,joint and several, liability for, and agrceing to perform ftom the
date ofthe ransfer, ill obligations, covenants, an1l agreeinents ofFranchisee undor ihis Agreement. Iftbs
lransferee is a coryorationfpartnership, lirnited li':tbiliti/ company! or other entity' those of transferee's
piincipals whO ari designated as prinoipals, also must ex€Gute such agrcement and guarant€€ the
perfonnance thereof;
                          The transferee musr execute Franchisoris then-cu*snt form of f'ranchise agreement
for e tsrm ending on the expiratiou date ofthis Agrecment (including any renewal terms Prwided by this
                                                                                                       lerlns may
Agreemeht), ThJnew franchis€ agresment will supersede this Agreement in all respects,tnd'ils
                                             incl[ding:hig.her fees, but     aylferye.rv.illnot bp requiredlo pay
.fi?trrito*ifte rerms of this,Agreiment,                                 lhe
    initial franchise lbe. tf the transieree   is q qorpgiation, par$ership, limited liabtlity company' or other
in
entity, those qf transferects princfpals who arc designated as principals, tlso musl elecrte such
                                                                                                       agieemcnt
and guarSntee the perfbrnrance thereof;
              (6) The transferor wjll remain liablp for qli of its obligations to Franchisor under lhis
Agreemcnl incu;cA prior to the effective,date of the transfer and must execute any and all instrumenis
reisonably requested by Franchisor to evidencq sqch liibilityl
                                                                                                   jn an
                  (?)  Upon application for consent; Franchises must pay Franchisor a transf6r fee
uiount equal to the then,current initial fanchise fee thal Ffanchisor gonerally charges to new N2
prifiriii"gfr*chiSees, plus Franchisor's reasonable attoFeys'fees incurred in conneption with lhe
transfer; and
                  (S)       lltrarisferee is a corporation, psrtnsr$hip, limitgd liability cornpany, or otherentity,
                                                                                         jn Seotion 7. as Franchisor
the trqnstbree r:.,usi rnate all ofthe represontations, warranties, and covenants
                                                                                                     warranties,'and
may reqgest and inust provide evidence satisfactory to Franclisor that such representaiions,
            utu trqe Cnd correct as   ofthe date ofthe lransfer,
"onenuntt
10.      qETAULIANDTERMIN{T,ION.
         A.                                                                        of Franchisee's obligations
                 eofault and Torningtion. Franchisee acknowledges thal eoch
described in rhis Agieem.rrf ;r . tttat    and essential obligation; that nonperformance    of such obligations
                                  afibct Franchisor  and the  System;  and  lhat the exsrcise by Franchisor of
will adverscly and substaniially
the rights.ani rsmedies isl forth heiein is appropriate and reasonable.




                                              l4




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 38 of 82
          B, Automqtic &nninatiQll. Franchisee will bedeemed lo be in default of this Agrecment, and
all rights granted herein will automatically tsrminate without notice to Franchises if:
                  (l) Franchisee becomes insolvent or makes a general assignment for the beaefit of
creditors;
               (Z) Frafrchise-c files a yoluntary pqtition undef any secdon of chapter                        of   federal
bankruptcy law or under any similar iaw or statuti ofthe United Stales or any state thereof;
                   (3)          an involunrary petition is filed   rvi$ respect to Franchispe under   any such taws and
is not dismisssd      wiihin   60 days after it is filcd;

                   (4)         Franchisce admits in wriling its ilability to pay its debts when dub;
                   (5)   Franchisee is adjudicated as bankrupt or insolyent in proceedings filed against
Franihisee under any section or chaptei of fedefal bankrnptqy lawu or irnder any simitar law or statute of
the United States or aty stato;
                   (6)         a   bill in equity or othor proceeding for the appointment of a receiver    Qf Franchisee
or other cusrodidn for Franchisee's buiiness or assets is filed and consented to by Franphisee;
                   (T) a recciver or pthof custodian {perma.lcnt or tempoyary) ofFianchieee;s assets or
propefy, orany part thereof, is appoinled by any courl ofcompetentjurisdiction;

                   (S)   proceedings for a composition with creditors under any state or federal law should
be instituted by oragainst Franchisec;
                   (g)   a final judgrnent remains unsatisfied or of record for 30 days or longer (unless
supersedeas bond is      filed);
                   (10)        Franchisee is dissolved; or
                   (l t)       execution is leVied against Frhnchisee's business or property'

         C,        Tinninarign on Noticq No Cure. Franchisor rnay tenninate this Agroement immediateiy
upon written notice to Franchisce, without an opportunity to cure, ifi
                   (l)         Franchisee abgndons or otherWiFe permanerrtly ceases operations          ofthc Franshised
Business contcmplatod by this Agreement;

                   e)          Franchisee transfers     or   attem'pts   to   trangfer this Agreement    in violation of
Secli.on 9. ef this Agrcement;
                   (3)   Franchisee uses thc Copyrighted Materials or u$ss or discloses lhe Confidential
lnformation in violation of ihis Agreoment; or
                   (4)   Franchisee or any Principal is convicted of, or plqads nolQ contendre to, I fslony
or indictablo oiienre in any court,    bocomos known to Consutners as being of bad-nloral.€hat'acter,
disparalds, einbarrasses, or tarnishes Franchisor's teputation, or fails to ggmport itsclf at all
                                                                                                       times- in
u"ao.Axn*e with the higtrest standards of conduct antl behnVior, corisistent wiih its rosponsibilities As att N2
Publishing fianchise.e.
                   D;Ter'minaliononNoticgi-qpJ-o4rpitytoqPr'q'ExcepitasprovidedinSssliE.il!.q
hn'd 10.C. of tt is Agieerffit, upon arry Oeftutt by'Franchisde which.is capable of being cured, Franchisor
6frG1nute      rhis igreernent Ly giving Franchisse written notice of terinination stating the nature of thc
l*iaoiiunJ ifrr tiine Sriod within;hibh  lhe rlsfault must be curetl ("curc nerjo!']. Franchi.ses rnay avoid
tr*inrtion by immediatelyiniiiaiing a rornddy to cqie such defaflt and cwing,it io Frahchisor?s salisfaction
;;;i,ililil;   prii"J tgr""y longeiperiod that applicable law may require. lf any such default is notcuted
withi! the cureperiod,'this Agreement will terminate without fUrther notice tq Franchisee



                                                  l5




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 39 of 82
etfegrive irnmediatety uporr th9 expiratiqn of the cure period. Dcfaults which are susceptible of cure
hereunder may.include, but are not limiied to, the following;
          (l)        the total Publication Expenses (dofined.below) and other expenses for.all N2 Publications
for which Franchisee is responsible excesd tbe total rev0nuo actually received by Franchisor under lhe
Advertising Contracts for atl N2 Publications for which Franchisee is responsible in any consecutiYe two-
salendar-month period during the Term hereof;
          (2)        Fianchisee does not mcet all pfocessing and other publication deedlinps;
          (3)    Franchisee does ngt operats its Flanchiqcil Btsiness in accordsnse with all ofFranchisor's
standards and procedures, including without limitation, those set forth in Sectig.n 5.8'(.3) in this Agrcement
and those sot.forth in Franchisor's Adminietration Manuali
          (4) Frenchisee fails to maintain N2 Publication(s) for the Tenitory that contains substantive,
current, bom,munity*pecific information in accqrdance with Franchisor's standardg and procedures;
          (5)        Franchisee lails to submit content on qr'before the applica.ble deadline;

          (6)     Franchisor terminates more than one Publication Contiact or otherwise ceases producticn
of more'thau   one  N? Publication, foi which Franchisee is responsible, in any six-month period due to the
fact that 15e Pubtication Eipenses fgr such N2 Pqblicatiotts excepd the total rcvsnue repeived'by Franchisor
with respecf to suqh N2 Publication;
          (t)        Fianchisec otherwi.se discontinuss more than one'N2 Publication in any six-rironth period
for   any reason    or is forped to discontinue morc than one N2 Publication in any six-rnonth period of time
due rO the fact that the Publication Expenses for such diicontinued N2 Publication exceed the total revenue
rOceived by Franclrlsor with respect to such N2 Publicrition;

          (S)    Franchisee gr Pr.incipals fail to return any Retuinable Conmissions to N2 within l5 days
allei receiving notice from Franchisor that such Rsturnable Cornmissions are due;
          (9)    Frqnchisee fails to pay when due any fee, expense, charge, or qther aniount due and owing
to any supplier or creditor of Frmchisee and does not eure wilhil I 0 days following noticc from Franchisor;
          (10)  Franchisee fails to pay its employecs and/or independent contractors in ag,oordanoc with
applicable federal, state, and local labor andlor emploSrnent and payday laws;
          (l    Franchisee misuses or makes any unauthorized usc of tlre Mafks or otherWise naterielly
               l)
                    a,ssociated therowith.or Franchisor's rights therefn and fails tb cure such default wlthin
impairs tie goorlwill
24 hqug followihg,notice from Franchisor.
          (12)   Franchisee or any Principal fails to cornply wilh the resfictions against compctition set
forth in iection ?.g..of this Agreement ahd fails to cure such de fault within l0 days following notice t'rom
Franchisor.
          (13)     Franchisee fails to comply wilh any other provision of this Agreement and fails to cure
such breach within 30 days following written notice from Franchisor'
          E.       M.irtuql &feingl!o.p.3,ighq. Franchisor and Franchisee each
                                                                                    have the right io terminate this
Agrpement for unyredon or no reasqn by           providing   the  other party with written  nofice {tf termination: on
oibefore     the eailier to.occur of (l)  six rnonths follorrir.rg lhe Effective Date  or  (2) the date on. whictr the
firsr.N publicrtion for which liranchisoe is rgsponsiblc is issuecl. In lhe qveht of terminaiion of this
Agiecrnent pursuant to this Section 10,H., neither party will incur any liability or have any obligation
                                                                                                                    to
pu--y tttr o{her party any amounts   t iieunder,  excopt  for smounts   due  and owing   as of the date.of lhc rnqtqal
iermination. In Fmnchisor's solE discretion, Frahchisor may condition Franchiseg's termination undpf lbjs
SectiOn   l0.E.upontheparties'execulionofsniutoalterminstionsndreleaseagreementinthqfoprequired
by



                                              l6




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 40 of 82
Francbisor, and Eranchisce will be required to coilply with all of its post-termination obligations required
in;this Agreemgnt.
lt.      oBLIGArlplYfi oF,rRANcl!{sEE-tlPOl'l TsRn!!$ TIpN
         Upon the oxpiration or terminetion of,lhis Agreernent, sll rights grnnted to Franqhisee hereunder
will.immediatcly term inate, and Franchisee must;
         A,       lnmediately    cease to conduct opeiations as an       N2 Publishing franchisee;
        .8.     promptti discontinup ati use of the Marks, Copyriglited Materials, and Confidential
Informatiort and take ippropriate actiotl to return to Franchisor all Copyiighted Materials and Cbnfidentisl
Information iR Frqnchisee'i possession ol within jts control;
         C.       Pay   all amoirnts due under this Agreement;
         Di       Compiy with the covenatrts sct forth in Seetior.r 7.;
         E        At lrranehisor's oprion, assign to Franchisor all rights tg any business listings felated to ot'
associatpd with thp Franchised Buiiness and execute all forms and documbnts required
                                                                                           by Franehisor to
               seryice qttd numbors to Franchiior. Franchjseetgrse.s to use different telephone numbers at
transfpr such
                                                                          and
or jn conniction with any slbsequent business conducted by Franchisee;
         F,       pay to Franchisor all damages, costs, and expen,ses, including reaspnable ntt.or8eysr feos,
                                                                                     in            injunctive
incured by Flranchisor subscquent to lhe teniination or expiration of this Agreement obtaining
or other reliif for the enforcement of any piovisions of this $eption I 1.

12,      INSU.RANCE.: INDEMNIFICATIONT TNDEPPNDENT,CONiRACTOR
                                                                                      and e-ffe.gi at qll timFs during
         A, Insuishce. Franchisee will procure and maintain in fu-ll forcepolicies            plotecting Franchisee
                                                           an  insurance  policy or
thq Tefftr oftlris Agleerneirt, al Franchiseeti expensc,
                                                                         orproperty  damage'    or lny lgss, Iiability,
.i;rirrl;.y ur-unfi"r "i.ir *irh re$pecrto     perso,nal injury;.death,
                                                                                                     oporation as an
oi expenre Whatsoever      arising   or'o.cuttittg  at oi   in  conneclion   lyith  Franchiseels
                                                                  writlen  by  a canief  approved      or required by
inoepcnaent contrsctor. iuch iolicy or poliiies must be
Franchisor'and must include, but not be limitCd tc,    thu  follorving:

                  (l)      Comprehensive General Liability htrurance, including broad fonn contractual
liability, broad form proptttyi*ug",        personal injury, advertlsing injury, completed operations' prodpcts
iil;ii;i, *J ntu Ootir.gr                 in:the amount of $2,000,000 combinsd single limit per occufrence'
                              "tr*rugri
$4,000;000 gsneral ag$regate'
                  (2)      Autpmobile liatrility covarflge' inoluding ":I"tug". of. ":n:d' non-owned' and
                                                                    combined single limit'
hired vehicles, with couetags in amounts'not less than $30Q,000,
                  (3)Suchotherinsuranceaslnayberequiredbythestateorlocalityinwhich
Francbisee operatqs.
                                                                                              to procure and maihtain
          Franchisor reservc5 thg righl., in its sole discretion, to rcquire Frsnchisee
                                                    Term of      Agreement,,     at  Franchisee's   expsn$e any other
in full foroe gnd effect .t ait tir"Jauring the             this
                                                                                                             '
                                                    derms  nrrestulry,   as weli as highcr policy limits' as spccificd
insurance polioies o, .ongig*,     tt,at FranJhiso,
by Franchisor tlom time to time in writing'
                                                                                    \vith the coverage required under
          Franchisbe,nay elect,to have reasonablc deductibl€s in connection
                                                                       in favor  of  Franchisor, its affiliates, and the
above. Such poticius rnusi a|o iittrua* a waiver of     subrogation
                                                                           independent contractols'
]}ft;il-j;;;oo, *fr*.ttofOers, part$ers' members, agsnts, repressntativgs,
                                                                        and  maintain the foregoihg
sgrv4nt$, and emptoyeer;;il;i;h;, Franchisee:s
                                                   obtigation ro obtain
                            rprr'in"i utt         li"iiid          of any insuranle which may bo
                                                            in any *ay   Uy teason
policies in the amountr
                                            "oi




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 41 of 82
                                                                                    reliove it of.liability under
maintained f,y FBnchisor; nor will Franchisee's perfonnance of such obligation
ii. ila;;iry    provisions set fo{h in Sbgtion i2..8. of thi.s Agreemgll. 4lJ .insurance policies required'
                                                                                          its affiliatggr;and Jhe
iiri*UnOui (eioept.workers; compensaiion, if appJicable) musl 4a14e Franclisor and
                                     pa.rtners, members,   agentsi  representativ€s, independent      coniractors'
offioers, directors, shareholders,
               ernployees  of  each  of th.*,   ut additional insureds and must  expressly   provide that such
servants, and
                                                                                   policy provisions.
additional insureds' interests will not be affected bji Franchisee's breach ofany
                                                                                                              by this
         Should franchiser:, fOr any rsf,son, faii to procure or maintain the insqrance rgqgired
egrr"rrii, rrlurh l."quitrtnunt* ruy     b"  revised fi'om  time  to time   by   Franchisor  ia witing,   Franchisor
                                                                                                     to procure such
;fif frou, thc riglt and authority (without, howev€r, any obligation to do so) immedidtbly for          Franchisor's
insurange qnd td charge su*e ta fiunct isee, which charggs, together
                                                                           with   a reasonable  fee
                                                                                notice. Franchisor   may  also, in its
,*p"ntrg i! so acting].will be payable by Franchisee     imrnediatqly   ilppil
                                    gompcnsation    peyable   to Franchisce    under   Sdctiol-4. of this Agreement
,oL airrfqiion, electlo  reduce'tha
                                                                                           such insurance sovErege
iy:un="iount rqual to the charges Rranibisor incurs in procuring.and rnaintaining
                                                             in  addition  to any   other remedies   Franchisor rnay
;;q;l; tt;is'Agreemenr.:Th''e foregoing remedies are
have at law or in equitY.
                                                                                                 Franchisor, its
          B,    In4ennification. Franshisee.will indemnify, dcfsnd, and hold harmless
                                                                                           repr€sentatives,  and
affiliates, unU tt,!i1 tsrfiffi officers, directors, employees, owrers,
                                                                                 agents,
                                                                           the fullest cxlent p€rnillcd  by law,
independent contractors, pnsi oiprurunr (rilndemnitecs.'), frafrnles.s,.to
                                                                                         with any actioni suiL
from any and all torr.r'uia uipenseq'(defineA belpwj incuried in connection
                              investigatlon,  or inquiry iformal   or  informal),   or  any  settlernent therpof
proceeding" claim, demand,
                                                                                                  ba9ed upon any
i;;hil;         ulior*ul prot"edtng ir acrion h€s boen instituted), which arises out of or is
            ";t                                           or 6therrvisc,  of Franchisee, its employees'  or agsnLl'
lrt *'diirgi"tt, rvtrether a*ual or i'llegetl, negligellt
                        perloiii""t*lFtu"tftii.J,     itt etnployees,  or  agenls in connection with tSe operation
in connection witl tfre
                                                                   relationships, or the brcach by Franchis'ee of
of rhe Franchiscd Business, riui.6ir"*'r'*mployer/empioyee
                                                                         inciudes, rvithout limitation' all losses'
any repfessntatio.n or warranty h-erei.n. "Losscs ana       expenses"
compensatory, ,*r*ptury,'oi-punliiv" ,a"*ages, fines,
                                                         iharg6, costs, expenses, lost profits. reasonable
                       .orir, s*ii.*"nt  amotints,               qompqns$tion.for damages lo Franchisor's
al1grneys. fees, court                             ludgnr.ents,
                                     such amounts inc;tled in   conriection with the aatfers desoribed' 'Ilhis
reputation and googwill, lna
il;itt                        "it.t ortermination of this Agreement'
           *ilt lutuiue the expiration
                  colleqtions ,Actioqs. Franchisee will reirnburse'Franchisor or
                                                                                    its affiliate for the costs
          e,                                                                        info in conneciion with
Frlnchisor o, ii, amtiffiiffio           enforce advertising contracls entered
                                                                                    and/or  its affiliats res*ve
Fianchisee's N2 puUtlsati;ns, If aA"Citisers breach such
                                                          agreements'
                                                                       -i:ranchisor
                                          payment  from advertiserb either  by engaging  a collqctions og?ncy'
iHlrgi;l.riheir sote oiscretion, to seek
                                                            and Franchisee will reimburse Franchisor 0r its
insrituting other collectio;;;;;d;"to, i,ting, lawsuig
                                                                     collections costs, other lega'l and court
affiliate for the costs of unfoir.**nq includinf withog limitilion
costs, and reasonable attorneys' fees'
                                                                              inrlependent contractors. Neithcr
          D.     R€larigJlship.pf tlis parties. Franchisse and Franchisor dre
rianohisreno,ffilegalrepresentativ9s.subsidiarier,jointventurqrs,partneis'
                                     Neither Franchisee nor Franchisorwiil be obligated
enrployees, or seivatts of ii,totttrifo, unylrrpo*.
                                                                        made by. the other' nor will Franchisor
by, ot lnve any liab-ility under, any agreements or'repiesentations
                                             o,. prupuriy directll o: indirectly arising out of Franchisee's
be liallle for any damages to any persotl
                              aurine;r; outt"ttt"i or not caused by Fra$cliisor'e negligence or willful
                                                                                                            action
;;r;;rb";i,h"'ron"t         i.i                                                                 ploryrtl' incopg,
                                                                                      receipts,
or friture to a*, Franchisiicis; i;r ni tiauifity  for any salesl.use, exci.l1, gross

or orhir taxe$ thal   F*d;;-;ighrin.o,        iiroonection with Fianchisee's opcration of the. firanchised
                                                       own work schpduls and determines the hours Franchiscq
Business. Franchissc ft.t ioiiioi oi*r Franchisee's
                                                                     equipnielt and materials' Fraticllisor will
works,on any glven apy. fiuntftitte will use his or hef own
                                                               Franchisse, but Franchisep has control ovei the
provide fron time to timt tugg**ri*s and training lo absist
                                                               tlctions i:erformed are ethical, legal, and do not
method used to obtain the oeiio,r tesut*, providod thst th€
ffiil""ilj,i:;"j.ilil;.'arr                     hired by or working ior Franchisee willbe Franchises's or
                                      "ipr"il"s

                                              l8




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 42 of 82
Franchisce's afliliates' employeos and will not, for any purpose, be deemed ernployees 9f Frhnchisor or
subject.to Franchisorls control. Franchisor does not hqvp the gulho.rlty.to hir'e, firo, promote, or demote any
ofFr{nchisee's or Fianchisee's affiliates' einployeos or take 4ny disciplilqry action whatsoever against any
of them. Additiorraltt, Franchisee must communicate to rill employees that Franchisec, not Franchisor, is
their enrployer; and Franchisee musl ensuri that no payroll checks or olher employment'related documents
(such aslob applications and W-2s).contain oi ieference the Marks or Franchisor's nsme. During lhe Term.
                     :Franchiseq must hold itsolf out to- tlre public.as an independent cootractor cogducting
ii Urir ngtrrt*nt,
the Fran;hised   Business  pursuanl lo tha riglits granted by Flanchisor.

13. NolICBq
    A. Except as expressly providcd in Scction 13.8. below, any and all notigcs required or
                                                                                    pa(ies
pennitted under this agr.e*cnt must be in writing and must be delivered by electronic mail to the
at the following e-mail addresses:


            Noticps to N2:                        legal@n2pub,com

            Notices !o Franchisee                 Jacqueline.Lytes@n2Pu b:com
            and Prinoipals:

                                                                              t'cccivcd             on the date the
,Ail lqtices and qthcr written communioatipnq will be deemed delivered and
 iiulrr*irrion is received in the c-mail box designated above, whether or not the p.arty fecciving               such
                                                         manner..Franchlso.r and. Franchisce have, and each         of
;;;;g-      opens and reads fie messlge !n a timely
tt e,n tirreUy accopt, the obiigsdon  ti  check,  opeh,  and  reacl rhe messages    in the e-nait  boxes   designated
above at least once each Business Day.
                                                                                                       Franchisor no
          B.       Upon the expiration or termin4tion of this Agreemcnr, or if, for any rg&son'
                                                                         all future  notices  must  be in wrhing and
looge, pIVideS ain2puU.com e-mail accgu.nl to Franchisee,           then
                                                 delivery  service   or certified or registqred  mail,  retum  reoeipt
p.iietnif fV aaf ivered or maited by expcditcd
requested', first-class porogu   prepaid'to the  paities at the  following   a<ldtesses  intil a different address is

deiignated by writlcn notice to the othcr party;
          Notices to    Franchisor:          N? Franchisin& l'LC
                                             505.1 Naw CentleDriYe
                                             Wilmington, North Cnrolina 28403
                                             Attention: Prdsident

                                              Jacqrieline Marie LYles
          Notices to Franchisee
                                              829 Wes[eY Orive NW
          and Principals:

                                             Atlanta, GA 30305

                                                          Jacqueline Marie LYles
                                             Attention

14.       APPLIC.{BIip LAw:         DTSPUTE RESOLUTION
                                                                                              fr'adenrark Act of 1946
          A,      Governing !aw. Except to the exleht governedby the United $lqlei
                                                          oth}'federal  law, this  Agreement'    the franchise, and all
(Lanharn act, t ST^g,CSffirs 105i          el se{.)   or
                                                                and Franchisec will be    govornodty'andconstrued
claims arisi4g from the *iutl"nrrtip bsrween'Franchiso'
                                                                                                             law rulcs'
;;".dr;;         wlth ttre lawg of the st6t0 of North Camlina, withoqr regard to its conl'lict of
                                                                                  ripplicable law' forumi and vcnue
ft*;f't"*    ;O fiancttis.c.e'apknowledge:thut     tho   agreefignts  regAfding
                                                      part'las with ths mutual benefit of unifoln interprptatlon of
$et fglrh in this Section t 4, piJ"iJ.-i.il of tlrg
                                                                                          crealed by this Agree ment'
;;ir   dr;;"t    ililuny a-irputc arising orrt of ttris lgreement or the relationship



                                             r9




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 43 of 82
Franchisor and Franchisee further acknowlsdge the rcceipt and sufficiency ofmutual consideration for srrch
benefit.
          B.       Arbilraiipn.
                   (l)      Any disptite, controversy, or claim arising out of, in connestion with, or relating to
                                                                                                             termination,
this.Age6rnenf, anC ttre retationships stcated heicby; or the formation, interprctation, breach,
                                                                        applicability   of this  agreement    to arbitrate;
nt ruf i?iry thereof, includlng rhg d;t€rmination of     the scope   or
must be resolved by     arbitrailon, The  arbitrstion must   be administered   in  accordance     rvith  thc Cornrncrcial
Rules of rhe AAA. Therg will be one arbitrator. The arbitrator(s) must be experienced
                                                                                                        in franchising.or
lr""rftfr" law und have no plior business or     professional   rplationihip  with  either'party'   All   matters rplaltng
to arbifrarion wili be  goveiiied  by the  Federal  Arbitratio!  Act  (9 U.S'C'  $$   I et seq')  ('FAA')'     The parties
                                                                                                                        for
i-,-"J,r"Jrgr* thai any.tturu lo*r attempting to prohibit arbitration or void out'of'state forurnsThe
                                                                 will            proYided     in this Section   l4.B'
uiUi*ti"" ari prcempted ly the FAA and tha! arbitration               be held as
                                                                                                                  be final'
aibig,*or{s) rnusr provirte a'reasoned award in:wfiting. The tward rendered by-the arbitratoi(s) wiil
anO,iuOgmint    may   be entered  thereon  in any  court having  jurisdiclion  thereof'

                   (Z)    The costs and expenses of arbitration p4id t9 the AAA and to the arbitrator will
initialty be paid equally by the two sides to the arbitration. All othpr.arbiration'related eTfqlist'
                                                                                                        inctuding
                                                                 paid initially by the party which incuned   such
t"i,,"ir*ri.O io lim*"v*' fecs aud     travel cxpcnses;,will  bc
                            *e                  arbitiato(l)  must avard   to the prevailing pafv thc rcasonable
;;;;;;;ffi;i*stanCin!           forggsing;  the
qps$ gnd fees, inctuding attomeys' fois, irrcuried in ihc arbirradon'
                   (3)   .   Arbitration   will be condpsted in the city in which             Franchisor rnaintains its
principal business office ut the time of the arbiration'
                   (4)ToTHETUILFSTEXTENTPSRMITTTD-ByAPPLICABLELAw'
.ARBITRATIoN WILL pioCnfn soLELY oN AN INDIvIDUAL BAsIs wITHoUT  gR
                                                                   THE
                                                    AcftoN BAsIs    oN
iiiC*i FoR ANy DIspuTEs rO BE ARBITRATED oN A cLASS
il;-ds tNvolvrnc cLArMs    BROUCH'I rN A pURpoRTED REPBSSFNTATIVE CAPACITY
OI.I UOH,TT,N OF OTHER.. DISPUTES MAY NOT BE JOINED OR CONSOLIDATED WITH
ipfoifrnn ARBITRATI9N UNLEss AGREDD To IN wRlTINc BY ALL PART1ES'
                                                                                                and,^with
                 (j) The arbitrator.(s) has no polvc|or authority to award punitive d-amqges
respect to uny ,t.ir fo, aamages, the .*itt totGi it authorized to award only actual damages sustained by

a pady,
                           tfFranchisor, Franchisee, or any ofliranchisee's Principals files in court
                                                                                                              any.cl-aim
                   (6)                                                                            party              in a
that should have b'scn broughr in erbitraiion uuaer this spptiotl-l4.E'. yd
                                                                                      tn-e other         succeeds
                                                    paly   filing  such  claim  in  coufi   must.re,imbu159.fhe    other.
inotion to compel arulttariai ofructl: claim, the
                                                                igainsl the lawsuit and for its motion to compel
;;;.itt;" ;";;;n.u" ettonr;y;'lres .no "otti fot acrenaing                      Franchisee; any of Franchisee's
arbitration, Furthqn it prior to an arbitrator's final ddcision; either
                                                           court   for a claim lhal   drises out of or relat€s to this
r"i,rripu.tr, or Franchisoi **rn"nr.r, an actibn   in  any
                                                                      provision   or as  otherwise perm iued by this
;;;;;;;i (except ro, te       p"rpqle of enforcing  this arbitrariorr
                                                                                           other party's expenses of
airi#r"ti ir,e, pgtty bringing the a.ltiol i1 court will be responsible for          the
                                                                                 filing   fees, and other costs and
;;i*;i"g it i, u.Lirruttoo f.oiir;on, including court       costs,  arbitration
attorneys'fees,
                   (7) Neither F{anchisee ior sny of Franchisce's Principals will assert any aftdr'two         claim or
                                                     diioctors, shareholders,    enrployees,    or affiliates
cause of actioh against f*n"|iso. ot its officers,
                                                       pr cause of action'
y"ars eollowlng ifie event giving rise to such clairn
                   (8)Notwithstsndingthcforegoingptovisionsofthi*.Secliogj48-1onJ1ov'.ersier'
                                   onlast due rioniJs owsd pursuant.to this AgreemQnt' the Matks' the
disp-ules, or claims relatea tp qt b;tuA
                                                                    in court,
c"itJ"nti"rfnfonnalion, or ihe Copyrighted Matpriits'may be brought


                                               1n




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 44 of 82
                  (9)      Notwithsqa.ndilg the foregoing, each party retains the right to apply to any court of
 competent jurisdiction for provisional and/or conservatory relief', including
                                                                                    'injuncdons or pre'arbitral
 attachments, and any such request will not be desmed in compatible with the agraement to arbitrate or a
waiver of th'e iight to nrbitrate, Franchisee and its Principali hereby inevocably consent to personal
jurisdiction in the state and federal coqrt$ loCared in the county in whiclr Franchisor maintains its,prinoipal
place ofbusiness for this purpose.

         C.      To the extent that litigation is permitted in accordance wilh the above prifvisions, oi in the
event that; notwithstandingthe abovc provisions, it is ultimately determiriod that a particular claim is not
arbitrable under applicable law, the following provisionS will apply:
            {I) VNNUE AND JURISDICTION. ANY AC'I'ION BROUGHT I}Y ANY
pARTy A6AINST rHB OiHSn IN ANy COURT, Wnnrrfnn FEDERAL oR STATE, MU5T
BE SROUGIIT EXCLUSIVELY WITHIN THE COUNTY OR THE FEDERAL JUI}ICIAI:
DISTRICT WIIERE FRANCHISOR'S PRINCTPAL BUSINESS OFFICE IS I,OCATED.
rilXcnisps,;Nn trs pRrNcrpAls HERnBy sUBMIT To rH[ JURlst]IcrIoN oF Tt{osn
ciiuiis TORPURPOSEs or ANY S[,cH PRocEEDING AND WAIVB ANY OBJECTIONS TO
iunrsplCrloN iND.ANy cLAIM THAI9 Y-cH PRocEE-DING rIAs llEE-N BRoucHr IN AN
TNcONVENIENT FORUM OR THAT VENUE IS IMPROPER. NOTWITHSTANDING THE
ABOVE, WITH RDSPECT TO ANV ACTION WHICH INCLUDES INJUNCTM RELIEF OR
OTHER PROVISIONAL RELIEF, ANY PARTY MAV BRING SIJCH ACTION TN ANY COURT
IN ANY STATE WHICH HAS JURISDICTION.
                 w.ArV,qS gp-JUBY TBISL.. FRANCH IsE ElI g.TRltc-ry:oR-H EREBy
                  er wfff-Eifif
rRRpvocAnr,,v               nf.                     iuiv
                                       IN ANY AcTIoN; PRocEErrING, oR
coUNTERci.lr'm, yHEiHER AT L^Aw oR IN EQUITY, BR9U6HT BY EITHER oF THEM
AGATNST THD OTHER, WTIETHER OR NOT THERE ARE OTITER TARTTES IN SUCH
ACTTON OR PROCEEDING.
                  (3)wAIvERoF.PU"rylTIYggAMAGqs.THE--PARTTESHEREBYWAIVE
To THD ruIiT.ST IXTT,I.{TTENMMED iiV        T,NW ANY RTGHT TO.OR CLAIM OF ANY
PUNITIVE oR ExEMPLARY DAMAGES AGAINST THE OTHER AND AGREE THAT IN THE
EVENT OF A,DtspuTE BETWEEN THEM; CLAIMS FOR DAMAGIIS WILL 3E LIMITUD
                                                                     TO
TIIE RECOVERY OF ANY ACTUAL DAMAGES  SUSTATNED BY A PARTY,

                  (4)      Attornevs' Fees. lf either party cortrfiences a legal_abtion against the other party
arising out of or inionneirion   with this A$cement; the prevailing party will be entitled to have and recover
fronr fti other party its roasohable attorneys' fees and costs of srtit'
ts.      coxslFucl        ro.N pry A.cRqn!4rN.I
         A,       Entire Asreemenl. This Agreement, the docuinents referred to hcrein,and the A.ttashment's
bereto constitute  *l6tit,     tutt,. and cprnplete egreement betweer Frauchisor, Frnnchisee, alt$ Principals
                                                                                           pJovided, however, thal
conceming the subject auttrt Itir.ot qnO s$perside all prior related agreement.s;
nothing i,itt,is or any relatpd agr.eer.r.tent is intended'to disclaim ths represcntations  Frq.ncbisor made in the
franchlse disclosure   document-that'Franchisor        furniihed to  Fralchisce' Bxcept  for those permitted to be
*uJ.                by iranchis'or herpunder, no amendnent, chaogi, or variance from this Agreement will
      "nifur"tally
UriirJi;g   on einripurty unless mutually agreed to by the parties and executed by their authorized
                                                                                                           officers
o! agents in writing.
         B,                                              or forbearance on the pgrt of Franchisor to
                . Nb Waiver. No delay, waiver; omission,
oxeiciie *y 6gtffiffity,   or power. arising out of any o-reach or default by lrranchisee or tbe Principals
                                                                                          option, duty, or
under this igi.mrot wnt constitute e waiver Uy Franchisor to enforcc any such righti
power againsi Franchisee or the Principals, or ai to a subsequent breach or default by liranchisee
                                                                                                   or ihe
Principals,



                                            2L




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 45 of 82
        C. ApproVai oi..-Conwlrt.'Whenevir this Agreement reguires the prior approval or conspnt of
Franchisor, Franchisoe must make a tirnely wrilten rcqus$t to Franchisor, and such approval or consent
must be obtained in wriiing, No waiver, approval, consbnt, advice, or suggestion given to Franchisee, and
no neglect, delai, or dgnial ofany request thercfor, will aonstitutc a warranty orguaranty by Franchisol
nor does Franchisor assumo any liability or obligation to Franchisee or any third party as a result lhereof.
         D, Force Mgjelre. Upon the oceun'ence of an event of Force Majeuie, the pady tffected
ther"by must give prompt notice thereof to the cithef porty, together with a desOription of the event the
ilgralion fo1 wtrictr the party etpgcts its ability !o CQrtrply with ihe provisiols of &e Agreement to be
affected, and a plan for resu4ing operation uncler the Agr-eonent, which the party must promplly underlako
and maintain wlttr dup diligenco, Such affected pa*y rvill be liable for fajlurc to give timely notice only to
the extenr ofd4mage actually caused. Ifan event ofForce Majeule ogcurs, Franohisor will continue to be
obligatpd ro pay Frincn-isee any and all arnounts that it is duly obligated to pay in accprdance with the tQrms
ofihis Agreemint pribr to the occurrence of such event,-and lhe Indemnitees will continuc to be indemnified
and held harmless by Franchisee in accordance with Section 12' Except as provided in this Sectisi l5,D',
orittirr p"try *ill b; field liable tbr a faiture to comply u/ith any tenn's and conditions of this Agreement
whdn such failure is caused by an 6venl of Force Majeure '
        E.       Sgggbiliur      Except as cxprossly provided to the contrary hersin, sach portion' spctjon,
part, term. anA proviilori ofiiris ,tgreement will be bonsidered severable; and if, for any r€ary, any portion,
section,part,terqr,orprovisionisdeterminedtobeinvalidandsontrarylo,orinconflictwith'rinycxisting
or fulure,law or regulaiion by a court or agency having valid jurisdiction,.such determination rvill not impair
the operatiol of, Jr.travc any other effeci upon, the other portions, sections; parts, teims' or provisions
                                                                                                                  of
ihis egreernent th-1t may remain otherwie intelligible,      and  the  latter rvill conlinu.e to bq ql\€l full force
and gfiect and:bind tt e parties; the invalid poffions, sections,.parts, teJfls, or provisions will be deemed
                                                                                                                 not
ro be part of this Agreernent; and such portion, seclion, part, term, or provision ss similar as
                                                                                                    possible to that
*t i"t wut ,en"red will tutornatically be added' wlrich addition vvill be vnlid and not conlrary to or in
conflict with any law oi regrrlation'
         F. Countpp.arl.Execulion. 'lhis Agreernent mey be:executed in mutliple counierparts, each of
which wben ro u*ecut;Oritl be an original, and all of which wili constitute one and the samc instrument,
         C, Ileadines. The captions used irr connection with the sestions and subsections of this
Agreement ar* ios".tea Onty for purpose of refgrence. Such caftions will noi be deemed to govern, limit,
ntiaify, on.in any othg manner qffect .thc,spqpe, ineaning, or iutent of the prcvisions of this Agr9e.419nt or
ary part tiiereof; nor will such captions otherwise be given any legal efftct,
        H,        Sulvival. Any obligation of Franchisee or the Principals that contemplates performance of
Suqh obligation ffirtr*inution orexpiration of tlris Ageement
                                                                    or the transferof any inlerest of Franphisee
or the  pr-incipals rherein will be deemed   to survive  such   tern:ination,  expiration, or transfer. Wi!h9!t
limitation of the loregoing, the provisions of Section 14. are intended to bsneflt and bind cert4i! thi{*+rtV
non-signatories and-rvili oo.niinu" in full force and effect subsequent to and notrVill'istatlding this
Agreement's expir4tion or terminstion.
        L      6ender...All referenc.es hercin to the nasculille, noutsr, or singular will be conslrued to-
include ttr" mascuiini, feminine, neuter, or plural, where applicable; Without limiting th.e obligations
individually undertaken by the Principals under this Agreement, all acknorvle{gm.ents, promises,
covpnants, agrgemsnts, ani obligations made or undertaken by Franchisee in this Agreemeit
                                                                                                   will be
docmed,jointly and severally, uldertaken by  all oflhe Principals'

        J.       Rernsdies Cunu]arivg. All rights and remedies ol thc pafiies to this A.greement are
cumula.tive a.na not atrernutiur, in addition to and not cxclusive qf any other rights or remedie.r
                                                                                                      which,are
pravidpd ior he{ein or which may be availabls     at law or in equily in case of any breach, failure' or default



                                            22




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 46 of 82
or threatenecl broach, failurc, or dqfaulr ofany term, provisiott, or conditlon ofthis Agloemcnt or any other
agrecm€nt between Franchisee or any of its affiliates and Fra'nshjssr or any of its at'filiates, The r:ights and
remedirs of the,parties to this Agrcement will be continuing and rvill not be exhausted by any one or more
uses lhereof aid may be exorcised 6t any tirno or from time 1o tima as often as may be expedient; and any
option or elegtion'toenforge any such fight or remedy may be exercised or taken at any time and from time
to time. 'lhe expira{on, earliel igrmination, or exercise of Franchisor's rights pursuanl to..5*9!io::lL!$.of this
Agreepent wiii 1ot disg.harge or release Pranchisee or any.of the Principals froq 1nf liability or obligation
thin accfued, orJany liabilify or obligation continuing beyond, or arising out of, the expiraliol, the earlier
teimination; or fhe exer.cise of such rights undorthis Agreement, Addilionally, Fta.4qhilee and the Principals
wili pay ali court costs and rsaconable sttomeys' fees nnd gos{s i.nclrrreil by liranchisor irt obtdining any
rernedy avnilabl'e to Ffanchisor for any violation of this Agreement'
                14,No lhifd:la"rry;E.epeii-cilry. Elcept as.eXprglsly provided to the conlrary herein,.nothing
 irt this ngreement is fii;nOeO, nor wiil be:degmed, lo confor upon any porson or.legal entity ofier than
 Franchisi, Franchisor; Franchisor's officers, directois, and personnel and such of Franchisee's $-n^d
.Franchisoris respcctive.successors and assigus !r$ may be.contenplaicd (and, as to Franchiseet autho.rirod
 by  $iltioft 9.) any rights or remedies under or as a result of this Agreement'
                Furtller A!$,Irrances, The p4rries will promptly execute and dclivcr suqh firrther docunrents
                L.
and take ,uch Rr*f,er arti6'Xi r*y t e neiessary in order to effectiveiy caffy out
                                                                                   the intent and purposes of
this Agrcement,
                M.                                                                               '   This {grgemcnt will not becorne
effoctive until           sid;d        by an aulhorieed representative of Franchisor.

                IN WITNES$ WHEREOF, thc  par.tics hereto havp'rluly executed this Agraement on ths dates sef
forth below, each intending io be legally bound by its term's'

FRANCHISOR;                                                               FRANCHISOE:
N? Franqhising, LLC

         Ouat* uAxat.,/ftteili uW *[,)
                                                                                ,ttvawhjw tLl 4L/s,L
BV   :   odEm   Bis   iiH.id, Hrlgcl1 ({w   ?0'   !41?l '                 By: :i/,anudft? tl. tyl(s i'\ov l'1, dirt
                Duans       lli*on;         CEO
                                                                          Nam          Jacq ueline Marie


                                                                          Title ,
                                                                                     Franchisee
Date:
                                                                                      11-1?-17
                                                                          Date:




                                                            73




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 47 of 82
                                                ATTACI{MBNT A

                                                  D&FINITIONS
         ,,Administmtion Manual'f .means Franohifor's conhdential opprations manual, r.vhich may consist
ofons or more ma1;uat!, containirrg Franchisor's mandatory and suggested standards, specifications, and
operatiilg proc€dures rolating to the operation of the Franshised Business and Frsnchisee's obligations
unart tttir: Agreement. Thp tqrfn also includes altentativc or supplefiental..means of communicating
inio"""tlon t]o Franchisec, inciqding bullctins, video files, audio files, CD ROMr; and electroiiic
ccmmunications.
        ,,Advertiuing Vnlue" meairs (l) the minimum value of thq adverlising in each N2 Publication' as
detimrined bi,'Fran;hisor or its affiliats in their discretion, or (2) the amouht for which the advertising
actually sold; whichever is grhater.
         An ,,gffillateP of a lamad person is any person or entity that is controlled by, controlting or undei
common control witlt such ntmed person.
       i,Business Day" means each day other than a Saturday, SUnday, federal U.S' holiday, or any olher
day on wtich thp FEderal Reserve is not open for business in thq Uniled States.

       'ifqlh Reccivbd" means all revenue actu.ally reccived by Fianchisor or it affiliate from advertisgrs,
Cbmmunities,  or other organizalions ulder ths tontts of a Publ ication Contract or Adverlising Contract
reieted to a particular N2 fublication'
         ,,Commlssion" mcshs rbe amount equal to the total Cash Reccived for oach N2 Publication tor
                                                                                                             for ihe
which qranchiseg is respongible in the applicable month; m i.nui the N2 Cost for such N2 Publication
                              Publication-Expenss.[or     such  N2 Pub'lication   for the applicable  month;  $i4$q,
appticable.montli minus the
;[Jf"fi;i;tt "ppiiGt-Uf"", and/or deductibns. if any; (l) additlitnal samples fee for (4)    additional samples of
                                                                                                 Cross-selllng Fee;
NZ puUfiourioni Lque,trpO by Franchisee; (2j arljustrnerrt fee; (3) missed dcadline!ee;
                                        (6) Negarive Comrn   issions resulting  from   rhisAgrcemgnl   or any otlior
tSl i*""*rUfs'Commissionil and/or                                                                      qn the other
agreement beltveen    Franchisee  or its.affitlaleon th.e one  hand  aod Franchisororits     affiliale
handq
         ,.Confldenlial tnfoyqration:r means information and know-how, oral oi written, and documents
                                  publishing businers, ftlrnished by Frgnchisor,.or representatives of Franchisor'
relating to Franchisor or thp NZ
to Frarichisee , Frarchisor'sConfidential lirformation ilclu.dcs, without
                                                                              limitation, all tradcmarks, trade nalrtes,
                                                                                goxnection wiih thc opelation of the
service marks, emblems, and indicia of origin used liy Fra.lichisor in
                                                                      including,  but not limited to, researoh, plans,
iri.pulii.irl"g business, and all tra4e secrets or know-how;
product;, ,gru:i..r, customer lis6,    bUsiness   ptans;  inarkqti4g   data, software,.forms,.prccesSos,     mothods of
ipuiitiri, r"A other business i[formation tlisclosed to Franchisce by l'ranchisor or iis reprcsentativ-es. The
jru    coni]deniial Infqrmatiop does not include'information which lrpnqhisep or Principals can establish
                                                                                                                     (a)
                gencrally available to *re public olher  than as a resuli qfdisqlosure  by  Franctrisor, or (b) becomet
is or beeomcs
                                                                                          ofFranchispr;,providod $at
available to Franchisei from a source oiherihan Franchisor ot the representatives
                                                                                    agreement with Franchisor.
such souroo is nbt.and was not bound by a nqn:disclo$urc or confidcntiality
          r.Copyrlghted Materiats'rneans works of authorship which arc owned by Francliisorend-fixed in
a tangibte moiiuir of expresgion inclirding, without limitation, the
                                                                     contents of the Adrninistration Manual,
iftr a-r*igo €lcments of ihe Marl6, Ft.nchisot's bulletins; corrcqpondsnce, and communications with its
                                                                                       design ofFranchisor's
franchisies, training, advertising and promotional materials, and the contsnt and
Websitstg and all rt2   publishin-g publicetions, and other written materials relating lo the operalioq of lhc
Franchised Businsss and the.System.


         *Cross-selling Fee" mcans 25% of the monthly advertising valuc of each advertising contract sold



                                                      Amchlnent A




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 48 of 82
by someone other than Franchisee for Franchisee's N2 Publication(s).
           .N2 C.ost" means 15% o{tlre AdvertiSjng Value of each N2 Publication, whcther or not Franghis.or
or its affiliate actually receives paymsnt for the adrrertise'm€nt$-
         r.Nogalivg,Co.m.mlssionl" means the negativc amount that occurs when the N2 Cost, Psblication
Expenses, arid othqr applicabie fees aqd dsductions (includi.ng without limitation dnbunts owed Franchisor
or its affiliate as a risult of other agreements between Franchisfe or its afliliate on the olie hand and
Franchisor or its affiliate on the othsr hand) exceed Cash Rgceived.
       ..publication Erpcnre" mcans Franchisor's or its affiliates' cost to design, publish, prin!, atld
delivei each N2 Publication, inclu{ilg, without limitetion, design [ecs, printing costs. postige,
administratjve costs, including allocable portions of salaries, cotnpuler syslems, elg,, and 1nf-1t1ce.ll1ne9us
fces, inctuding" wittrout limitation, ad crealion fees, The Publication Expense for a
                                                                                              particqlarl\I? Publication
is dctermined-tased on rhe number d,f,hqmgs,to which               thc particulsr   N2  Publication  will be distributed
(eHorne. Coiirt")     .and   the  numbgr    oi  pogrr    in ,the particular    N2  Pub.licatiqn ("Page    Count"). 'lhe
itublication Exponse for h pafficular NZ pubii{:ation san be detefnined by entering th$ I{odie Couht and
                                                                                                                      the
page Count tn:it e    putticuiion   Calculator on Franchisor's Webrite or as        otherwise  providbd   by Franchisor.
Ffa-nchisor determingp tlis cosr basis usod for calculriing the Publication Expente
                                                                                                 ("Cost Ba$i$") on an
                and thaiCos!    Basis is implementsd     on  Septpmber    I of each yegr and is applicd through August
annuat basis,
il      ift" ioilowins year (i'Calculition Year'). NotwithEtanding anything to the conlrary in tlis
    "i
ngrr"tl*r, F unctris]or witt nbt increase the. Cost Basis by more than the greater of (a) l0% per Calculation
                rhe percentago ctrangc in thc Consumer Price Index - ett Urbqn Consumers,
                                                                                                                which is
iLi
       "r-iil p;blishJiy the ilurwu of Statistiss of the United States
detcrminedland                                                                           Deparnnent   of  Labor,  for the
immediately preced ing Calculation Year,
          .,princlpals,'l inc.ludes, collectively and individually, Franchisee's spousc' all officers and dirqctors
                                                                                                      whom !'raDchisor
of Franchisee (including theofficsrs and diteptotr of any geneql partner.of Franchisee)
                franchises'e    principals, and  all lrplders  ofa direct  or.indireot ownership inlere"st in Franshisee
designates   as
and lfany entity directly or indircctly oontrolling Fiarsliisee'
           ,isoftware programs" means the proprietary or other softwarc prqgr4ms devdloped or esquirsd by
.or   on behalf of Franchisor for qse in connestion with the Franchised Business,




                                                      Attash$s{ A




  Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 49 of 82
                                              ATTACHMENT B

                             TERRITORY,*NP PUNUCATION DEADLINE
Franchisrg hEs the right to solicit Communitiss for lhs salq of pUblication Cohtrbcls               in the Tenitory
detcribed below, and only ln the Tenitory dercribed below.

                                                         of Peachtree Battl€; In the state of Georgia,
Fihnchisee's Tenitory Is defined as: The

 county of Fulton and in the riP code of30305 as deflned on October 18, 2017


                                                   the sth of       month.
Franchisee's r.ronthly publ ication dcnd lino is :




                                                    Attoohma{ B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 50 of 82
                                                        ATTACHMENT C

                                               PRINCIPALS' UNDERTAKING
         ln oonsidcration of, and as an inducemgnt to, thq oxecution ofthat certain Franchise Agrsetncnl
  and any revisions, modifications, and ame4dments thptpto, (collectively, "Agrccmcnf') by and between
                                                                                              ooarnor'rri lhe
  N2 Fraichising LLC 1"trranchisor"), ggd JocqrallnctlarlaLvles , ("Frlnchisce"), and 6t61gil
  undcrsigned ('tPrincipal'l) agrees as lbilows:

  L                Prilcipa! acknorviedges and   agrees as follows:'

                   (q)
                   The undersigned is a "Principal," as definod.in the Agreernent, and bas read tfie terms 'and
                                                                                                         partial
  conditioAs of the Agreornent ind acknowledges that the cxgcution of this Principal's Undertoking is in
  cohsider6tion  for, and a condition to, Franchisor  entering into thp Agt'eement   with Franchisee   and that
  Franchisor would not have entered intq lhe Agleemcnt without thc execution of thie Principal's Undertaking;
  atld
                   Wirhour limiring any of Fninchisee:s obligotions under the Agreemen!, Principal (l) makes
                   (b)
  all of ths covcnants, reprcsrntations, .wananties,. ancl agreements set forth iti 9ei!_lotljJa_(Legal
                                                                                                  (Use of Ma*s
  Compliance), Section 7, ('Confidentiality, Noh-Competition, Non-Solicitbtion), $eclioti..8,
                                            (Transfer                          Sqction 14' (Applicdble  Law and
  *,f 6";vtififftiC-ilit"tiui*1, Section 9.            and Assig4r,1rent), and
                                                                                        (ii)            tha! epch
  Dilpr" ifeioiutiony of rhe.tsoenplr      rnd is obligated to perfg1m. thereunder; and      represents
                                                                     with  the Agrsemen!    is true, correct, and
  ;;;';"rt &p.esontation       of-Franchisee, made   iri connection
  IJ*pi.ii'in ill respects as of rhe timc given and as of thc time of the uudersigned's executjQri of this
  Principsls' Undertaking,
                                                                                        ahd a-seporate sction
  Z,      The obligations ofplincipal aie independcntofthe obligatigns of.Franchisee,
                                                                         or not actions  are brought against
  o, *tion" ntuy'b"e  brought and prosecuted  against Principal, whethor
  Franchisee or whether oi nqt Franchisee isjoined in any such actian'
                                                                                                   wilh tl.re laus bf the
  3,           Tbis principal's Undertaki[g is governed by ri0d interyretec] in aclordance
  i",u      rf i'i"nt' Curoii"u, wirhout r"g-utO tlo itl cqrrflicts of law priaciples. This Pri.ncipal's Undertaking is
                                                                                            gn.d assigns ofthe Principal'
  ,if-eraiii-Uy           and against ths respeitive admjnistrators, oxecutors, succcssors,
         th"      d"url1 of unyltiniiput wiil not terminate the liability of such Principa! or
                                                                                               limit the liabilify of other
  "lg
  Pr.incipals hereunder,
                   IN WITNESS WHEREOF, tle           undersigned execute this Principals' Urrdertaking effective as of
  the datg(s) set forth below.


  PRINCIPAL(S)

,7amuelthe                    //. 1?ler
:hr4!nlir: tl.   Lylcr   il|i, li,   2.0tTt

                                                                               (Signed as an lndividual)

                  Jacqueline Marie LYles                                       Name
  Namp:

                 11-17-17                                                      Datp:




                                                              AthchmenlC




    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 51 of 82
                                             ATTACHMENT             D


                       CONFTDENTIALITY AGREEMENT AND ANCILLARY
                              COVENANTS NOT TO COMPETE
        This Agreement is made and enfered into thi5           **   doy   of                       20_   betwesn
                           ("Frsnchlsge'l) and                             - ....._..
                                                                                      ("Covenantof") in ooanection
with a franghise agreement between N2 Franchising, LLC ("Frartchisor')                    and l'ranchisce dated
              20-:(ilFranchisp Agrpementr'.), hritially capitalizcd tsrms used, but nct defined in thii
Agreeinent,- have the.meanings containad in the Franchise Agreement'
                                                 RECITALS
-,      Frallohisor has the right to use and license the use qf a system ("System") for the establishment and
                                                 -**
operation of franchiscd businesses that sell advcrtising for N2 Publications under the Marks
                                                                                                ("Frsnchiecd
Bgsi4ess").
        The System is idenrified by certain Marks including, the trademark "N2 Publishing," and includes
                                                                                                 users of
certain Confidential infor{nation which provides gcononic advantages to Frnnchisor artd liccnsed
the System.
        Francbisoi has granted Franchisee the fight lo operate 6n N2 Franchised Business pungant to the
Franchise Agreement'
                                                                                                              or
           In c-onrtestion with his or her duties, it will bc neo€ssary for Covenantor to have iccess to sgme
al I of ihe. Confi denti al Informatio{r.

        ftranchisor and Franchisee have agreed on thc imfiortance of rertricting the use' accsse,..nnd
dissetnin.atipl of the Confidentiat Infonnition, and ]'ranchisee therEfore ltas agreed to
                                                                                              obtain from
              wriilen agreement protecting the Confidenlial lnformation and fu*her. proieciing ihe Systent
Covensntor a
againsl unfair cornPetition.
        Covenantor acknowledges that receipt     of and ihe right to use tlle Confidential lnfonnation
constitutes indepgndent valuabli considcration for the representatignsr piomises, bnd covehants made by
Covenantor herein.
                                                                                                                  in,
        NOW, THERF,FORB, in consideration.of the mutual Covenants and obligations contained
                                                                                                           here

the parties agr99 as follows:
                                               AGREEMENT

ConfideniisliiY AqlLgPnent
                                                                                                 lritbnnation
         l.     Cbvenantor will, at all times, maintain the conlidentiality of the Confidenti:il
                                                                                              or  assobiation
and will use such Confidentiai Information   only in the course of his or her employmentby
                                with the              of the N2  Franshiscd   Bushress under the Franchise
*ith Franchisee  in cornectiop             operation
Agreement.
                                                                                                 conlaining
        2,       Covon8ntor will not at any time make copies of any.documents or compilations
                                                                                   peruiission.
some or ail of the Confidential lnfo.nnaiion without Franphisor's express written

        3,       Covenantorwill not at any time ciisclqse ol perrnit the disclssure of the Confidential
                                                                                                    train or
Information   excepl to othor employces of Franchisse and ql:ly td thc tinited extent tiscessary to
assist other employees of Franchlsee in.the operation oithe  F'ranchissd Businsss.

        4,       Covenantor     willsurrender any r.il4terial centaining some or all of the C_onl'identiirl
                                                                             of employment by Franchigge'
lnforrnati6n to Frarrchisge dr Franchisor, upon reqUost, or upon termination




                                                  Altschmeil   I)




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 52 of 82
         5.    Covenantor wiJl nof at any tjme; diiect'ly or indirectlf, !o W a1! 9r o_milto do any act that
woutd or would likely be injurious of prejudicial,to the goodrvill associatcd with the System.
         6.       Coveittintor acknowledges tliat Franchisor grants Franchisee access to the Administration
Molu.al for lirnitbd purposes only and tbat thc.Administration Manual remains the property of Franchjsor.
Cbverlart!0f agiees thst no Administration Manual rnay be repro{uced, in wbole or in part, rvithout
Franshisqr's wriilen consent.

9ovggnts Not to Compe,tc
       In ordel to prote.cq the goodwill of the System, an{ in consideration for the disclosuie of the
Cgnfidential Infonlaiion to Covinanlor, Covenanlor agrees that, during t.he tern!.9f his or her association
with or omploymsnt by Franchiscp, and for n period of two ycarc.fqllowing ihe earlier qf(l) tlte terminadgn
ihereof, or (iiithe terimination, expiration, or transfer of Frqlchisee's infergst i'n the Franchiso..{eloem.ent,
Couenant"i will no! without Franchisor's prior written corsent oi as permittad under valid ftanchise
agretmenis for N2 Publishing franchiscd busitrcssss:
           L     Dire ctly or ildire ctly divert, or attempt to divert, lo any compctitor, any business that is the
$ame 3s or similar to an N2 Publishing businsss and which is, ot is intcnded to bo,
                                                                                                          located within
                                    jS.mile   iadius.around the  perimeter    of l'ranchisce's   Tenitory;    or within a
Franchisee's Tenitory; within a
                             parimeter   of the tcnitory  of any othcr  N2   Publishing    fianchisee;    and
lS-mile radius arou.nd the
         2.      Directly or indirectly, ior himsglf or through, on behalf of, or in conjupction with any other
perlion, persons, partnership, corporalion, lirnited liability company, or othe.r asspciation,
                                                                                                          or         own'
                                                                                                             lnti.q'
                                                                                 in,  advise.  assisl, ol  make  loans to,
rnaintain, operatelengage in, or havc any financiul or bensficial interest
                                        similar     any business that is the same    as or similaf to  on  N2  Publishing
uny uurinrri wrricrr iSitri same  as or          tb
lorinrri   and which is, or is intended tb be, Jocated rvithin Franchiree's'lgrritory;
                                                                                           within a lS-mile radiu!
             prrimeter of Franchisee's Teriirory; -or within u                 radius-aiound  the perinreter of ihe
;ilihr                                                               15.4ri!e
                                                                                           type  ofsales pgrson or
tcrritory of:any other N2 Publishing     frlnchisee, direotly-gr  inclireqlly through  any
*g.nt  (ur the capitalized tenns  uss in this Section arp flefined  in the Franchise  Agreement)'

Miscellaneous
           t..     Franchisee   will   mako all corninercially reasonable efforts to ehsure that Covenqrtor.acts as
required by this Agreement'
         2.        Covenantoragreesthat:
                   a.       .Each   of thc    covenahts herein contain reasonable lirnilations as               to   timel
                                                                                                 than is
geographical area, and scope of activity to be restrained and do rrol impqse a gfeater restraint
iu.irrory to piotect    the goodwill or olher business interests ofFra.nchison
                   b.       Each of the foregoing covenants           will be construed   as independent of any other
covenant or provision of this Agreerntni U ntt ot           *y
                                                             portion
                                                                     9f
                                                                         a cove-1ant in this Agrecmsnt is held
                                    by  a couit or agency  hoving  valid  jurisdiction in any urappcaled hnal
unreasonable or ungnforccable
airiri"" t" *trich Frar.rchisor is a iarty, Covenantor will be bound by any leiser cdveuant subsumed wilhin
                                                                                     as if the resulting covenant
ttte tsrm$ of such covollail{ that imposcsihe naximum duty pormitted by law,
wsre separAteiy stated in and made a part of this Agreement'
                   c.       ln rh.e event of e breach of this Agreenent, Franchisor would be irreparriu-ly injured
and wilhout an adequate remeAy.at:law and' tlierefore;'upon any $Uch breich
                                                                                             or attemptedlrroaoh of any
                    irinctrisor wiil be sntitled, in addilion   to  any   ollter  reriredies'which  ii mav have at.law or
;;;"iti;;;;;;rf,                                                              for  the specific performance    of the terms
lrr equity, t0 a temporary apd./ol   pennanent   injunction and  4  dgcrec
                       withdiih;     necessity,qf:showing   ap.tual  or tl.rryatened    harm  and without'being    required
of this.Agregmenr,
                                                                                             described  in this Agrqemenl
to furnisf a tonil ol other securiiy; Thc iime periods relqting to:the obligstions
will be tolled   d.ufing afiy period of noncompliance'




                                                       Altochmsnt D




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 53 of 82
           3.     Covenantor agrees to pay all expcnsos (including court cost$ and rcasonable attorheys' fess
4nd  gosts) incurrsd by Franchisor and Franchisec in enforcing thii Agt'eement,
           4.     Any failure by Franchisor or the R.anchisoe to object.to or iake action with respect to any
br.each of any provision of this Agreement:by Covenantor will nol opcrate or be construed as a
                                                                                                   wtiver of
or consent to.that breagh ofairy sublqqqent breach by Covenantor.
           5.THIS AGREEMENT WILL I}E GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCA WITH THE IJAWS OF THE STATE OF NORTH CAROI"JNA'
WITHOUT REFFRENCE TO NORTH ,CAROLINA CONFLICT OF LAW PRINCIPLES.
covpltxroR HEREBY rR_Rpyg_cllIJY suBMITs.HIMSELF TO THE .IUnISDICTION  OF
                                                                       oR
rr{E sTATr AND FEDERAL DISTRICT go,yRrs !091Lq?lI-ryE   srArE' couNTY'
JUDICIAL DIsTRICT lN wHICH TRANCHi$OR'S rnlnClPAL PLACE Of' BUSTNESS ls
LOC.ATED. COVENANTOIT HAREBY WAIyES ALL QUESTIONS oF I'ERSONAL
JURISDICTION OR VENUE FOn THE PURPOSE OF CARRYING OUT THIS PR!)]|I!lgN'
covENANTOR HERf,BY AGREI,S THAT SBRVICE OF PROCESS MAv BE MADE UPON
Him i* ir.tv pRocEEDtNG RELATTNc ro oR ARISING UNDER rHIs AGREEMENT oR
i*lp nfierrolvSutp CREATED BY THIS AcREEMENT BY ANY MEANs ALLowrD
                                                               rHAr
                                                                       BY
                                                                    vENUE
xiiniiiiinoirne   on FnDERAL LAw. covENANroR   FURIHER AcREES
                                                                     WILL
FOR ANy pRocEEDING RELATJNG TO O_l ARISING OUT oF THIS AGREEMENT
BETHf,coUNTYoRJUDICJAI,DIsfRIcTINwHIcHTHEFRANCHIS0R?SPn.INCIPAL
pLAcE OF BUSINEsS ls, lOelTED; PROVIDED, HOyEVSR, WITH RESPEST To ANY
                                          oR orHER ExTRAoRDINAnY RELIEF'
itiioxri'nliH nriiuons rxiuxiilvn RELTETSUCH
FRANCHTSOR OR    FNANCHISEE  MAY  BRING       ACfION IN ANY COURT IN ANV
STATE WHICH HAS JURISDICTION.
           6.FRANCHISEEANDcovBNANToRHEREBYUNC0NDIT'.o|{"I1LJ-.jID
                                                           ARISING OUT OT
IRREYOCABI,V WIiVS NXY NICST TO A JURY TNIAL IN ANY ACTION
oR rN coNNncTIoN WITH Tlils AGREEMENT. THE scoPE Or tnts                                               Y]ylT.Is
INTENDEDToBEALLENcoMPAssIN.GoFANYANDALLDTSPUTESTHATMAYBE
FrrrED IN ANy COURfi ir.t rHr EVRNT oF LITI6ATIqN,
                                                   THI5 AGREEMENT MAv III
irr,Bn As wRITTEx cor'linxr ro A iRIAL BY THE couRT'
                                                                                                        of this
           7.     Fianchisor and Franchisor's supcq$so.rs and aiiigns will bc third'party beleficiaries
                                                                       their  option and  irl Franchisor's and
Aglegrnent, with $e f,in;;.ild"pendent right, at.Franchisor's and
thiir sole discretion, to enforce this Agreemen!'
           g.     Thit Agreement contains the entire agreementof the parties regarding the subject
                                                                                                   malfer
                                                                           ivritlng executed by all parties'
hereof. This Agreement may be n:odified only by a duly autiroriicd
           g,                                                                                        rvriting and will
                  Any and all notices requircd or per.mirted undei this Agreement will be in
                                                                        certified  or  registered mail, refurn receipt
be personaity a"iioJt"a oi*aiLa uy exppoited aelivery scrvice or
                                                            ile or electro.nie  mail  to the respective  pariies at the
requested, tirst-class ppstflge pr.puid, or senl by  facsim
following addresses unfttt"otiJ    unril u difftrtni addresS has been dcsignated by written notice to the other
parti0s.
            If directed to Franchisor,   the notici)   will be addressed   to:

                    N2 Franchiring, Ll,C
                    505 I New Ce'ntfe Drive
                    Wilmington, North Carolina 2E403
                    Attention; PrPsidcnt




                                                        Aflrchmcllt D




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 54 of 82
             lfdirestsd to Franchiseei the nolica will bc addressed to:




                     Attention:
                     Fqcsimile;

             lf directed to Covsnantor, the notice will    be addressed to:




                     Attpntion:
                     Facsiririlc:

         Any notice will be deemed to have becn given at the time of personal delivery or, in.lhe.case
                                                                                                       of
                                                                                           or certifled tnail, three
expedited Oetivery service on the next Business Day, or, in the caso of_or registered
           nays  afier  the date arid time  of meiling, .or, in the case ot' ficsimilp  or  electronic nrail, upon
nuriness
                                                              delivery service  oi registeied  or certified mail),
transrnis3ion (provided conflrdration is sent by.cx0editcd
         I0.     The fighfs and renredies of Fnnchisor undet this Agreoment are firlly assignable and
                                                                                                          rcspective
trunrf.rrUlo and rt;lt iniure to the benefit ofl* rgspgctjVc affiliates, successors and assigns. The
oblieations  of Franchisee and covenantor hereunilei inay nqt be assigned by Franchisec or covinantbr'
withlut the prior wtitten   consent   of Franchisbr,
                                                                                          es witnsssed by   their
    fN WmNESS WI{EREOF, the undersigned.have entered into thit Agreement
signatures   below'
                                                                  FRANCHISEE:




                                                                 tsy:
                                                                        Name:
                                                                        Title :
                                                                        Date:

                                                                 COVENANTOR:


                                                                 By
                                                                        Natrie:                     -., -.
                                                                        Title:
                                                                        f)ate:
                                                                                  -




                                                       AtteohriBnt D




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 55 of 82
                                              ATTACHMDNT         E


  STATAMENT OF OWNERSITIP INTERESTS AND MANAGEMENT INFORMATION
 L The following js a liSt of all shareholders, partners, rnembers, or other investors owning a dhect
 or indireC.t interesi in Frenghisee and a dgsciiption ofthe nature ofrheir interest:
                                                                           .,:   i,"   N-f
                                                                                             -   -,pfiftiierest
                                                                                                  .'ljJ:.....




 Z,   The.fbllowing is   a   list of all.of Franchises's Principals who arc signing the frincipals' Undertakin$'




 3.   The following name<l Principal is          the person reeponsible for tlre day-lo-day opeidtions and
 nianagement of the Fvanchised Businsss,




                                               Altt$c.hr$erl E




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 56 of 82
                         ATTACHMNNT      B'


            ELT,CTRONIC FUNDS TRANSFER AUTHORIZATION




                          AIf,chmcnl E




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 57 of 82
                                    ELEcTRoNTc rUNoS rRA]rISrrN AUTHORIZATION
       I bqreby authoriz.c Nf Flanchising, LLC ('Compa1y') tp initiatc crcdit and, if nece*sary, dcbil rirnlries, and
       adjusrments fo1 any uedit entries in eror to the account indicatsd below, at the deposilory {itlanqial
       inititution (Bank Namc) named below, gnd to credit or debit thc samc from such account, I acknswledge
       that this authorization will remain in effect'unril I cancel sl.supp6ede thg Lccpunt information in writing
       and thaqthe'origination ofAClI transsctions to my Bccountmls! C-o"nply wittr the provisions of U.S, law.
       This authorizatibn will remain,in effect until Company has received advanced wiitten nbtice of cancellation
       from ms in such time an{ in such manner as to sfford Company a reasonable opportunity to act on it, and
       in.uo eveni will not be less than 30 dayc'



               Batr!Nans                                                     Branch:

               City:                                                         sratc:-                        ,   zip:

               Account Number:                                               Routing Number:

               Sclsclone: DChecking                trSavings




                                                Please. attach n   voided chech herc..



      Namo on Account (Entity or Individual):



       Signature                                        Date                 Print Name


                                                                             Title if Signing for Entity




ffi
trbliriinB
               j01     New.Csnrrc   Drive   i   Witmington,NC28403      i   p: 910-2i12.091?   i   ti   910.202.1876   !   rvrvrv.n2prib,cbin




                                                           AttdchilmI   E




        Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 58 of 82
        STATE SPECTFIC AMENDMENTS TO FRANCHISE ACREAMENT




                          Atlochncnt g




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 59 of 82
                                AMENDMDNT TO N2IIRANCHISING' LLC
                                     FRANCHISE AGREEMENT
                                  FOR THE STATE OF CALIF'ORNIA

The N2 Publishing Franchise.Agreemenl be.tween                                ("Franchisee,'r *yolt1" or
'your') and N2 Franchisjng, LLC ("Frgnchisoi'i) dated                           20l7 ("Agreement'!), is
hereby amendod by the addition of thg following l4n$u!$er which will be considered an integral part ofthe
Agraement ("Amendmgnt");

L        The Celiforrtia Deparlment of Business Oversight rcquircs that certaiti provisitxs contained in
franchise douijrnenrc br u*rrded'to be"consisront with Csliibrnia tawi iniiuding the California Franchise
Investmeni Lgw,iCA;r. CORP. gODE Section 31000 el seq.,.and tlte California Franchire Relations
                                                                                                     Act,
                pKoF.                          seq. To the        thg! the Agfeement  sontains provisions
CAL. BUS. &             CODE  Section 20000 et             extent
that are insonsistenl with the following such pfgvisions arq hereby arnended:

          a.       California Business and Professions Co4p Sectibns 20000 tlrrough 20043 provide rights to
lhe fr3ilch.isee concerning termination or non-tenq*.Al of a franchise. If the franphise sgrsement contains
                                                                                                            a

provision that is inconsi$te{rf with the lary, thg Jqw will control'

          b.      The Agfeement provides. for termination upon bankruptcy. This provision may not bc
enforceable under iederal b4nkruptcy law (l I U.S.C'A' Sec' l0l et se7:)'
         c. Ttte Agreement contains a covqnant tot !q cgmpete which extends beyond the terminalJon
of the franchisc, This piovision may not be enfcirpqable undei california law.
          d.    'the Agreement requires application of the laws pf North CarolinS' This provision m&y. not
be enlorceable under California l4w'

2. $egtion.3.a. gf the Agreernent is hcreby supplemented with the following:
                                                                                [ee, thc Caliloinia
        Even thorrgh Franchisor has waivecl payment of the initial franchise
                                                                                                   obligation
        Departrnorit of Business Ovcrsight has required Franchisor to defer Franqhisec's
        io ioy *9 initial franchise fee until Franchisor has performod its pp'opening obliptions
                                                                                               the foregoing,
        snd Franchisee begins operating the Franchised-Bus.iness.-N.otrvithstanding
                        weivJr of  thc initial franchise  fee remains in full fcrrce  arrd effect.
        Franchisor's
                                                                                                   tlrat it has rcad and
IN WITNESS WHEREQF, Fianchisee,.on behalf of itself and its orvners, acknowledges
                  coritents nithi, gnttndment,     that ithas had the opportunity    to obtain the advice.of counsel,
understbnds thg
                                                                                                               ex'ecuted
-J  tiroiir in*.lOp to conpty with this Amend*.ot and be bound thereby. The parties have duly'
|pddeliverodlhisAmendi*nitotheigree'rr-lenton'-,2al7'
                                     FRANCHI$EE:
FRANCHISOR:
N2 Franchising, LI..C
a Delawarp linited liability company



By:                                                             By:                         ..                         -



Name: Duane Hixon                                               Name

                                                                'l'irle:   Franchisee
Title:   nlio




                                                      Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 60 of 82
                                  AMENDMENT TO N2 FRANCHISING, LLC
                                       FRANCHISE AGREEMENT
                                      FOR THE STATE OF ILLINOIS

The N2 Publishing Franchise Agreemeht between
'?oul") and N2 Franchisiag, LLC ("Franchisor'l) dated
hereby amended by the addition of the following language,
Agreernent ("Amendment"):
l.      The lllinois Attorney General's Office requires that certain provisions contained in franchise
documents be amended to be consistent with lllinois law, including the Franohiso Disglosure Act of 1987'
     j
8l ILCS 7$5ll et sqq ('dAct";. To the extcnt that this Agreement contains provisions thal tle insonsistcnt
with thc foilqwing, fqqb provisions are hereby amended:
           a:    paragraphs ?05/t9 and 705120 ofttie Actprovide rigbtp to yorr coricerning nonreneraal and
termination of this Alrolment, If this Agreement.contains a ptovision that is inconsistent with the Act, $le
Ait will   control.
           b.    Any release of claims or acknorvledgrncnts of fact contained in thc AgreeBent that would
negate or r€novc from judicial review any statement, misrepresentation, or action that wo0ld virilate the
Aj, o1 a rulc.or order under the Aci, will be void and arp hcreby dqlotcd with respect to claims undcr the
.Act,
           c,                                                  conducted in a forum olher than thg state
                      If this Agrcement requires litigation to bs                                                  of
Illinois, the requirembnt is void with respect lo claims under the Act'
           d.         If this Agleerhenl rcquires that it b0    govorned by a state's law, other than the state.of
Ill.inois, to the exlent ttt"t1u.h   l.*   conflicts with ttre Act, Illinois l4qr governirrg clairhs arising under the
Act witl control,
2.,        seetion 3,A. of the Agregment is hereby supplcmenlod with the following:
           Even though Franchisor. his waived payment of ths initial franchise fee, the Illinois
           Attorncy Genelalls Offics hel reciuired Franchisor to defer'Franchisee's obli8ation to Pny
           rha initi;t frarichise fee untii Pranchisor hal performed its pre.opening obligations and
           Franchispe begins operating the Franchisqd Business, Notwithstanding the for€goingl
           Franchisor's waiver ofthe initiai franchise fec remains in full force and effect'
j.       Sectiolr j7.u.,Dispute Resolutibn,'is hereby be anrended by the addition of the following as the
last sentence of the spction:
         Howcveq this Section will not act as a condilion, stipulation, or provision purponing to
         bind any person acquiring any, franchise to waive compliance with any provision of fhe
         tllinois lranchise Disolosure Act of 198? 0t Section 7}5t4l'
4, Fach prnvision of this Amendment will be effectivQ only to .the extent that the jurisdictional
requirements of thr Art, with respecf to each such provision, are melindependcnt of this Amendment,
                                                                                                    This
Amendinbnt will have no force or eifect if such jurisdiciional requirernents are nol met.
IN WITNBSS WHEREOF,              Franchisee, on behalf   of itselfand its owners, aoknoWlpdges that it   hus read and
                                                                                            advice ofsounsel'
understands ihe conte{rts ofthis Arngndri}ent, ihal it has had the oppodunit! to obtain the
and that it intcnds to comply  with this Amendment     and  be bound theleby. The pafties have  duly executld
and delivered this Amendmeut to the Agreeme$t on            **-_--------'            2017'




                                                       Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 61 of 82
FRANCHISOR:                                            FRANCHISEE:
N2 Fmnchising,LLC
a Delaware limited liability company



By:                                                    By:

Nane, Title: Dlane l{ixon.   CEO       - . ,,, .,      Name, Titlo:




                                               Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 62 of 82
                              AMENDMENT TO N? FRANCHISTNG' LLC
                                        FRANCHISE AGREEMENT
                                   FOR THE.STATE OF MARYLAND
                                                                                                          t'your"
                                                                                                                or
The N2 Publishing Pranchige Agreemen! between                                      - ("S'ranchisee;"
t'Youttl .and N2Franchisi4g, L.LC ("Franchisor:') dzited                               20 11 ('A gregment"), ls
hereby amended ;by the addition of lhe   follo*ing    language, whicl will be eons         an integral part ofthe
Agxeement ("Am endm entl') :
 I,         The Malytand Securities Division rgquires that certain provisipns csntained in franch ise documsnts
be gmc.nded to Le consistent with Maryland law,. including the Maryland Franclrise Registration and
Disciozure l,aw, ir4n. nUS, REC. CODE ANN, $ 14'201 etseq. (2.015 Repl' Vol') (itl,aw"), To the extent
tlrat ttiis Agreetrdnt confains provisions that are inconsjstcnt with the following, such provisions are hereby
amendedt
                     I
   '    a.        The gcneral relea5e rcguired es a condition ofrenewal, sale, assignment/tansfor, refund of
rhe initial fee, Andipn reductioir in the size of the Territory will not apply to any liribility urider
                                                                                                        the Larv"

        b.         Any ackriowledgments dr representations of.Fianehisee rnade in the Agreemeni which
disclaim rhe o.ruornra and/oraJknowledge tire non:occurrence ofacts ihat would constitute a violation
                                                                                                          of
th; G; arc not   intended to, nor will they, 4ct aq a ielease, estoppel, or waivcr of any liability incu.ned
under'the Law.

   .    c.         A Franghisee nAy bring   a   lawsuit in Maryland for clainis arisittg under the Law'

        d.       The limitation on fhe period of tine when rttediation andloi arbifarion claims must be
                                                                                                        a claim
brought will not act to reduoe the lhree-year statute of limitatiQns sffordpd Franchisee for bringing
                        .Any claims  arising uncier tho.Lavf must be brought within lhree years afler the grant
aris-ii!unOei the Law-
ofthe franchise.
                                                                                                jurisdictionnl
Z.      Each provision of this Amondment will be affeptive only to the extent that the
'reQuiremcntx of the Law, witlt respect to each such provision, are lnet indcpendent of this Amendment'
 This Amondment will have no force or effect if such juris.dictional requirements are not lnet.
                                                          f and its owners, acknowledges that i.t has re4d and
rN WI,TNESS WHEREOF, franchisec, on bphalf of itsel
                                                                                        the advice ofcounsel,
und'eistandS the cont€nts of this Amendmont; that it has had the oPponunity' to bbtsio
                                                                     thereby. The parties have dulY executed
and that it intends to comPiY witll this Amendment and be    bound
and delivered this Amendntent to the'Agieement        ol                            2017.

rneXCHtSoRr                                                    FRANCHISEE:
N2 Franchibing, LLC
a Delaware lirnited liability company


                                                               Byr

Nanro: f)uane                                                 Name: ..                -     ...,


                                                                       Fr$nahts€e
Title: cEo                                                    TJTIC:




                                                     Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 63 of 82
                      AMENDMENT TO N2 FRANCI{ISING, LLC
           FRANCHISE AGREEMENT AND TRANCHISE DISCLOSURE DOCUMENT
                         rOR THE STATE OF MINNESOTA

ThcN2Pub|ishingFratrchiseAgreementbetwegn-(,.Franchisee,''.'y9u,'''of
r.youl'')andN2Franchisirrg,LLc(..Franchi59y:')dated_,20l?(,.Agre€nr€nt.'),i6
hireby nmended by the addition of the follo,Wing language, wlrich will be considergd an integral part of the
A greeme.nt   ('lAmendm   en   t'!):
l.       The Cqmmissioner of Commerce for the State of Minnosota requires that certain provisions
contained in hanchise documents be amsrrded lo be consistent,with the Minnesota Franchise Act, Minn.
Stat, $ection 80C.01 et seg.i and the rules qnd regglations pronrulgeted thereunder (colleciively,."Franchise
4s1r'j, to the extcnt th.tl th9 Agrcenent/and or franchise disclosure document contaihs provisions that afe
inconsistent with the following, such provisions nre hereby arnended:

         ?. The Minnesota Departmenl of Commerce requires that franchisors indemnify Minnesota
franchisges' against liability to third parties resulting.from claims by lhird partieq that the franchisees' use
oi the franchisor's proprietary marks infringes tradqmark rights of thc thitd party.
        b.        Minn. Stnt, Sec. 80C.14, Subds, 3, 4., and 5 require, excep! in certain specfficd casqs, that a
fronchisee,be given 90 dbys notice of terrnination (with 60 days to cure) anel I 80 days notigc foJ lon'renei{al
of the :francbi6e agreement, llthe Agreement contains a provision that is. inconsistent with the Franchise Act
the provi5ions of lre Agreemeut will be superseded by the Act's requiremelts and will have no furce or effecl.

        c.        lf Fianphises is required in the Agrqemeit to execute a release of claims or to acknowledge
facts that would   negate. or remooe from judicigl rcvleW qny stalemcnt, misrepresentation, or action tfat
would violate..the Finchis.e Act, such rele4se will exclude claims arising under the Franchi$o Agt; and such
aciknorvledgmcnts will be void with respect 1o.claims under the Franchise Act.
        d,       If the Agreg.ryent requires that it be governed bythe     Ja.w   of   a state other than the state   of
Minnesota or arbitrgtjqn or mediation, those provisions will not in ariy way abrogate or rcduce any rights
                                                                                                  jurisdiction
of Franchisse a5 provided for in the Franchise Act, including the right to submit m&ttsrs to ttrc
of the goU.rtg of Minnesota,
         e. Any provision that reqgires Fianchisee to consent to a claims peripd thOt diff€is-from the
                                                                                                        under
applicable starure oi imitations period under Minn, Stat $ 80C17, Subd, 5. m4y not bc enforcenble
Minnpsota law:
2.      Minn. Stat, gS6C.Zl and Minn. Rule 2E60.4400J prohibit us from requiring litigaiion to                        be
conducted outside Minnssota. In additioni nothing in thD franchise disclosure document or Agrcement
                                                                                                        can
                         of your rigli$    provided for in Minnesota  Slatutes, Chapter 80C, including your
abiogate or reduce any                  as
rights to any proce.dure, forum, or remedies provided for in such statute,
3,        fhe Agleement/and or frunchise disclosure docurnent is hereby arnended to delete all.references to
iiquid.atea dam-ages (as define$ in viglation of Minnesotq law; provided, that no such deletion
                                                                                                 will excuse
Franchisee irorn- liatitity for actual or  other daniages, and the firrmula for iiquidated damages     in ihe
Aggeemelt/and or franchise disclosure docurnent     wili   be adrnissible as evidence.of aqtual dam.qges'

4.    To the extenl requiied by Minnesota law, the Agreemenl/and or franchise disclosure document is
amendud to delete all ieferences to a waiver ofjury trial.




                                                  Exlribit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 64 of 82
S. All sections of the Agrcement/aad or franchise disclosute document referencing lranchisof 's $g!.,3
to obtbin injunctive relicfarc hereby amended to refer to Franchisoi's right to seek to obtain injunctive
relief.
6.       Sach provision of this Agreement will be effectiVe only to the extent that the jurisdictional
re.quirements of the Franchise Act Or other Minnesota law applicable to lhe provision arc met independent
of this Amendment. This Amendment will have no force or effect if such jurisdictional t'eguirements afe
hot m€t,
                                                                                                jt
IN WITNESS VVHEREOF, the Franoldsee on beiiatf:of itself and its owncls ackrrowledges that has read
and understands thd cpntents    of this Amendmcnt, that it has had the gpportunity to obtein the advipe of
counsel, and that it intends to comply'with this Amendmeut and be bound thereby. The partics have duly
executed and delivered'this Amendrnerii on                     2An
FRANCHISOR:                                             FRANC.HISEE:
                LLC
N,2 Fr-adchising,
a Delaware limited liability company



By:                                                      By:

Name: T)rrane Hivon                                     Name

                                                                 Franchisee
Tirle: eEc)                                             Tirle:




                                               Exhibii.B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 65 of 82
                                 AMENDME]YT TO N2 FRANCHISING, LLC
                                      FRANCHISP AGREEMENT
                                    FOR TITE STATE OF NEW VORK

The N2 Publishing Fragchise Agreement betwc€n                              ("Frlnchisee," "yo$," or "youy'')
and N2 Francliisih& LLC ("Franchlsor') datgd --..--,            2017  1',t Agrbernent"), is hereby amendcd
bJ the addition of ihe following language, whiih will be considei'ed an integral part of the Agieement
("Amendmenttl)l
i..    ThE Ngw York Department of Law reguires thal certain provisions contained.in franchise documents
bo amended to be consisteni with N.Ew Yor& law, including the General Business La1v, Article
                                                                                             33, Sectiohs 680
through 695 (19s9). To the extenr that the Agrcement contains provisions that are inco.nsistent with the
following, euch provisions ile hercby amended:
                a, If Franchiree is roquirod in the Agreement.to exeoute 'a release of claims or to
                                                                                                      or action
ackiowledge fgglq thpt u'ould negate or remove from judicial review any'statement, misrepresentation,
                                                                                                                   will
thatlwould-violate the General Birsiness Lqw;,regulation, .rulg, or ordef. r1n{e1 New York law, such re-leasa
exqSlde clejrbp arisingunder the New York Oenerai Busin.ess Law, Article       33, Section   680 through   695 and  lhe
                                                 acktowlg{grnents   will  be void.  lt.is the intent qf lhis provision
,rg"i;ili'piomutgaiO rhereunder, and        such
rf.,it non.*aiuef pr;visiorrs of Sections 687 A and 68?'5 of the Oeneral Business Lavq be
                                                                                               satjsficd,

                       b;
                       If lhe A$qement requires that it be govcrnecl by tlre law of a state, other than the state
                                                                                                upon Franchisee
of New york, thi choice oflaw frwis-ion witi nolbe considered to rraivg any righli confened
untlerthE New York Oeneral Business Larv, Article 33,  sections 630 through   695,

2.                     of this Amendment will be effectiVe only to the dxtent Shat the ju"ri.sdictional
           Each plovision
i"quir"t*i,ir #tno Nur york General Business Law, with respect-to cach. such provis.ion, arc me! ind€pendent
                                                                                                      are not
       e*'"ament, This Arnondment will trave no force or eifeci if such jurisdigtional rcQuiremen'h
"i'tfrir
met.
                                                                                            that it has read       and
IN V/ITNESS WHEKEOq the f ranchises on behalf of iuelf and it5 o';vnors acknowledges
                                          that it has had the opporruniry to obtai.n the advice of counsel, and
unorrst*u, the conrcnis oithis Amendment,
;;; ;i'i;;;1;;;;pii;irr,       tur Amcndment and bq borrnd ihereby. rhe panieq bave drrlv exccuted aid
delivered thi.s Amerdment on                              20t7i
FRANCHISOR:                                                       FRANCIIISEE:
N2 Franchising, LLC
a Dclaware limiied liability company



BY:
      ---..., -   -.        -,                   "   ''           BY;


Name Duane Hixon                                                  Name:


Tille; nFo                                                        Title : Franchisee




                                                          Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 66 of 82
                                 AMNNDMDNi TO N2 FRANCHISING, LLC
                                            FRANCHISE AGREEMENT
                                    FOR THE STATE OF NORTH T'AKOTA

TheN2PublishingFranchiseAgreement'betw€ell@                                                 ("Franchisee," "5/ou," or
"your)       and N2 Franchising, LLC ('franchigQr") dated                                         201? ("Franchise
dgreement'), is hcreby amended by tlrc Bddiliiln of the following language, rvhich will be considered an
integral part of ihe Agreement (".A;nendlnertl");
L       The Stqe of North Dakotahas detennined that the following types of provisions afe deemed to bp
contrary to No*h'Dakbta Law;
           (d       A ptovision rcquiring    a   North Dakqta franchiseg to sign a goneral releasc upon renewal of
                    the Franchise Agreement;
           (b) ,{ provision requiring         a   Nofh Dakota     franchise.q   to consont to tcrriilation penalties or
                    liquidate.d damages;
           ,(C)     A prOvision requir;ing n North Dakota franchisee td conscnf to the jurisdiction of courts
                    outsido the state of North DakPtal
           (d)      A provision restricting the tirne in whicb a North Dakota franphisge may make a clairn to
                    tess thln the applieable North Dakota statute of limilations;

           (c)      A provision calling for the waiver by    a   North Dakota franchisee of the right to trial by juty;

           (f)      A provision requiring    a   North Dakota fianchisce to conseot to a waivsr of exempl4ry 4nd
                    punitive damages,

Any artd all provisions in the Franchise Agreement that are in violation of Section L{a'fl above ale hereby
deleted.

2.         The f,ollowing is hereby adrted to seqtion 3,A. of tbe Franchise Agreement:
           The Ncrrrh Dakota Sgcuriti.es Depsrtmont has r oqrired that Franchisor defer Franchjseals obligation
                                        Agriernent until Franchisee's has comnle.nced operaring its FrAnohised
           :to pay initial,fees under the
           Su$;ns$s and  Frelchi*r   has inet its initial obligations. Therefore, notwithstanding anyttring to rhe
           .onriuw in Seciipn :,n. of the Agreement, during tlre period that such fee deferral requiremeni is
           impo5ed on   f*nrilr*   (r'Fee Defirral Periqd"), Franohisee will not be reQlired to pay.the initial
           rueS unO"t the Franchise   Agrgement until Fransliiseets begins operaling its Franchised Bushiess
           and Franshisor has.mel its inilial obligationS. lmmediately rrpon notice frotn Franchisoi that
                                                                                                                     the
           Fee Deferral Period has enderl; Franchisee must     psy ttlc fqll, initial franchiss fpe and all other initial
           fees and amotlnts as provided in the Franchise Agreement'

3.         Tho following is hereby added to section ?. of the Franchise Agf€ement:
           North Dakota Century Code Section 9.08-06 subjects oovenants not to colnPets to the provisions
           of that statute. The covenants not to compele contained wi.thin the Franc.hise Agreement are subject
           to Section 9-08-06 and may be unenforceable under North Dakota law.
4,         tq $gction i4.A., "No$h Carolina" is horcby replaced witlr "North Dakota"'
5,         The following is lrcrcby added to section 14. of the Franchise Agreemcnt.
           The site of any r4ediation or arbitration of the parties' disputes will be at a sitc mutually agreeable
           to all partigg.-if a.ll parties cannot agrce upona loqatiotr, ihe arbitration or tuediation will be
                                                                                                                 in
           Fargo, North Dakota.




                                                        Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 67 of 82
6.      In tho event of any conflict betwoen the teffns ofthis Amendment and thc tenns of the Agreeqent,
the terms of this Amendnerrt wili .prevail.

7: Each provision of this Amendmcnt will be effective only lo lhe extsnt, wiih respect to suoh
provision, that the judsdictional roquiremenls of North Dakota Larv ate nret independenlly without
relerence   lo   this Amendrnsnt.

IN WITNESS WHEREOR the Franchisee on behslf of itself and its owners acknowledgqs that:ii has rilad
and ulrcierstsnds the contcnts of.this Amcndment, that it has had thc opportunity to obtain the advice of
counsel , arrd that it idtends rq comply wiih thiq Ampndment and be bognd thereby.:The parties have duly
ex.ec0ted and,delivsreit this Ahendment on                      ?0t7.


FRANCHISOR:                                             FRANCHISEE:
N2 Franchising; LLQ
a Delaware limite! liabiliry so.mpany



By;                                                     By:

Namqi l)rinne I.lixon                                   Name;

                                                        Title    Franchisee
Title: cF_fl




                                              Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 68 of 82
                             AMONDMENT TO N2. FRANCHISING, LLC
                                       FRANCHISE AGREEMENT
                                F'OR THE STATE OF RHODE ISLAND

The N2 Publishing Franchise Agreement betwesn                                 ("Fralchisee," "you," ot
"yOurt') and N2 Franchising, LLC (rFranthisor") dated                           2017 ("Agreemenl"), is
hereby'emended by the a{di{on of'the ftillowing language, which will be considered an integral part of the
Agr.cement 1t'4 p gndm onl"):
l.       The following are hereby added to Section C.(l). of the Agreeinent:
Rhode Island Law provides that a provision in a franchise agisemenl restricting jurisdiciion.or r'enu-e to a
fgrum outside this st*tg. or requfring tlrB application of the laws of snothor staie is void wiih rssPect to a
claim otherwise enforceable under Rhode lsland Law.
2.       In !h9 even! qf any conflict bdtween the terms of this Amendmenl and the terms of tho Agrcement'
thp teryrs of this Amendment will prevail.
j.        Each provision of this Amendment will be effective only to the extent, with respect to such
provi*ion,that'the julisdiitional requirernents of Rhodelsland Law aie lnet independently Without reFcrence
ir! this Amendmenr.
IN WITNESS WHEREOF, thq Francbisee on behirlf of itself and its owners acknowl.odges th-at it has reail
                                                                                                   gdvice of
iind understands'the contents rif this Amendment, tbat it has had rhe opportunity to obtain tbe
          and that it intsnds to comply with this Anrdntlment and be bgilnd thereby, The pai'fiesi havc duly
couns.el,
executed and delivered lhis Amendment on                       2017

FRANCHISOR:                                                FRANCHISEE:
N2 Franchising, LLC
a Delaware limited liability company



qy:                                                        BYI


                                                          Namer

                                                                   Franchisee
Tirle:                                                    Title:




                                                 Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 69 of 82
                             AMENDMENT TO N2 FRANCHISING, LLC
                                       FRANCHISE AGRryEMENT
                               FOR THE STATE OF SOUTH DAKOTA

The N2 Publishine Franchise Agreement        between                  '!ou,"        ("Ffanchisee,"            or
''your')andN2Franphisi.ng,LLC(.iFranchisor'')tlaterl-,20l?(..Agicernenl''),is
hlreby amended by the addition of the following language, whieh will be considered ao integral parl of thc
Agree4e4t ('tAmcndmcnl"):
l.      Sestion 3.A, of the Agreemert is hereby supplemented with the following:

        EVen though Franchisor has waived paymeut           of the initial fralcfiis.c fge, thg South Dakota
        pepartneniof Libor Relations Division of Securitie.c has rsquitpd Franchiror to defer Franchisee 's
        obiigation tapay ihe initial franchiso fee until slch tilire +s ths F'ranchised Businoss is operational,
        Notwithstanding the foiegoing, Franchisorrs waiver of the initinl franchise fee remaiis in fUll forre
        and effect.
                                                       'effective or,rly to the exteni that rhe jurisdictional
Z,      Eag.h provision   of this Amendment     will   be
requircments of $outh Dakota law applicalrle to the provision are met independent of thjs Amertdment' This
Amendinent will have no force or effect if such jurisdictional requirements are not mbt,
IN WITNESS WHEREOR Franchisee on behalf of itscif and its owners acknowlcdges that.it has read and
underntands,rhe contenjs of this Amendmgnt,.tlat it has had the opportunity to obtain the sdvice of counsel,
and that it intends to comply witlr this Amendment ahil be bound thereby. Thc parties have duly executed
and dslivered this Amsndment on                       20t7
FRANCHISORi                                                 FRANCHISEE:
N2 Frahchisin  g,LLC
a Delaware limiled liability company



                                                            By:

Name, Title:   Duahe-l{ixon*QEo                             Name, Tillg:




                                                 Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 70 of 82
                             AMENDMENT TO N2 FRANCI{ISING, LLC
                                  FRANCHISE AGREEMENT
                                    FOR TH& STATE OF VIRGINIA

                                                                                                             or
                                                                                                             ls
                                                               which will be considered an integral pa* of the
Agreement ("Amendm eqt");
L       Sectidn 3.A. of the Agreement is hereby supptemented with the following:
        Even though Frgnchisor has waived paynent of the initial franchise fee, lhe Virginia Stato
        Corporation Commission's l)ivision of Securities and Retail Franchising has requircd Franc.hisor
        tO defer Franchises's obligation to pay ihe initial lianchise fee and other initial payments until
        Franchisor has performed        itS pre'opening obligations under ihc franchise            agreement.
        Notwittrilsp.ding tlg Srsgoing, Ffanchisor's waivsr of tlte initial franchisc fee remains in full force
        and effect

z'      Each provision of this Amendment       will be effective only to the €xtent that the jurisdictional
requireiirents of Virginia law applicable to the provision are met indepeildent of this Amendment. This
Amendment will have no force or.effect if such jurisdictional roquircments are not Inet,
IN WI:rNESS WHEREOF, Franchisec on behalf of itsclf and its owners acknowledges that it has rc.4d and
understands the contenls of titis Amendment, that it has had the opportunity to obtain the advlce of counsel,
and that it intends to comply with this Amendment and be bound thereby. The parties have duly executcd
and delivered this.Amendment on                        2A17.

FRANCHISOR:                                                FRANCHISEE:
N2 Franchising, LLC
a Delaware lirnited liability company



By:                                                        By;

Name, Titte: Puane lIiX.E.   CEQ                           Name, Tille:   +




                                                 Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 71 of 82
                                 AMENDMENT TO N2 FRANCHISINC, LLC
                                       TRANCHIS[ AGREEMENT
                                   FOR THE $TATE Otr'WASHINGTON

The N2 Publisfing FranchisQ Agreement bqtwe€n                                 ("Franchisee," "you," or
lry.6qr')' and N2 FranCltiiing, tlC l"fralchlsor'l) duted
                                                           ., , ,-, , ,,,,, 20.17 ('rAgre:*:1t')' it
hireby atnended by the addition ofthe following language, which will be cpnsidorcd an inlegrnl part ofthe
Agreqmcnl {'tA m endif gnt")l

l.        Thp Director ol .the Washington Departilent of Financial llstitutions r'equirds that                 eeriain
provisions c6ntainsd in franchiae dosuments be ameqded to            b.e   consi$tent with Washingtotr law, including
iheWaslripgionFnnchiselnvsstmenlProtectionAit,WARev.Code$$ 19.100.010to 19.100.940(1994)
("Act;:). To-the extent that the Agreqment contains provisions {rat are inconsistent with the following, such
provisions. are hereby amended:
                  a.        'lhe Act provi{es rights to you concerning nonreirewat and terminaliott of the
Agreement. If    the Agrgement contains a provision that is inconsistent         wilh the Acl, thg Act will control.
                  b.       If Franchisee is required in the. Agreomenl to exccute a relcase of claims, such
rgleaqe   willexclude claims arising under the Act; except wheil the iel€ase is executed under a negotiated
r*titr**ot after ttre Agreement is in effe.ct and where, the p4rtles are.represented by independent counsel' If
                                                                                                       perio{. for
tt eru ai. provisions irithe Agreement thal utre4sonabli iestrict ol iinrit the statute of timitations
claims brought under the         ict,   or gthgr rights or remedies under the Act, those provisions may                be

uncnforceable,
                  c.     If the Agreemenr requires litigatio!, arbitration; or rnediation to be conducied in a
forum othgr tha!            of Wistrington, th! requjfemel! n.ray be unenforceablp under Washington law.
                    tlie state
niuiii"ii"" l"volvings.fianchise purihased in thi $tats of washington musteitherbe held in.the state of
                                                                                                       by lhe
Wasirington or in a-place mufually agreed upon at the time of the arbitration, or as detcrmincd
a.rbitrator"

                  d.        If !h9 Agreemenr iequires that it b€ governed     by thq lAw of a statb, other than ihe
state of Wa$hinglon, and tltere is      a   confliclbitween the law and tha AcJ, $ie Act will c'onlrol'
                  e.     Trmsfer fees are collectable to thg exlcnt lhet they rcflect Franchisor's reasonable
estimated or actual gosts in effecting a transfer.
'2,       Section 1rA. of the Agreement is he.ieby Supplenrented with the fblloWing:

          Notwilhstanding tlre fqregoing, Franohisee'q obligation fo faf. 1!o initial franchise fee is
                                                                                                       hereby
          defcrred until Franchisoi  t as performed   iti pre-opening  obligations   and,  Franchisee. begins
          opeiating the Franchised Businegs, at which time, Franchisee must pay the initial francltise
                                                                                                           fee
          immediately upon notice by Franchisor.
3.      Each provision of this Amoidrnent witl be effectivp o11ly to the cxtent that lhe .iurisdictional
requlrements of Washington law applicabte to the provision arp 4et independent of this
                                                                                       Amendment' This
Arnendment will have no force or effect if such jurisdictjonal lequirements are not net.
                                                                                             that it has read
IN WITNESS WHEREOq the Fr'anchisee on behalf of itself and its ownen acknowledges
                                                                                               thegdviqe qf
ancl understands lhe contents of this Amengmant, that it has hsd.the
                                                                      opportuirity to..obtain
                                                                    bqund thereby.   'l'he parries have duly
,oonsel, and that it intends to eornply with this Amenrtment Bnd be




                                                        Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 72 of 82
oxecuted and dclivcrcd this Arncndment on                               2017

FRANCHiSORT                                                     FRANCHISEE;
N2 Franchising, LLC
a Delaware limited liability company



By:                                                             tsy.:



Namc, Titlc: Duanb Hixoii.   CEO
                                   - ,   -.....   .   , -.      Nante, Title;




                                                        Exhibit B




 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 73 of 82
oocuSign Envelope lD: 1 B6D85B*ABBB4C0C'8667'30801 8606BsA




                                          TNANSFER AGREEMANT AND CONSENT
                     THls TRANSFER AGREEMENT AND CONSENT (*Trsnsfer Agreement") is rnadc and
            entpred into by and between N2 Franchisin g,\.LC, a l)slarvaro limited liability comPanJ 1'Irranchisor".);
            Jacqueline M"ri. Lytpr, 4n adult individusl ("Transferor"), ("Iransferor Principals!'), Willitm. Crrrig
            O'NLai, Jr, an aduli indivitlual {"Transferee"), and [namcs of individua](s) who are named as Pfincipals
            in the ncw franchise agreement], [an] adult individualls] ("Trnnsfcree Prlnclpals"). This Ttansfer
            Agreement will be etfcctive ilpon execution by Franchisor ("f,f|'ectlve Date").

                                                              RtrCITALS
            A.     .ilranst'eror is thc Franchisge under that certain N2 Franchising, LLC Frafrchiff Agreement dated
                                                                                                               iisted in
            October l'B; Z0lz betrvccn Fr.{nchisor and Transferor ("Franchise Agreeme.lt') for the Teiritory
            Ai"qh,'ofli t_ to the Franchise Agreenrent, and     Transfcrbr Principals ar'e personally bound by   certain
            ilena-il;Fi forth in thc Franctiise   Agreement.
                                                                                                 pqrsuant lo the lerms
            B,      Transferor:operates irs N2 Pqblishingbusinqss (i'Franchlsee's Suslness")'
            and conditions of thc Franchise Agreement.
            C;       Transferor.desires to transfeq; conveyr and assign to Transfsree all of its interest
                                                                                                            in and to the
                                                                                  and to sell ccrtain  assets used in tlre
            Franchise Agreenrent as provide^d foi in this Transfer Agreement
                                                       de{lned in that certain purchase ugrsement   dated  Scpternber   5,
            operation oiFranchise.e's Business, as
                                         scller nnd  Trsnsferee as buyef (l'Purchase  Agreement"),    sush transaction io
            2bl8 bstweeo Transfero.r as
                                                                                              mutually agreed to by thc
            be effective as of the dhtc specifietl in the Purchase egrecrnent oi otheawisc
            parties ("Closing").
                                                                                                 undct a New Ftancbise
            D.       TrenSferce desires to assume the duties. and o.bligations of Transferor
                                                  to the ierms, conditions, and covsnants  oontailred herein'
            lgreetne't (defined below),   subject
                                                                                     this Transfer Agrsement' subjett to
            E,       Franchisor desires lo qolsqnl to ths-lfansfer contcmplated by
            ilre terhs; conditiona, nnd covenbnts set forth below'
            NOW THEREFORE, roR AND IN CONSIDERATI0N                         of the premises, th8 mutual promises and
                                                                               rhe leceipt,.sufficiercy, and
            ;;;;;#;;;inuOir*in, and other good arrd valuable consideration,      be iegally bound' do herebv
            ;;;;;"i;h;cn *".*l*tly ocknowlettged, the parties, each intending to
            agree   a.s   follows:
                                                             AGRENMENT

             l,                                      hereby consents to tho tran.sfer.contemplafcd by this Transfer
                  Qo!,seni to Transfei; Franc.hisor                                           mcl, Ail futirre transferS
            Asreeme[t. provide.d that.sl] of thc term.s and conditions set folth herein are
                              lf                                                  to Franchisor's fufher consent'
            ;?r*t til;,.t,"r     tfr" New  Frauchise  Agreement  remain   s'bjeqt

            z. Paymcnl of F"css. upon excculion         of this Trgirsfer Agrocment by Franohinor, Transferot rnu$t
            t,uu.puiffiumso*edtoFranchisprbyTransferoriincludingbutn0tIimitcdtotherequired
            transfer fce and all Retumabls Commissiolr'
                                                                                                                 Except ai
             1                       of
                                                                                                   Transfbr               by
            provided for in fggtion 9. of this Tian sfer Agreemenl, uPbn Oiecution of this
                                                                                                             Agreernent
                                                                                     howevgt,   Tr?usferor  ind  Transferor
            inranehisor, the Franehise Agreernent will tcrninate automaticallY;
                                                                    must comply with, thosc provisions of the Flanchise
            Principals, and sach of them, femain bound byi and
                                                       tcrmirtatibn    and include, bui :rro nol limiied to, confidentiality
            A!rsemeiit, which by their naturc survivp
                                 psymeitt  of debts snd thxos;   indenrnification; ald the post,tcttl obligations set forth
            and nonconpetiti on;
                                                                        PrlnciPals  will remnln bound bY the dlsPute
            in Sgction Jl. Further' Transferor and l:ransl'cror
                                                            ilf the  [ranchise   Agreemeut'
            rcsolution Pnrvlsions rct forth in Seclion  14.




                 Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 74 of 82
OocuSign Envelope lD: 1 BOD85B3-A8BB:4C9G8657'30801 860685A




            4,       Nc.w FraFqhis-s AjfCetng$. :Trsngferee ancl Translcrcors Principals have read and understand
             franctisor s curreil  6rm;E;hise agre.emeni with relaled ariachments, if ,a.ny (collectively, "New
             Frannhise Agreemcnt;i), and agrec that on or before Closing, Transferee rvili enter into thc New
             Franchise AgiqemBlt *iilt frun.hiror and execute or causs.to tri excouted al1 attacbments thereto,
                                                                                                                  and

             irunrf*r*  fiincipats will each execule rhe Prinsipats' Undeitirking (Attachrngnt C to the New Franchise
             Agreement).

             5.          Releases

                         a.      gy ffgnc$tol. Exccpt for thc obligarions set forth in this Transfer Agree-ment, Franchisor
                                                                                                            each frgnsferor
             irrsvor,ably anO uicoiiltionufty releases, acquits, and forever riischargos T,ransfetor and
             i;i;.ip;i i"irgnrfuin.       partles")   irom all actions, causes of action,  suits, debts' liens, obligations,
                         'liabilitics;                                                       losses'  casts;  and  expenses
             prbmiies,                 claims,, riglits, dcmands, damagbs, controvetsies'
                                                                incurred); known  or unknown,   suspected   or uhsuspected'
             iin*tuOing atloineys; fees nnd cists actUally
             ii:lEU or Joltilgent, which Frauchipor now'has,.owns, holds, claims to have,
                                                                                               clainrs to oivn; or clsim's to
                                                                                      plainred to Own, or claimed to'hold
             fr"iC, llf at any'time hsrctafors had owned, held, Claiffsd to have,
             ug^i;ri'ony rransferorparty arising out ofor relating to lhe Franchise Ag'cemcnt'
                                                                                                                 and on bchalfof
                         b,   Bv Tr4$sfptoq, Transferor and each Transferpr Principal' for themselves
                                                                                or   clairning'under  any   of them   {"Releastng
             all other persons or er:tlifiliting  on   any.of  rheir belr'lvgs
                                                                     release; acquit,    and-forever discharge Franchisor and
             f"iti"rf,f,"r*by    irr"uoe"lly  aniuncondirionally
                                                                                                                  fbpresentstives;
             its owne.rs, slockliolders, poaluaurrorr, assigns, agents, directols, bfficcrs, Cmployeer,
                                                                 pie-scnt, and   all           acling  by,'1hrough,    und-er or in
             urloin"yr, subsidiafies,'ani.ififiui"t, nry {J                           Pcrspns
                                                                                 of.them; fronr ali   actions,  causes   of action,
             concert with 4ny of tlein (,Franchisor Releaseei") or any
                                                                                   rights,  deln4nds'   damages,    conlroversies'
             suits; debts, tiene, ouris;tionr, pro*ir.r" liabilities, ctaims'
                                                                              costs actually incurred), known or unknowl;
             losses, Cosis, and experises (inCtuaing attorioys' fees and
            ,suspected or rinsuspccted, fixed or                which any of tltem npw hasi own$; ltolds, clairns to have'
            ;'r.il; ;;;", o, ctoit* L holrt, or"o-*ingont,
                                                    ar anf timc hererofoie had, orvired, hcld, claimed l0 hsvc, clnirned
                                                         i'clnims"1             each     or any- of  the  Franchisor
                                                                                                                                 to
                                                                                                                        Releasccs'
             o*rr, o1 claimecl to Uotrt (oollectively,                 against
             i,rpiuAing but not ri*itel io. thoqe 1risiqg out of or rclating to
                                                                                           the Franchise Agreetriant and the
             relationships cEated tl.ercby, any other agreemsnt betw.en
                                                                               ,ny F'.unphisor Releasee tin tlte one hand and
                                                                              of  the N2 Prtbliehing franchise opPort$nity'
             uny n"f"urlng party on the oit rriuna, und thu olfer or sale
                                     tg Sue. Each of rhe parties llereto covcnant and agree for themselves and
                                                                                                                       fortbdir
             6.          Cov.enant Not
                                                                            and  all other persons scting on their behalf or
             assigns, hrirr, ,upr.r*niti.:uus,  ug;n1,  family  membcrs,
                                                                                         in, bring, or lllow to be brouglii on
             claiming under them lcollcqtively, "covenuforrl!),not t9l3rtiiiprite
                                                                                         proceeding of anf
                                                                                                              \id, which
                                                                          suit, or other                                    has
             behalf of any Cou.nantor, uny u.iion,.cause of.aciioq,
                                                                    in      constilution'  common    law,  or 6tatute' contract'
             accrued or which may au.r u""tu.,      whether   based    the,

             il;         tn   ilil,:l#   aolruior punilive riamage.s or other relief; against ono another arising out of'
                                     ony rnanner rtlated to the matters reieascd in Seqlion! 5'a'    ald 5'b
             *r;ft6gft"ti,otin
             i,     Acknowledgmgnis hena{di$e.3eleases.-By
                                                           aflixing thqir signatures to ihis Tr$rsfer Agreement'
             ;i.pu,tfu.liyreadindfully.undentantlthe1rrovisionsofthig
                                                                    set forth in            lle'-e!l!-t!' of this
             Agreemenq incluaiirg,"jpecintarly, the relcaseioi clnims                 -Qg-diq$
                            that  fheir reteasb of sush  uldims  is klowing and voluntary' Transfelor and each
             {greement;.and                                                              to constrlt with.an attomey
             1fi;f-*; Pnncipat o.tno**le4ge, that it has had a reasonable opportunity
                                                                                    Tranefer Agrecrnent ii voluntary'
             pri;,   .      ,hi, f;n*r.i igreenre,rt and that the execuiion of rhis
                         i-rorii"g
                                                                                that lirsnchisor has advised therir to consult
             Transferor and ,uri, frunrirroi iin.iprf fufiher acknowledge
                                                                             Each  party represents that it dops no! rcly' and
             ;i[-;;;*;r;y befo.e e*ecuting this'Transfcr         Agrecrnpnt'
                                                                             by  any  of the'Franchisor Rete.esees, or any of
             ha5 not relied upgn, any     replgsgntation or statem-ent tnade
                                                                               representativcs, with tegard to the subjept
             the Transibror Parties,is ih. ,o** may bs, or any of their
             mattdr; basis, or eft'ect of this Agreenent'




              Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 75 of 82
Oocusgn Enveiope lD: 1B6D85B3.A8BB4C9C€687'30801     860685A




             8.      Indemnily. The partibs acknowledge and agree !h&t except for those maltsrs relativs to
                                                                                                                           its
            ,onrrnt,ffilsor                                        hts taken io patt in the transfer of the Franchise
                                  has exercised no.influcncc over and
            Agr'eement or Franchisce's Busincss.'Accordlngiy; Trdnltbror, each l'r'ansfcror Principal' Transferee, and
            ea-ch Transferee Principal hereby agree to; and will at all times, indernnify und hold each ofthe
                                                                                                              Franchisor
            Rele4gees harmless, to the fuiie.si extent permitted by iaw, from. all losses and expenEes incurred in
            connection with any qction, suit, proceeding, clairn, demand, investigalion, or inquirJ (fonnal or
            informai), or any spitleqlent thereof (whe ther or not a formal procee.ding or aciion has been instit.uted)'
            whish arisEs out of or is based tipon the transactions  contemplated by this Transfel Agrocmctr!;.f'Losses.
                                                              .lo!ses,
            and expengesl includes, without limitationi all            bompensatory, exemirlary, oi puniilve demage!'
            fines, chargee, cpsis; expcn$es, lost profiis, rersonable {ttorneys''fse$, investigative fees, Ooull.costs'
            *.iif.*,oi:ur.ounts, jq*gr*nts, compensation for damages to Franohisor's reputation and goodwill, and
            other such tmou.nt$ incurred in connection with euch m&ttsr'st

            9,                       If Closing does nor take place as provided- hcrein, thon Franchisor's apprwal of
                     Failuio to elo$e.
                                                                                                      q$apptoved, and
            ih* truoffi*Gffiiiiert by thii Tranrfer Agie'cment witl be deemed withdnrwn'
            without any force oieffect, and Transfcroraird-Transfofor     Principals rvill'remuin bound by the terms of
            thc Franchisg Agreement,  which  will rcmain i,n full force and effect'
                                                                                                                   must_be. in
             10,    Noriqps. Any and all notices requiled or permitted.under this Tisnsfer Agreement
                                                                                            or  certified of  registcred mail,
            writing ffiIsonity delivefed or rnailid by expeclited tlelivery service
                                                                          by  prepaid   facsimile  (provicled  tha! tbe sender
            ,.*in-rt"*pi rgqte$ted, fiiit Cl4ss postage prepaid, or  scnt
            ;;;fi; ;d- facsiaite by sendini an:original confirmatioti copy by certified                or regibtered mail or
                                                     burln1.1 days after transmission)      t.o the partibs  at the following
            il;;l;i O4ft"rl5eruicu wiihin i96ree                written  notice  to thc  othcrpartyi
            uddrcsfss until q ;ifferent address tlesignatcd by
                     Notices to   Fra$chisor:                   N2 Franchising, LLC
                                                                5051 New Ceirtre Drive
                                                                Wi lmington, North Carolin a 78443
                                                                Attention:: Prosident
                                                                Facsimile: 9.1 0-z0Z- t Sze

                     Notipes to Transforor
                     and-Transferor PrinciPats   :              Jacqucline Maric LYles
                                                                428i Wickcrshrm i)r'.. Nw
                                                                Atlania, GA 30327
                                                                Attentioni Jaoqueline Marie Lyles

                                                                Telephone: (404) 936-03199


                     Nbtices to Transferee
                     and Transferee PrinciPals:                 Williarn Craig O'Ncal. Jr.
                                                                44?0 Pcachtree Rd. NB APt ?343
                                                                Brookhnvcil. GA 10319
                                                                Altention: William Crrrig O'Neal, Jt

                                                                TelePhone: 47ll-95 I -5 I 86

                     g!1g!:!c_Liw.Thjs Tmnsfbr Agreemcnt willbc         inlerpreted attd conslrued undet thc larvs of the
             it.                                                                 Carolina conflict of law rules'
             ,tut* of N*tl C*otina, without regarcl to-thg application North
                                                                       of
                                                                                    herein, cach portion, section' part'
              12' !evqra$!tg, Except as e,xprcesly provided to .the contratyicYcrublc;       and if' for any r€ason' any
             term, and ploVision of this Ttansfer Agreement  will  be considered




             Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 76 of 82
Doctlsigh Envelops lD'- 1 86D858$,A8-BB'4C9G0667'30801   860585A




              pohioll, seotion, part' term, or provision is detsrmined to be invalid and contrary to, or in conflict with,
              any exisdng or future law or regufatioll by S court or agency having validjurisdiction, such dpfermination
              will not impair the opention o{ or h4ve any dthei cffect upon, thc other: portions, sections; Plrts, termsr or
              proyisions of this.Trangfcr Agrcement that may remain otlterwise intclligible, and the latter will continue
              io be given full farcp and effect and'bind the parties; the invalid portion*, sections, p4lt9, lsrris' 9r
              provisions will be:deemed not to be part of this Transfer Agreement; and suoh p9rtion, section, pal1, tenn,
             .or provision a$:similar as posrible to that which was sevcred will.autQ.malically be ndded, which addition
              wiil bs valid and nbt corliary to or in conflict with any law or reguiation.
              if   .    Dj$glg_Bbsolution: .Vgnue. Tlre garties hereto hcreby inevocably subnrit themselves lo the
              iurisdiction;[the    starc ana ieCera] diairiet.courts located in tho state, county, or judicial district in which
              'fiun.ftil"t'r principal ptace 6.f buoiner.r ir ip"u-t.d, qnd the parlies each waive ali question$ 9f pe-rgorgl
              juiisdiction for thepurpose of carrying out this provision. The parties further agree-tla1 thc v.e-nue fp1 any
              procee4ing relsring-to or arising out olthis Tramfer Agreement will be the state andJederal distrigt courts
              iosated irithe couniy or judicial distriet in which Franchisof's principal placc of business is locatedi
              pfovided  howevei, that Franchiso? rhlit       any action for injurctive or othet extraordinary relief in any
                                                         $i'ing
              itate or federsl iistrict cou$ the! hasjurisdiction'
               14.     QounJerpart Execuriou_[gggailg_sislg1g1g5.
                                                                        This Transfer Agreement _*91 -b" cxecuted in
              rn,,ltipte-6fiG6;r$, Ach of;hich *hrt*" eietuteO will bc an original, snd all of which rvill constitute
              qne Ana the sa.mi inetrunieni, Facsimile signatures will be considerpd cffective for execution puryoses'
                                                                                  'Iransferec, .and Transferee Frincipals
              lj.       Iuitllgr- Assurances: Transfcro!, Trzinsferor Prinpipals,
              trer.ly   ifiilfilty agfiui   execute, deliver; oi cause to be exec.utPd and delivercd any and all'other
              Joou*"no   that may  iow  or herbaftc.r be necessary'to consummaie the transaqtions contemplated hereby,
              as reasonably reqpcsted by Franchieof.

              16.     Caoitalizjd Lems, Initially capitalized tsrms used in this Transfpr Agreement have ih,e meanings
              given               Frinchise Agreemonl; uniess otherwise defined herein.
                       rolfitli-fie
              IN WITNESS WHEREOF, tlre parties hereto havc                     executed this transfer Agr.cernent on the dates set
              forth bslow.



                                                         (Signqt!.r_r9 page is the next page')




                                                                           4




                   Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 77 of 82
DoanSign Envelope lQ: 1 BSDESBiI'A8BS-4C9C'8667'30801 860685A




             TRANSFEIIOR:                                            TRANSFEREE:



                Jilali)jwWs                                               ttnrfiar.     &'tll,L
                               Lyles, an tirdividual                 lV                     Jr, an   individu4l

                       8/30/20L9 7;05:56 FM PDr                                8/3V2018 9t?8 j15      Ar,l Por
             Datb:                                                   Date




             Franchisor hereby consents to the foregoing rransfer on thc term descibed in this Transfcr Agreement'

             FRANCIIISOR:
             N2 Franchising, LLC
             aDslaware limiteql liability compatry


                                              Digitally slgned bY
             By:
                 Tracy
                  Tlmv Guardinq
                     GUATO                    1           -04'00'
             Dat€:




               Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 78 of 82
   STATE OT NORTH CAROTINA                         IN THE GENENAL COUBT OF JUSTICE
                                                              SUPERIOR COURT DIWSION
   COUNTY OT NEW IIANO\IEN                                     FILE NO. 19.CVS

  NEIGHSOAHOOD N&TWORKS                       )
  ?UBLISHING, INC. and Nz                     )
  FRANCHISING, LLC,                           )
                 Pleinti$s                    )
                                              )                    AFFIDAYIT OF
                         v.                   )
                                                                 KATE SILBERFEI,D
                                              )
  JACQUELINE MARIE L'IILES and                )
  rrFEsrn      E    t*'.ilffif;*L             )
                              \
                                     "t.,     )
                                              )

               Katn Silberfeld, being first duly eworn, deposes and saye:
               I..     I am over                          I
                                                   suffer from no 'alental disability.
                                   L8 years of.age, and

I am competent to testrfr concerning the m4tters stated herein, and the statements
contained in this amdut it are based upon my personal knowledge, excopt as to
those mattsrs stated on information and.belie{ whiph I believe to be true.
               Z.      I am the lead person for PlaintiffNeighborhood Networks
Publishing-, Ino,ts (uNz:') Fietd Support team.
               3.      The primary responsibility of Nzfs Field support team is to
provide non-sales related suppgrt to N2's Area Directors throughout the publishing
sycle, Fof examplo, we help Area Directors with acceeeing and using NZ's Portal
and PubManager when they have problems or questions.
              4.       Field Suppqrt uges the general email dccount
Iiel"dsunoort@n2Oub.Com to communicate. and otherwise help          fullill our
responsibilities.
              5.       On or about March 29, 2019, we received an email to thAt
addrose ftom an email account iackiehloq@att.net with eubject line "fornter client
requesting the ad we did, for them". Attached and inco:porated hprein         as.   Exhibit A



    Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 79 of 82
  ie atrue and accurate copy of thaf email and all emails exchanggd between me and
  iapkbly.lee@ltt+et under that subject line and related to thie matter.
                     6.      Upon information arid belied that email was sent byJackie,
  Lyles, w-ho is a former N2,Area Director.
                     7.     The email opers by stating i'I used to work for n2 and'retired'
  r+cently/'The euail tben        goeB onto   to say that an N2 advertising client, who I later
 identified     ae   Cunningham Aesociates, wanted f, copy of the advertisement that N2
 had desigued and, created for it'. ,9ee, fix. A.
                     8.     Relyrug orr the statement that she wae "retiredr', and wanting to
 help,'whigh is a defining trait of N2 Field Support, I provided ber with a Iinh to
 PubMa4ager so she could pull the regueeted^ advertisement directly. .9ce, Ex. A,
                     9.     Although I did not know it when I'responded to her email, I now
 knqw that ilackie Lylee is working for U&etyle Publications whom I know to be a
 businesit competitor,of N9.
                     1.0.   Had Jackie Lyles contacted Field Support using an
@iifestylepubs.com email address or otherwisg disclosed that elre worke lvith
Lifestyle Publications, I would rot have provided her access to a copy            o.f   the
requested' cUsiomer Edysrtissment.
                  This the LX- auy ofApril, hALg.




$IEW HANOVER COUNTY, NORrH CAnOLrllA

Sworn'to (or affirmeil and subecribed before me thia day     Kate Silberfeld.

Date    4ltg/r.o t q
       ---n_-'-__-
                                                                 af Nptary
                                                           bonimigsian expirce:               zt
         (otritial.Seal)


   Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 80 of 82
       Jackie Lyles                                                                                   i      &ratesilberleb- *


       @           formercllont requesthg the ad we dld forthem
                   Hi field support       N




                   I usrd to    wort lor n2 and 'retired"         recently.




                   l. hdve a pieviour cllent in ths ieaihlreb,Eattle [Mng publication (GdFcachtree) that would

                   like th* ad we did fot fhefi emalled to lhern They N* copied on this ernail'




                   I   dont   have   iccesslo nl and pub mrnagar              arry longer.


                  WouH you pleaie email Jeie Smith the last adyou all did for them?

                  Theit   lr:t ad ran     in the.?/2019 j;suE.




                  Many tbanlsl HopEyou €ll ate well!


                  Be4

                  Jackip Lyl€r




           2-1d.m
                        Jslniilr@cun4inghsml$ac.coirl      l'l'ns sddc{i lo lhe coFversalion by JaC(ie LJ4es ?ld    igo


                  jgxlith@cufini,tgltsnthva{,qom       r.rrs rcmoved   fionl thd con\€nation by liate Silberfeld 21d igo



              Hi Jackie,


              I hope      pu'rc      doing gr€au ls this for Cdanihgham AlsoiiatPi? ll so, here's a          linl   to thE adi
                                                                                                                                        s
                  htaflgu!$sncaqr,nepu!-caEAharelsalsh{48trqs

              I    rerbved the tlieit from this email chain.

                                                                                                                                 2'id


                                              Kltc repiicd rnd clos€d rltit itllrc$a(l'od 21d 690


                        Kdt€   libedild   arrigned.ihie coil,€uaiion to Kate SilbA$etd rnd reol)srled h 2id.tgo



                                                   Kale alltscd   lhir conve.iation 21d dgo




              $rankPu (he "
      @
              I    wilt font,lrd to Jbie ltom Curulingham.

              :)


             jackie

           i l{i 'et
                                                       Klrc clos8d L,il cor\,crlalion etd 5go




Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 81 of 82
  4t18t2O19                                        N2 publkhing Mall - former client requeslhg lhe ad we dld forlhGrn




           ffi
           tuBrrtN   I.l.ro
                                                                                                Field $upport deldsuppoft@n2pub.com>



   former client rcguesting the ad we did for them
   'l message

   Jackle Lyles <Jackielyles-@ail.np!'                                                                          Thu, Mar 28, 2019 at 12:23 FM
   Reply"fs; Jackie Lyles <jdcHelyles@qtlnet>
   To:'tieldsupport@n2pub.com" <fieldsupport@n2pub.com>
   co: Jere Smith <Jsmlh@cunninghamhvac,com>

      Hifield support :)

     i used to work for n2 and "retired" recently'

     I have a previous client in the Peachtree Battle Living publication (GA-Peachtree) that would like
     the ad we did for th€m emailed to them. They are copied on this email.

     I donlt have access to n2 and pub manager any longer.
     Would you pleasg ematl.,erc Smith the last ad you alldid forthem?
     Thair last ad ran in the212019 issue.

     Many thanks! Hope you all are welll
     Begt,
     Jackie Lyles




                                                                                                                                          111
htpsrr/malt.googts.ebrn/rnauun?tk-247590faz1&viewpt&ssarch=all&permthld=thread.f%3A ft2g267147s8g276057&simpl=mgg'flo9A16292671478.:',


              Case 7:19-cv-00089-BO Document 1-4 Filed 05/03/19 Page 82 of 82
